Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 1 of 130 PageID: 6318



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


      IN RE: VALSARTAN, LOSARTAN, AND
                                                                                No. 1:19-md-2875-RBK
      IRBESARTAN PRODUCTS LIABILITY
      LITIGATION                                                                 Hon. Robert Kugler
                                                                                 Hon. Joel Schneider


                                                                                Jury Trial Demanded

                                                                       Consolidated Second Amended Class
                                                                                Action Complaint



                        CONSOLIDATED SECOND AMENDED ECONOMIC
                             LOSS CLASS ACTION COMPLAINT

         1.        COME NOW, the Consumer and Third Party Payor (“TPP”) Plaintiffs (collectively

  the “Class Plaintiffs”), who file this Consolidated Second Amended Economic Loss Class Action

  Complaint (“Master Class Complaint”)1 against the below-enumerated Defendants.

                                           I.    INTRODUCTION
          2.       This case arises from adulterated, misbranded, and unapproved valsartan-

  containing drugs (“VCDs”) that were designed, manufactured, marketed, distributed, packaged,

  and sold by Defendants (identified and defined infra at Part II.C-H) in the United States, and which

  have been and remain the subject of one of the largest ongoing contaminated drug recalls ever in

  the United States. These VCDs are non-merchantable, and are not of the quality represented by

  Defendants named herein.

          3.       Valsartan and its combination therapy with hydrochlorothiazide are the generic

  versions of the registered listed drugs (“RLDs”) Diovan® (“DIOVAN”) and Diovan HCT®

  (“DIOVAN HCT”), respectively. Amlodipine-valsartan and its combination therapy with


  1
    This is one of three master complaints being filed in this multi-district litigation. The filing of three master
  complaints is to streamline the pleadings and issues for the parties’ mutual convenience only. Consumer Class
  Plaintiffs do not waive any claims that are not raised herein, or that are asserted in another master complaint.
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 2 of 130 PageID: 6319



  hydrochlorothiazide are the generic versions of the RLDs of Exforge® (“EXFORGE”) and

  Exforge HCT® (“EXFORGE HCT”), respectively. These RLDs are indicated for, inter alia, the

  treatment of high blood pressure, a condition affecting approximately 103 million Americans

  according to the American Heart Association.2 Several million U.S. patients pay for (in whole or

  in part) and consume generic valsartan each year.

          4.      The Class Plaintiffs bring this economic damages action on behalf of VCD

  consumers and third party payors who paid or made reimbursements for Defendants’ adulterated,

  misbranded, and/or unapproved VCDs illegally manufactured, sold, labeled, marketed, and

  distributed in the United States as FDA-approved generic versions of DIOVAN, DIOVAN HCT,

  EXFORGE, and EXFORGE HCT. Defendants’ generic VCDs were in fact not FDA-approved

  generic versions of these drugs, and were instead of a lesser quality and were adulterated and/or

  misbranded (and thereby rendered worthless) through contamination with IARC- and EPA-listed

  probable human carcinogens known as N-nitrosodimethylamine (“NDMA”) and N-

  nitrosodiethylamine (“NDEA”).

          5.      According to the Food and Drugs Administration (“FDA”) testing, the generic

  VCDs at issue in this case contained NDMA and/or NDEA contamination levels that were in some

  cases hundreds of times higher than the FDA’s February 28, 2019 updated interim limits for

  NDMA and/or NDEA impurities. The FDA has yet to release testing results for other impurities

  such as N-Nitroso-N-methyl-4-aminobutyric acid (“NMBA”).

          6.      The contamination of Defendants’ VCDs began in or around 2011 when

  Defendants changed the manufacturing process to include a solvent suspected of producing

  NDMA, NDEA, and potentially other contaminants. Defendants had actual and constructive notice




  2
    https://www.heart.org/en/news/2018/05/01/more-than-100-million-americans-have-high-blood-pressure-aha-says
  (last accessed June 5, 2019).
                                                       -2-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 3 of 130 PageID: 6320



  of the contamination as early as 2011.

         7.       Defendants have been illegally manufacturing, selling, labeling, marketing, and

  distributing the misbranded and/or adulterated VCDs in the United States since as far back as

  September 2012, when Defendant Mylan launched a DIOVAN HCT generic after its valsartan

  HCT Abbreviated New Drug Application (“ANDA”) was approved by the FDA.

         8.       At all times during the period alleged herein Defendants represented and warranted

  to consumers and TPPs that their generic VCDs were therapeutically equivalent to and otherwise

  the same as their RLDs, were fit for their ordinary uses, and were manufactured and distributed in

  accordance with applicable laws and regulations.

         9.       However, for years, Defendants willfully ignored warnings signs regarding the

  operating standards at several of the overseas manufacturing plants where Defendants’ generic

  VCDs were manufactured for import to the United States, and knowingly and fraudulently

  manufactured, sold, labeled, marketed, and/or distributed adulterated and/or misbranded VCDs for

  purchase and reimbursement in the United States by U.S. consumers and TPPs.

         10.      The Class Plaintiffs paid for or made reimbursements for generic VCDs that were

  illegally and willfully introduced into the market by Defendants, causing the Plaintiff Class(es) to

  sustain economic damages. Defendants’ generic VCDs were not fit for their ordinary use and

  Defendants have been unjustly enriched through the sale of these knowingly adulterated and/or

  misbranded drugs since at least 2012. Defendants’ conduct also constitutes actionable common

  law fraud, consumer fraud, and other violations of state and federal law as set forth herein.

                                           II.   PARTIES
               A. Consumer Class Representatives
         11.      Plaintiff Alphonse Borkowski is a New York resident and citizen. During the class

  period, he paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by one or more ZHP Defendants (as defined infra Part II.C) .
                                                -3-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 4 of 130 PageID: 6321



  Defendants expressly and impliedly warranted to Plaintiff Borkowski that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Borkowski purchased a product that

  was not the same to the RLD. Had Plaintiff Borkowski known the product was not the same as

  the RLD, Plaintiff Borkowski would not have paid for Defendants’ VCDs. Likewise, had

  Defendants’ deception about the impurities within their products been made known earlier,

  Plaintiff Borkowski would not have paid for Defendants’ VCDs.

         12.    Plaintiff Billy Joe Bruner is a New Mexico resident and citizen. During the class

  period, Plaintiff Bruner paid money for one or more of Defendants’ VCDs, including purchases of

  VCDs manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Bruner that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Bruner purchased a product that was not

  the same as the RLD. Had Plaintiff Bruner known the product was not the same as the RLD,

  Plaintiff Bruner would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception

  about the impurities within their products been made known earlier, Plaintiff Bruner would not

  have paid for Defendants’ VCDs.

         13.    Plaintiff Gary Burnett is a North Carolina resident and citizen. During the class

  period, Plaintiff Burnett paid money for one or more of Defendants’ VCDs, including purchases

  of VCDs manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Burnett that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Burnett purchased a product that was

  not the same as the RLD. Had Plaintiff Burnett known the product was not the same as the RLD,

  Plaintiff Burnett would not have paid for Defendants’ VCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff Burnett

  would not have paid for Defendants’ VCDs.

                                                 -4-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 5 of 130 PageID: 6322



         14.     Plaintiff Cecil Byrd is a South Carolina resident and citizen. During the class

  period, Plaintiff Byrd paid money for one or more of Defendants’ VCDs, including purchases of

  VCDs manufactured, distributed, or sold by Aurobindo Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Byrd that their respective generic VCDs

  were the same as their RLDs. But in fact, Plaintiff Byrd purchased a product that was not the same

  as the RLD. Had Plaintiff Byrd known the product was not the same as the RLD, Plaintiff Byrd

  would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Byrd would not have paid for

  Defendants’ VCDs.

         15.     Plaintiff Joseph Cacaccio is a New York resident and citizen. During the class

  period, Plaintiff Cacaccio paid money for one or more of Defendants’ VCDs, including purchases

  of VCDs manufactured, distributed, or sold by Solco Defendants, Mylan Defendants, and

  Aurobindo Defendants (as defined infra Part II.C). Defendants expressly and impliedly warranted

  to Plaintiff Cacaccio that their respective generic VCDs were the same as their RLDs. But in fact,

  Plaintiff Cacaccio purchased a product that was not the same as the RLD. Had Plaintiff Cacaccio

  known the product was not the same as the RLD, Plaintiff Cacaccio would not have paid for

  Defendants’ VCDs. Likewise, had Defendants’ deception about the impurities within their

  products been made known earlier, Plaintiff Cacaccio would not have paid for Defendants’ VCDs.

         16.     Plaintiff Anna Cleaver is a New Jersey resident and citizen. During the class

  period, Plaintiff Cleaver paid money for one or more of Defendants’ VCDs, including purchases

  of VCDs manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Cleaver that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Cleaver purchased a product that was

  not the same as the RLD. Had Plaintiff Cleaver known the product was not the same as the RLD,

                                                 -5-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 6 of 130 PageID: 6323



  Plaintiff Cleaver would not have paid for Defendants’ VCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff Cleaver

  would not have paid for Defendants’ VCDs.

         17.    Plaintiff John Duffy is a New York resident and citizen. During the class period,

  Plaintiff Duffy paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C). Defendants

  expressly and impliedly warranted to Plaintiff Duffy that their respective generic VCDs were the

  same as their RLDs. But in fact, Plaintiff Duffy purchased a product that was not the same as the

  RLD. Had Plaintiff Duffy known the product was not the same as the RLD, Plaintiff Duffy would

  not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the impurities

  within their products been made known earlier, Plaintiff Duffy would not have paid for

  Defendants’ VCDs.

         18.    Plaintiff Eric Erwin is a Texas resident and citizen. During the class period, he paid

  money for one or more of Defendants’ VCDs, including purchases of VCDs manufactured,

  distributed, or sold by ZHP Defendants and Teva Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Erwin that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Erwin purchased a product that was not

  the same as RLD. Had Plaintiff Erwin known the product was not the same as the RLD, Plaintiff

  Erwin would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about

  the impurities within their products been made known earlier, Plaintiff Erwin would not have paid

  for Defendants’ VCDs.

         19.    Plaintiff Leland Gildner is an Indiana resident and citizen. During the class period,

  Plaintiff Gildner paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by Camber Defendants (as defined infra Part II.C). Defendants

                                                 -6-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 7 of 130 PageID: 6324



  expressly and impliedly warranted to Plaintiff Gildner that their respective generic VCDs were the

  same as their RLDs. But in fact, Plaintiff Gildner purchased a product that was not the same as

  the RLD. Had Plaintiff Gildner known the product was not the same as the RLD, Plaintiff Gildner

  would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Gildner would not have paid

  for Defendants’ VCDs.

         20.     Plaintiff Lawrence Semmel is a Pennsylvania resident and citizen. During the class

  period, Semmel paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C). Defendants

  expressly and impliedly warranted to Plaintiff Semmel that their respective generic VCDs were

  the same as their RLDs. But in fact, Plaintiff Semmel purchased a product that was not the same

  as the RLD. Had Plaintiff Semmel known the product was not the same as the RLD, Plaintiff

  Semmel would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about

  the impurities within their products been made known earlier, Plaintiff Semmel would not have

  paid for Defendants’ VCDs.

         21.     Plaintiff Jo Ann Hamel is a California resident and citizen. During the class period,

  Hamel paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by Teva Defendants (as defined infra Part II.C). Defendants

  expressly and impliedly warranted to Plaintiff Hamel that their respective generic VCDs were the

  same as their RLDs. But in fact, Plaintiff Hamel purchased a product that was not the same as the

  RLD. Had Plaintiff Hamel known the product was not the same as the RLD, Plaintiff Hamel would

  not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the impurities

  within their products been made known earlier, Plaintiff Hamel would not have paid for

  Defendants’ VCDs.

                                                  -7-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 8 of 130 PageID: 6325



         22.     Plaintiff Dennis Kaplan is an Ohio resident and citizen. During the class period,

  Plaintiff Kaplan paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by ZHP Defendants and Aurobindo Defendants (as defined infra

  Part II.C). Defendants expressly and impliedly warranted to Plaintiff Kaplan that their respective

  generic VCDs were the same as their RLDs. But in fact, Plaintiff Kaplan purchased a product that

  was not the same as the RLD. Had Plaintiff Kaplan known the product was not the same as the

  RLD, Plaintiff Kaplan would not have paid for Defendants’ VCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff Kaplan

  would not have paid for Defendants’ VCDs.

         23.     Plaintiff Jynona Gail Lee is a Texas resident and citizen. During the class period,

  Plaintiff Lee paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by Torrent Defendants (as defined infra Part II.C). Defendants

  expressly and impliedly warranted to Plaintiff Lee that their respective generic VCDs were the

  same as their RLDs. But in fact, Plaintiff Lee purchased a product that was not the same as the

  RLD. Had Plaintiff Lee known the product was not the same as the RLD, Plaintiff Lee would not

  have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the impurities within

  their products been made known earlier, Plaintiff Lee would not have paid for Defendants’ VCDs.

         24.     Plaintiff Veronica Longwell is a Massachusetts resident and citizen. During the

  class period, Plaintiff Longwell paid money for one or more of Defendants’ VCDs, including

  purchases of VCDs manufactured, distributed, or sold by Hetero Defendants (as defined infra Part

  II.C). Defendants expressly and impliedly warranted to Plaintiff Longwell that their respective

  generic VCDs were the same as their RLDs. But in fact, Plaintiff Longwell purchased a product

  that was not the same as the RLD. Had Plaintiff Longwell known the product was not the same

  as the RLD, Plaintiff Longwell would not have paid for Defendants’ VCDs. Likewise, had

                                                 -8-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 9 of 130 PageID: 6326



  Defendants’ deception about the impurities within their products been made known earlier,

  Plaintiff Longwell would not have paid for Defendants’ VCDs.

         25.     Plaintiff Flora McGilvery is a Mississippi resident and citizen. During the class

  period, Plaintiff McGilvery paid money for one or more of Defendants’ VCDs, including

  purchases of VCDs manufactured, distributed, or sold by ZHP Defendants (as defined infra Part

  II.C). Defendants expressly and impliedly warranted to Plaintiff McGilvery that their respective

  generic VCDs were the same as their RLDs. But in fact, Plaintiff McGilvery purchased a product

  that was not the same as the RLD. Had Plaintiff McGilvery known the product was not the same

  as the RLD, Plaintiff McGilvery would not have paid for Defendants’ VCDs. Likewise, had

  Defendants’ deception about the impurities within their products been made known earlier,

  Plaintiff McGilvery would not have paid for Defendants’ VCDs

         26.     Plaintiff Ron Molinaro is a Florida resident and citizen. During the class period,

  Plaintiff Molinaro paid money for one or more of Defendants’ VCDs, including purchases of

  VCDs manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Molinaro that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Molinaro purchased a product that was

  not the same as the RLD. Had Plaintiff Molinaro known the product was not the same as the RLD,

  Plaintiff Molinaro would not have paid for Defendants’ VCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff Molinaro

  would not have paid for Defendants’ VCDs.

         27.     Plaintiff Cheryl Mullins is a Virginia resident and citizen. During the class period,

  Plaintiff Mullins paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C). Defendants

  expressly and impliedly warranted to Plaintiff Mullins that their respective generic VCDs were the

                                                  -9-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 10 of 130 PageID: 6327



  same as their RLDs. But in fact, Plaintiff Mullins purchased a product that was not the same as

  the RLD. Had Plaintiff Mullins known the product was not the same as the RLD, Plaintiff Mullins

  would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Mullins would not have paid

  for Defendants’ VCDs.

          28.    Plaintiff Talsie Neal is a Louisiana resident and citizen. During the class period,

  Plaintiff Neal paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C) . Defendants

  expressly and impliedly warranted to Plaintiff Neal that their respective generic VCDs were the

  same as their RLDs. But in fact, Plaintiff Neal purchased a product that was not the same as the

  RLD. Had Plaintiff Neal known the product was not the same as the RLD, Plaintiff Neal would

  not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the impurities

  within their products been made known earlier, Plaintiff Neal would not have paid for Defendants’

  VCDs.

          29.    Plaintiff Gerald Nelson is a New York resident and citizen. During the class period,

  Plaintiff Nelson paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by Teva Defendants (as defined infra Part II.C). Defendants

  expressly and impliedly warranted to Plaintiff Nelson that their respective generic VCDs were the

  same as their RLDs. But in fact, Plaintiff Nelson purchased a product that was not the same as the

  RLD. Had Plaintiff Nelson known the product was not the same as the RLD, Plaintiff Nelson

  would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Nelson would not have paid

  for Defendants’ VCDs.

          30.    Plaintiff Richard O’Neill is a Kansas resident and citizen. During the class period,

                                                 -10-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 11 of 130 PageID: 6328



  Plaintiff O’Neill paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by ZHP Defendants and Aurobindo Defendants (as defined infra

  Part II.C). Defendants expressly and impliedly warranted to Plaintiff O’Neill that their respective

  generic VCDs were the same as their RLDs. But in fact, Plaintiff O’Neill purchased a product

  that was not the same as the RLD. Had Plaintiff O’Neill known the product was not the same as

  the RLD, Plaintiff O’Neill would not have paid for Defendants’ VCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff O’Neill

  would not have paid for Defendants’ VCDs.

         31.     Plaintiff Lubertha Powell is a Georgia and citizen. During the class period, Plaintiff

  Powell paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C). Defendants

  expressly and impliedly warranted to Plaintiff Powell that their respective generic VCDs were the

  same as their RLDs. But in fact, Plaintiff Powell purchased a product that was not the same as the

  RLD. Had Plaintiff Powell known the product was not the same as the RLD, Plaintiff Powell

  would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception about the

  impurities within their products been made known earlier, Plaintiff Powell would not have paid

  for Defendants’ VCDs.

         32.     Plaintiff Robin Roberts is a Virginia resident and citizen. During the class period,

  Plaintiff Roberts paid money for one or more of Defendants’ VCDs, including purchases of VCDs

  manufactured, distributed, or sold by Teva Defendants and Torrent Defendants (as defined infra

  Part II.C). Defendants expressly and impliedly warranted to Plaintiff Roberts that their respective

  generic VCDs were the same as their RLDs. But in fact, Plaintiff Roberts purchased a product

  that was not the same as the RLD. Had Plaintiff Roberts known the product was not the same as

  the RLD, Plaintiff Roberts would not have paid for Defendants’ VCDs. Likewise, had Defendants’

                                                  -11-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 12 of 130 PageID: 6329



  deception about the impurities within their products been made known earlier, Plaintiff Roberts

  would not have paid for Defendants’ VCDs.

         33.      Plaintiff Dominic Stimma is a Connecticut resident and citizen. During the class

  period, Plaintiff Stimma paid money for one or more of Defendants’ VCDs, including purchases

  of VCDs manufactured, distributed, or sold by Hetero Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Stimma that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Stimma purchased a product that was

  not the same as the RLD. Had Plaintiff Stimma known the product was not the same as the RLD,

  Plaintiff Stimma would not have paid for Defendants’ VCDs. Likewise, had Defendants’ deception

  about the impurities within their products been made known earlier, Plaintiff Stimma would not

  have paid for Defendants’ VCDs.

         34.      Plaintiff Brian Wineinger is an Indiana resident and citizen. During the class period,

  Plaintiff Wineinger paid money for one or more of Defendants’ VCDs, including purchases of

  VCDs manufactured, distributed, or sold by ZHP Defendants (as defined infra Part II.C).

  Defendants expressly and impliedly warranted to Plaintiff Wineinger that their respective generic

  VCDs were the same as their RLDs. But in fact, Plaintiff Wineinger purchased a product that was

  not the same as the RLD. Had Plaintiff Wineinger known the product was not the same as the

  RLD, Plaintiff Wineinger would not have paid for Defendants’ VCDs. Likewise, had Defendants’

  deception about the impurities within their products been made known earlier, Plaintiff Wineinger

  would not have paid for Defendants’ VCDs.

               B. The Third Party Payor (“TPP”) Class Representatives
         35.      Plaintiff MSP Recovery Claims, Series LLC (“MSPRC”) is a Delaware series

  limited liability company with its principal place of business at 5000 S.W. 75th Avenue, Suite 400,

  Miami, Florida 33155. MSPRC’s limited liability company agreement provides for the


                                                   -12-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 13 of 130 PageID: 6330



  establishment of one or more specific series. All records of all series are maintained together with

  all assets of MSPRC.

         36.     Certain healthcare benefit providers have assigned their recovery rights to assert

  the claims alleged in this Complaint to Series LLCs of MSPRC. Pursuant to MSPRC’s limited

  liability agreement, all rights arising from the assignment to its series (including the assignments

  discussed below), along with the right to bring any lawsuit in connection with that assignment

  (including those below), belong to MSPRC. As such, MSPRC has the right and power to sue

  defendants to recover the payments at issue in this action.

         37.     Certain series of MSPRC have executed irrevocable assignments of any and all

  rights to recover payments made on behalf of their assignors’ health plan members and enrollees.

  These assignments authorize the series and, in turn MSPRC through its operating agreement, to

  pursue and enforce all legal rights of recovery and reimbursement for health care services and

  Medicare benefits. For example, and only to serve to further demonstrate standing, MSPRC alleges

  a few of the assignments below as examples.

         38.     On March 20, 2018, Group Health Incorporated and Health Insurance Plan of

  Greater New York (otherwise known as “EmblemHealth” or “Emblem”) irrevocably assigned all

  its rights and claims to recovery against any liable entity (including defendants) for payments made

  on behalf of their enrollees under Medicare Parts A, B, and D to Series 16-08-483, a designated

  series of MSPRC. Specifically, the assignments provide the following:

                 Assignor hereby irrevocably assigns, transfers, conveys, sets over and
                 delivers to Assignee, and any of its successors and assigns, any and all of
                 Assignor’s right, title, ownership and interest in and to all [claims against
                 third parties], whether based in contract, tort, statutory right, and any and
                 all rights (including, but not limited to, subrogation) to pursue and/or
                 recover monies that Assignor had, may have had, or has asserted against
                 any party in connection with the [claims] and all rights and claims against
                 primary payers and/or . . . third parties that may be liable to Assignor arising
                 from or relating to the [claims], including claims under consumer protection
                 statutes and laws, and all information relating thereto, as may be applicable.
                                                  -13-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 14 of 130 PageID: 6331




          39.    On May 12, 2017, Summacare, Inc. (“Summacare”) irrevocably assigned all its

  rights and claims to recovery against any liable entity (including defendants) for payments made

  on behalf of its enrollees under Medicare Parts A, B, and D to MSP Recovery, LLC (“MSP

  Recovery”). Specifically, the assignment provides the following language:

                 [Summacare] hereby irrevocably assigns, transfers, conveys, sets over and
                 delivers to MSP Recovery, and any of its successors and assigns, any and
                 all of [Summacare’s] right, title, ownership and interest in and to all Claims
                 existing on the date hereof, whether based in contract, tort, statutory right,
                 and any and all rights (including, but not limited to, subrogation) to pursue
                 and/or recover monies for [Summacare] that [Summacare] had, may have
                 had, or has asserted against any party in connection with the Claims and all
                 rights and claims against primary payers and/or third parties that may be
                 liable to [Summacare] arising from or relating to the Claims, including
                 claims under consumer protection statutes and laws, and all information
                 relating thereto, all of which shall constitute the “Assigned Claims”.

          40.    On June 12, 2017, MSP Recovery irrevocably assigned all rights acquired under

  the Summacare Assignment to Series 16-11-509, a designated series of MSPRC:

                 [Assignor] irrevocably assigns, sells, transfers, conveys, sets over and
                 delivers to Assignee and its successors and assigns, any and all of
                 Assignor’s right, title, ownership and interest in and to the [claims] (and all
                 proceeds and products thereof) as such terms are defined in the Recovery
                 Agreement dated May 12, 2017, by and among [Summacare] . . . and [MSP
                 Recovery] . . . .

          41.    Summacare consented to, acknowledged, approved, and ratified the assignment

  from MSP Recovery to Series 16-11-509, which is memorialized in a letter dated September 5,

  2018.

          42.    On March 20, 2018, Connecticare, Inc. (“Connecticare”) irrevocably assigned all

  its rights and claims to recovery against any liable entity (including defendants) for payments made

  on behalf of its enrollees under Medicare Parts A, B, and D to Series 15-09-157, a designated

  series of MSPRC. Specifically, the assignment provides the following language:

                 Assignor hereby irrevocably assigns, transfers, conveys, sets over and
                 delivers to Assignee, and any of its successors and assigns, any and all of
                                                  -14-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 15 of 130 PageID: 6332



                   Assignor’s right, title, ownership and interest in and to all [claims against
                   third parties], whether based in contract, tort, statutory right, and any and
                   all rights (including, but not limited to, subrogation) to pursue and/or
                   recover monies that Assignor had, may have had, or has asserted against
                   any party in connection with the [claims] and all rights and claims against
                   primary payers and/or . . . third parties that may be liable to Assignor arising
                   from or relating to the [claims], including claims under consumer protection
                   statutes and laws, and all information relating thereto, as may be applicable.

          43.      Defendants have manufactured and distributed VCDs throughout the United States,

  for which the plaintiff consumers made co-payments, and TPPs paid. Specifically, MSRPC’s

  assignors paid $79 million on behalf of their enrollees. On information and belief, the MSPRC’s

  payments include those payments for defendants’ VCDs, which were also manufactured,

  distributed, and sold during that same period.

          44.      For example, and only to further demonstrate standing, MSPRC alleges some

  exemplar payments made by its assignors for the VCDs in the table below. In each instance, one

  of MSPRC’s assignors received a request to reimburse a prescription drug on behalf of an enrollee

  for a particular date of service indicated below. The assignors paid the amounts indicated for

  contaminated, FDA-recalled lots of VCDs. To be clear, the table below does not demonstrate all

  of MSPRC’s assignors’ payments for VCDs, let alone all of MSPRC’s damages.3




  3
    The representative payments in the table below correspond to the FDA’s list of recalled VCDs with expiration dates
  ranging from 2018 through 2020. The table below does not list any payments made for VCDs whose contamination
  was not disclosed prior to the FDA’s recall.

                                                         -15-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 16 of 130 PageID: 6333




         Assignor              Assignor’s Enrollee4             Date of Service              Amount Paid
          Emblem
                                      Patient A                   12/18/2017                    $ 195.19
          Emblem
                                      Patient B                    7/21/2017                    $ 193.30
          Emblem
                                      Patient C                    9/11/2017                    $ 192.02
          Emblem
                                      Patient D                    6/19/2017                    $ 174.63
          Emblem
                                      Patient E                    9/11/2017                    $ 170.94
        Summacare
                                      Patient F                   10/10/2016                     $ 89.93
        Summacare
                                      Patient G                   12/13/2016                    $ 503.89
        Summacare
                                      Patient H                    3/31/2017                     $ 39.60
        Summacare
                                       Patient I                   5/30/2017                     $ 69.12
        Summacare
                                       Patient J                  11/14/2016                    $ 239.14
       Connecticare                   Patient K                    8/24/2017                    $ 103.45

       Connecticare                   Patient L                   10/15/2017                     $ 75.20

       Connecticare                   Patient M                     8/3/2017                     $ 71.15

       Connecticare                   Patient N                    9/21/2017                     $ 69.45

       Connecticare                   Patient O                     3/9/2017                     $ 52.34


          45.      Plaintiff Maine Automobile Dealers Association, Inc. Insurance Trust is a duly

  organized and existing 501(c)(9) tax-exempt trust that qualifies as a multiple employer welfare

  benefit plan or arrangement established or maintained for the purpose of offering or providing

  health benefits, including prescription drug coverage, to the employees of multiple employers and

  to their beneficiaries under the authority of the Maine Multiple-Employer Welfare Arrangements

  law, Title 24-A, Chapter 81, §§ 6601-6616 of the Maine Revised Statutes Annotated and the


  4
   To ensure that this complaint complies with federal law under the Health Insurance Portability and Accountability
  Act (“HIPAA”), the individual enrollees are referred to by these pseudonyms.
                                                        -16-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 17 of 130 PageID: 6334



  Employee Retirement Income Security Act of 1974. The Trust was organized in Maine and has its

  principal place of business in Maine.

         46.      The Trust administers a multiple-employer welfare arrangement for the sole

  purpose of funding a plan of benefits, both on a self-funded basis and through the purchase of

  policies of insurance.

         47.      The Trust provides health benefit coverage, including a prescription drug benefit,

  to its members. The Trust’s members received prescriptions for and it paid for VCDs listed as

  recalled by the United States Food and Drug Administration and that were manufactured,

  distributed, or sold by at least the ZHP Defendants, the Mylan Defendants, the Aurobindo

  Defendants, and the Torrent Defendants (as defined infra Part II.C).

               C. The Active Pharmaceutical Ingredient Manufacturer Defendants
         48.      For ease of reading, this Master Complaint generally organizes Defendants by the

  distribution level at which they principally operate. The following Defendants manufacture the

  active pharmaceutical ingredient (“API”) for Defendants’ VCDs, or are closely affiliated with an

  entity that does so. The inclusion of certain Defendants in this section does not mean they are not

  properly classifiable as another type of defendant, or vice versa (e.g., a Defendant listed in this

  subsection may also be a distributor; a Defendant listed in the distributor subsection may also be

  an API manufacturer).

                             1. Zhejiang Huahai Pharmaceutical Co., Ltd. Entities

         49.      Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. (“ZHP”) is a Chinese

  corporation, with its principal place of business at Xunqiao, Linhai, Zhejiang 317024, China. The

  company also has a United States headquarters located at 2009 and 2002 Eastpark Blvd., Cranbury,

  NJ 08512. ZHP on its own and/or through its subsidiaries regularly conducts business throughout

  the United States and its territories and possessions. At all times material to this action, ZHP has


                                                 -17-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 18 of 130 PageID: 6335



  been engaged in the manufacturing, sale, and distribution of adulterated and/or misbranded and/or

  misbranded generic VCDs throughout the United States.

         50.       Defendant Huahai US Inc. (“Huahai US”) is a New Jersey corporation, with its

  principal place of business located at 2002 Eastpark Blvd., Cranbury, New Jersey 08512. Huahai

  US is the wholly-owned subsidiary of ZHP. Huahai US “focus[es] on the sales and marketing of

  [ZHP’s] APIs and Intermediates.”5 At all times material to this case, Huahai has been engaged in

  the manufacture, sale, and distribution of adulterated and/or misbranded generic VCDs in the

  United States.

         51.       Defendant Prinston Pharmaceutical Inc. d/b/a Solco Healthcare LLC (“Prinston”)

  is a Delaware corporation with its principal place of business located at 2002 Eastpark Blvd.,

  Cranbury, New Jersey 08512. Defendant Prinston is a majority-owned subsidiary of ZHP. At all

  times material to this case, Prinston has been engaged in the manufacturing, sale, and distribution

  of adulterated and/or misbranded generic VCDs in the United States.

         52.       Defendant Solco Healthcare US, LLC (“Solco”) is a Delaware limited liability

  company with its principal place of business located at 2002 Eastpark Blvd., Cranbury, New Jersey

  08512. Solco is a wholly-owned subsidiary of Prinston and ZHP. At all times material to this case,

  Solco has been engaged in the manufacturing, sale, and distribution of adulterated and/or

  misbranded generic VCDs in the United States.

         53.       Collectively, ZHP, Huahai US, Prinston, and Solco will be referred to as the ZHP

  Defendants. Much of the VCDs manufactured by the ZHP Defendants contains NDMA levels

  hundreds of times higher than acceptable limits for human consumption, according to laboratory

  results published by the FDA.6 Some of its VCDs also contained NDEA.7


  5
    Huahai US, HOMEPAGE, https://www.huahaius.com/index.html (last accessed Apr. 5, 2019).
  6
    FDA, LABORATORY ANALYSIS OF VALSARTAN PRODUCTS, https://www.fda.gov/drugs/drug-safety-and-
  availability/laboratory-analysis-valsartan-products (last accessed June 5, 2019).
  7
    Torrent has only recalled VCDs by ZHP.
                                                   -18-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 19 of 130 PageID: 6336



             54.     The ZHP Defendants also manufactured valsartan-containing API for the following

  other finished-dose manufacturers: Defendants Teva Pharmaceutical Industries Ltd., Teva

  Pharmaceuticals USA, Inc., and Torrent Pharmaceuticals, Ltd.

             55.     In turn, the finished-dose manufacturer defendants’ VCDs have unique

  labelers/distributors, as well as repackagers.

                                  2. Hetero Labs, Ltd. Entities

             56.     Defendant Hetero Labs, Ltd. (“Hetero Labs”) is a foreign corporation, with its

  principal place of business at 7-2-A2, Hetero Corporate, Industrial Estates, Sanath Nagar,

  Hyderabad – 500 018, Telangana, India. Hetero Labs on its own and/or through its subsidiaries

  regularly conducts business in New Jersey and throughout the United States and its territories and

  possessions. At all times material to this action, Hetero Labs has been engaged in the

  manufacturing, sale, and distribution of adulterated and/or misbranded and/or misbranded generic

  VCDs throughout the United States.

             57.     Defendant Hetero Drugs, Limited (“Hetero”) is a foreign corporation, with its

  principal place of business at 7-2-A2, Hetero Corporate, Industrial Estates, Sanath Nagar,

  Hyderabad - 500 018, Telangana, India. “Hetero has a strong established global presence with 36

  manufacturing facilities and a robust network of business partners and marketing offices

  strategically located across the world.”8 Hetero on its own and/or through its subsidiaries regularly

  conducts business throughout the United States and its territories and possessions. Hetero Labs is

  the wholly-owned subsidiary of Hetero. At all times material to this action, Hetero has been

  engaged in the manufacturing, sale, and distribution of adulterated and/or misbranded and/or

  misbranded generic VCDs throughout the United States.

             58.     Defendant Hetero USA Inc. (“Hetero USA”) is “the US representation of



  8
      Hetero, GLOBAL FOOTPRINT, https://www.heteroworld.com/global-footprint.php (last accessed June 6, 2019).
                                                         -19-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 20 of 130 PageID: 6337



  HETERO, a privately owned; researched based global pharmaceutical company.”9 Hetero USA is

  a Delaware corporation with its principal place of business located at 1035 Centennial Avenue,

  Piscataway, New Jersey 08854. Hetero USA is the wholly-owned subsidiary of Hetero. At all

  times material to this action, Hetero USA has been engaged in the manufacturing, sale, and

  distribution of adulterated and/or misbranded and/or misbranded generic VCDs throughout the

  United States.

             59.     Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation,

  with its principal place of business at 1031 Centennial Avenue, Piscataway, NJ 08854. Camber is

  the wholly owned subsidiary of Hetero Drugs. At all times material to this action, Camber has

  been engaged in the manufacturing, sale, and distribution of adulterated, misbranded, and/or

  unapproved VCDs throughout the United States.

             60.     Collectively, Hetero Labs, Hetero, Hetero USA, and Camber will be referred to as

  the Hetero Defendants in this Complaint.

             61.     The valsartan-containing API manufactured by Hetero was distributed to Hetero’s

  U.S. subsidiaries or affiliates including Hetero USA and Camber. In turn, Camber supplied Hetero-

  manufactured valsartan API to at least three repackagers, including AvKARE, Inc.,

  RemedyRepack, Inc., and Preferred Pharmaceuticals.

                                  3. Mylan Laboratories, Ltd. Entities

             62.     Defendant Mylan Laboratories, Ltd. (“Mylan Laboratories”) is a foreign

  corporation, with its principal place of business at Plot No. 564/A/22, Road No. 92, Jubilee Hills

  500034, Hyderabad, India. Mylan Laboratories on its own and/or through its subsidiaries regularly

  conducts business throughout the United States and its territories and possessions. At all times

  material to this action, Mylan Laboratories has been engaged in the manufacturing, sale, and



  9
      Hetero USA, LINKEDIN, https://www.linkedin.com/company/hetero-usa-inc/about/ (last accessed June 5, 2019).
                                                         -20-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 21 of 130 PageID: 6338



  distribution of adulterated and/or misbranded and/or misbranded generic VCDs throughout the

  United States.

         63.       Defendant Mylan N.V. (“Mylan”) is a global generic and specialty pharmaceuticals

  company registered in the Netherlands, with principal executive offices in Hatfield, Hertfordshire,

  UK and a Global Center in Canonsburg, Pennsylvania. According to Mylan’s website: “[t]he Chief

  Executive Officer and other executive officers of Mylan carry out the day-to-day conduct of

  Mylan’s worldwide businesses at the company’s principal offices in Canonsburg, Pennsylvania.”

  Mylan Laboratories is a wholly owned subsidiary of Mylan. At all times material to this action.

  Mylan on its own and/or through its subsidiaries regularly conducted business throughout the

  United States and its territories and possessions. Mylan has been engaged in the manufacturing,

  sale, and distribution of adulterated and/or misbranded and/or misbranded generic VCDs

  throughout the United States.

         64.       Defendant Mylan Pharmaceuticals, Inc. (“Mylan Pharmaceuticals”) is a West

  Virginia corporation, with its principal place of business at 1500 Corporate Drive, Canonsburg,

  Pennsylvania 15317. Mylan Pharmaceuticals is the registered holder of Mylan Laboratories’

  ANDA for its VCDs. At all times material to this action, Mylan Pharmaceuticals has been engaged

  in the manufacturing, sale, and distribution of adulterated and/or misbranded and/or misbranded

  generic VCDs throughout the United States.

         65.       Collectively, Mylan Laboratories, Mylan, and Mylan Pharmaceuticals will be

  referred to as the Mylan Defendants in this Complaint.

         66.       The Mylan Defendants’ valsartan-containing API was supplied in large part to itself

  due to Mylan’s vertically integrated supply chain. According to Mylan’s website, “[b]eing a

  manufacturer of API makes Mylan one of the few global generics companies with a

  comprehensive, vertically integrated supply chain” that Mylan touts as “provid[ing] us with an

                                                  -21-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 22 of 130 PageID: 6339



  extra measure in the quality process that we can own[.]”10

             67.      Some of the Mylan Defendants’ valsartan-containing API was also supplied to

  Defendant Teva Pharmaceuticals USA, Inc., which is named and identified below.

                                   4. Aurobindo Pharma, Ltd. Entities

             68.      Defendant Aurobindo Pharma, Ltd. (“Aurobindo”) is a foreign corporation with its

  principal place of business at Plot no. 2, Maitrivihar, Ameerpet, Hyderabad-500038 Telangana,

  India, and a United States headquarters at 279 Princeton Hightstown Road, East Windsor, New

  Jersey 08520. Aurobindo on its own and/or through its subsidiaries regularly conducts business

  throughout the United States and its territories and possessions. At all times material to this case,

  Aurobindo has been engaged in the manufacturing, sale, and distribution of adulterated and/or

  misbranded VCDs in the United States.

             69.      Defendant Aurobindo Pharma USA, Inc. (“Aurobindo USA”) is a Delaware

  corporation with its principal place of business at 279 Princeton Hightstown Road, East Windsor,

  New Jersey 08520. It is a wholly-owned subsidiary of Aurobindo. At all times material to this

  case, Aurobindo USA has been engaged in the manufacturing, sale, and distribution of VCDs in

  the United States.

             70.      Defendant Aurolife Pharma, LLC (“Aurolife”) is a Delaware limited liability

  company with its principal place of business at 2400 US- 130, North, Dayton, New Jersey 08810.

  It is a wholly-owned subsidiary of Aurobindo USA. At all times material to this case, Aurolife has

  been engaged in the manufacturing, sale, and distribution of VCDs in the United States.

             71.      Aurobindo, Aurobindo USA, and Aurolife are collectively referred to as the

  Aurobindo Defendants in this Complaint.

             72.      Aurobindo’s valsartan-containing API was supplied in large part to itself due to its



  10
       https://www.mylan.com/en/products/active-pharmaceutical-ingredients (last accessed June 6, 2019).
                                                          -22-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 23 of 130 PageID: 6340



  vertically integrated supply chain. “Aurobindo adds value through superior customer service in the

  distribution of a broad line of generic pharmaceuticals, leveraging vertical integration and efficient

  controlled processes.”11

                D. The Finished-Dose Defendants12
                       1. The Teva Defendants

          73.      Defendant Teva Pharmaceutical Industries Ltd. (“Teva”) is a foreign company

  incorporated and headquartered in Petah Tikvah, Israel. Teva on its own and/or through its

  subsidiaries regularly conducts business throughout the United States and its territories and

  possessions. At all times material to this case, Teva has been engaged in the manufacturing, sale,

  and distribution of adulterated and/or misbranded generic VCDs in the United States.

          74.      Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

  corporation, with its principal place of business at 400 Interpace Parkway, Parsippany, New Jersey

  07054, and is a wholly owned subsidiary of Teva. At all times material to this case, Teva USA has

  been engaged in the manufacturing, sale, and distribution of adulterated and/or misbranded generic

  VCDs in the United States. Teva and Teva USA are collectively referred to as the Teva Defendants

  in this Complaint.

          75.      Arrow Pharm Malta Ltd. (“Arrow”) is a foreign corporation headquartered at HF62

  HalFar Industrial Estate, HalFar, BBG 300, Malta. Teva owns the entirety of Arrow, which on its

  own and/or through its parent company and subsidiaries regularly conducts business throughout

  the United States of America and its territories and possessions. At all times material to this case,

  Arrow has been engaged in the manufacturing, sale, and distribution of adulterated and/or

  misbranded VCDs in the United States.



  11
     Aurobindo USA, OUR STORY, https://www.aurobindousa.com/company/our-story/ (last accessed June 5, 2019).
  12
     The ZHP, Hetero, Mylan, and Aurobindo Defendants also qualify as finished dose Defendants, but the party
  allegations are listed above.
                                                     -23-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 24 of 130 PageID: 6341



            76.   Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware corporation with its

  principal place of business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is Teva’s

  wholly owned subsidiary. At all times material to this case, Actavis Pharma has been engaged in

  the manufacturing, sale, and distribution of adulterated and/or misbranded VCDs in the United

  States.

            77.   Actavis, LLC (“Actavis”) is a Delaware corporation with its principal place of

  business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is Teva’s wholly owned

  subsidiary. At all times material to this case, Actavis has been engaged in the manufacturing, sale,

  and distribution of adulterated and/or misbranded VCDs in the United States.

                               2. The Torrent Defendants

            78.   Defendant Torrent Private Limited (“Torrent”) is a foreign corporation with its

  principal place of business at Torrent House, Off. Ashram Road, Ahmedabad - 380009, Gujarat,

  India, and a United States headquarters at 150 Allen Road, Suite 102 Basking Ridge, New Jersey

  07920. Torrent on its own and/or through its subsidiaries regularly conducts business throughout

  the United States of America and its territories and possessions. At all times material to this case,

  Torrent has been engaged in the manufacturing, sale, and distribution of adulterated and/or

  misbranded VCDs in the United States.

            79.   Defendant Torrent Pharmaceuticals, Ltd. (“Torrent Pharmaceuticals”) is a foreign

  corporation with its principal place of business at Torrent House, Off. Ashram Road, Ahmedabad

  - 380009, Gujarat, India, and a United States headquarters at 150 Allen Road, Suite 102 Basking

  Ridge, New Jersey 07920. Over seventy percent of Torrent Pharmaceuticals is owned by Torrent.

  Torrent Pharmaceuticals on its own and/or through its subsidiaries regularly conducts business

  throughout the United States and its territories and possessions. At all times material to this case,




                                                  -24-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 25 of 130 PageID: 6342



  Torrent Pharmaceuticals has been engaged in the manufacturing, sale, and distribution of

  adulterated and/or misbranded VCDs in the United States.

            80.      Defendant Torrent Pharma, Inc. (“Torrent Pharma”) is a Delaware corporation with

  its principal place of business at 150 Allen Road, Suite 102 Basking Ridge, New Jersey 07920. It

  is a wholly-owned subsidiary of Torrent Pharmaceuticals. At all times material to this case, Torrent

  Pharma has been engaged in the manufacturing, sale, and distribution of VCDs in the United

  States.

            81.      Torrent, Torrent Pharmaceuticals, and Torrent Pharma are referred to collectively

  as the Torrent Defendants in this Complaint.

                  E. Retail Pharmacy Defendants
            82.      Retail pharmacies have supply arrangements with finished-dose manufacturers or

  other entities to obtain prescription drugs to dispense to consumers.            The retail pharmacy

  defendants stand in direct contractual privity with consumers, insofar as retail pharmacies (be they

  brick-and-mortar or mail-order) are the entities that dispensed and received payment for the

  adulterated and/or misbranded VCDs for which consumers paid and TPPs reimbursed. The retail

  pharmacy defendants failed to take any steps to test or otherwise confirm the purity or

  bioequivalence of the contaminated, adulterated and/or misbranded VCDs.

            83.      The following Defendants are collectively referred to as the “Retail Pharmacy

  Defendants.”

                                  1. Walgreens
            84.      Defendant Walgreens Boots Alliance, Inc. (“Walgreens”) is a national retail

  pharmacy chain incorporated in the State of Delaware with its principal place of business located

  at 108 Wilmot Road, Deerfield, Illinois.

            85.      Walgreens is one of the retail pharmacy chains in the United States, offering retail

  pharmacy services and locations in all 50 states including the District of Columbia, Puerto Rico,
                                                 -25-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 26 of 130 PageID: 6343



  and the U.S. Virgin Islands. As of August 31, 2018, Walgreens operated 9,560 retail pharmacies

  across the United States, with 78% of the U.S. population living within five 5 miles of a store

  location. In addition, Walgreens recently purchased an additional 1,932 store locations from rival

  Rite Aid Corporation, further consolidating the industry. Walgreens’ sales amounted to a

  staggering $98.4 billion in 2018, most of which are generated for prescription sales. Walgreens

  accounts for nearly 20% of the U.S. market for retail prescription drug sales.

         86.     Walgreens is one of the largest purchasers of pharmaceuticals in the world, and

  according to its Form 10-K for 2018, the wholesaler AmerisourceBergen “supplies and distributes

  a significant of generic and branded pharmaceutical products to the [Walgreens] pharmacies.”

         87.     In or about 2017, Walgreens acquired control of Diplomat Pharmacy.

  “Walgreens,” as defined herein, includes any current or former Diplomat pharmacy.

         88.     Defendant Walgreens sold a large portion of the adulterated and/or misbranded

  VCDs to U.S. consumers and TPPs during the class period as defined below.

                              2. CVS
         89.     Defendant CVS Health Corporation (“CVS Health”) is a national retail pharmacy

  chain incorporated in Delaware with its principal place of business located at One CVS Drive,

  Woonsocket, Rhode Island.

         90.     As of March 31, 2019, Defendant CVS Health maintained approximately 9,900

  retail pharmacy locations across the United States, making it one of the largest in the country.

  Defendant CVS Health also operates approximately 1,100 walk-in medical clinics and a large

  pharmacy benefits management service with approximately 94 million plan members.

         91.     According to its 2018 Annual Report, Defendant CVS Health’s “Pharmacy

  Services” segment:

                 provides a full range of pharmacy benefit management (“PBM”)
                 solutions, including plan design offerings and administration,

                                                 -26-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 27 of 130 PageID: 6344



                 formulary management, retail pharmacy network management
                 services, mail order pharmacy, specialty pharmacy and infusion
                 services, Medicare Part D services, clinical services, disease
                 management services and medical spend management. The
                 Pharmacy Services segment’s clients are primarily employers,
                 insurance companies, unions, government employee groups, health
                 plans, Medicare Part D prescription drug plans (“PDPs”), Medicaid
                 managed care plans, plans offered on public health insurance
                 exchanges and private health insurance exchanges, other sponsors
                 of health benefit plans and individuals throughout the United States.

         92.     CVS Health’s Pharmacy Services segment generated U.S. sales of approximately

  $134.1 billion in 2018.

         93.     CVS Health’s Retail/LTC segment is responsible for the sale of prescription drugs

  and general merchandise. The Retail/LTC segment generated approximately $84 billion in U.S.

  sales in 2018, with approximately 75% of that attributed to the sale of pharmaceuticals. During

  2018 the Retail/LTC segment filled approximately 1.3 billion prescriptions on a 30-day equivalent

  basis. In December 2018, CVS’s share of U.S. retail prescriptions accounted for 26% of the United

  States retail pharmacy market.

         94.     In or about 2015, CVS Health acquired all of Target Corporation’s pharmacies.

  “CVS,” as defined herein, includes any current or former Target pharmacy.

         95.     In 2014, CVS Health and wholesaler Cardinal Health, Inc. (“Cardinal”) established

  a joint venture to source and supply generic pharmaceutical products through a generic

  pharmaceutical sourcing entity named Red Oak Sourcing, LLC (“Red Oak”), of which CVS Health

  and Cardinal each own fifty percent. Most or all of the valsartan-containing drugs purchased by

  CVS Health were acquired through this joint venture with Cardinal.

         96.     Defendant CVS Health sold a large portion of the adulterated and/or misbranded

  VCDs to U.S. consumers and TPPs during the class period as defined below.

                              3. Walmart
         97.     Defendant Walmart Stores, Inc. (“Wal-Mart”) is a Delaware corporation with its

                                                 -27-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 28 of 130 PageID: 6345



  principal place of business in Bentonville, Arkansas.

         98.     According to Defendant Wal-Mart’s 2018 Form 10-K, Wal-Mart maintains

  approximately 4,769 retail locations in all fifty states nationwide and the District of Columbia and

  Puerto Rico (including supercenters, discount stores, and neighborhood markets and other small

  format locations). Most or all of these locations have Wal-Mart health and wellness products and

  services, which includes prescription pharmaceutical services. There are another approximate 600

  Sam’s Club locations across the United States, all or nearly all offering prescription

  pharmaceutical services.

         99.     Defendant Wal-Mart (including Sam’s Club) sold a large portion of the adulterated

  and/or misbranded VCDs to U.S. consumers and TPPs across the country during the class period

  as defined below.

                              4. Rite-Aid
         100.    Defendant Rite-Aid Corporation (“Rite-Aid”) is a Delaware corporation with its

  principal place of business in Camp Hill, Pennsylvania.

         101.    Defendant Rite-Aid sold a large portion of the adulterated and/or misbranded VCDs

  to U.S. consumers and TPPs during the class period as defined below.

                              5. Express Scripts
         102.    Defendant Express Scripts, Inc. (“Express Scripts”) is a corporation with its

  principal place of business at One Express Way, St. Louis, MO 63121. Defendant Express Scripts,

  Inc. is a subsidiary of Express Scripts Holding Company.

         103.    Express Scripts sold a large portion of the adulterated and/or misbranded VCDs to

  U.S. consumers and TPPs during the class period as defined below.

                              6. Kroger
         104.    Defendant The Kroger, Co., (“Kroger”) is a corporation, with its principal place of

  business at 1014 Vine Street, Cincinnati, OH 45202.
                                                 -28-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 29 of 130 PageID: 6346



         105.    Defendant Kroger sold a large portion of the adulterated and/or misbranded VCDs

  to U.S. consumers and TPPs during the class period as defined below.

                               7. OptumRx
         106.    Defendant OptumRx is a Minnesota corporation, with its principal place of business

  at 2300 Main Street, Irvine, CA 92614.

         107.    Defendant OptumRx sold a large portion of the adulterated and/or misbranded

  VCDs to U.S. consumers and TPPs during the class period as defined below.

                               8. Albertson’s LLC
         108.    Defendant Albertson’s LLC (“Albertsons”) is a limited liability company with its

  principal place of business in Boise, Idaho.

         109.    Defendant Albertsons sold a large portion of the adulterated and/or misbranded

  VCDs to U.S. consumers such as Plaintiffs.

                               9. Humana Pharmacy, Inc.
         110.    Defendant Humana Pharmacy, Inc. is a corporation, with its principal place of

  business at 500 West Main Street, Louisville, KY 40202.

         111.    Defendant Humana Pharmacy, Inc. sold a large portion of the adulterated and/or

  misbranded VCDs to U.S. consumers and TPPs during the class period as defined below.

                               10. “John Doe” Pharmacies
         112.    Upon information and belief, one or more additional pharmacies distributed

  adulterated, misbranded, and/or unapproved VCDs that were ultimately purchased by consumer

  class members, or reimbursed for by TPP class members. The true names, affiliations, and/or

  capacities of John Doe Pharmacies are not presently known. However, each John Doe proximately

  caused damages to Plaintiffs as alleged below, and each John Doe is liable to Plaintiffs for the acts

  and omissions alleged below as well as the resulting damages. Plaintiffs will amend this Master

  Class Complaint to allege the true names and capacities of the John Does when evidence reveals
                                                  -29-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 30 of 130 PageID: 6347



  their identities.

               F. Wholesaler Defendants
           113.     Wholesalers or distributors are entities that purchase, among other things, drugs

  from finished-dose manufacturers and sell or provide those drugs to retail pharmacies and others.13

  The wholesaler defendants failed to take any steps to test or otherwise confirm the purity or

  bioequivalence of the contaminated, adulterated and/or misbranded VCDs.

           114.     The following Defendants are collectively referred to as the “Wholesaler

  Defendants.”

                                    1. Cardinal Health, Inc.


           115.     Defendant Cardinal Health, Inc. is a corporation, with its principal place of business

  at 7000 Cardinal Place, Dublin, OH 43017.

           116.     Defendant Cardinal Health, Inc. sold a large portion of the adulterated and/or

  misbranded VCDs that were ultimately paid for by U.S. consumers and TPPs during the class

  period as defined below.

                                    2. McKesson Corporation
           117.     Upon information and belief, Defendant McKesson Corporation is a Delaware

  corporation with its principal place of business located at 6535 North State Highway 161, Irving,

  Texas 75039.

           118.     Defendant McKesson Corporation sold a large portion of the adulterated and/or

  misbranded VCDs that were ultimately paid for by U.S. consumers and TPPs during the class

  period as defined below.

                                    3. AmerisourceBergen Corporation
           119.     Defendant AmerisourceBergen Corp. is a Delaware corporation with its principal


  13
    It is believed that three wholesalers comprise at least 90% of the wholesale drug market, and, likely were the
  entities that distributed adulterated, misbranded, and/or unapproved VCDs.
                                                          -30-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 31 of 130 PageID: 6348



  place of business located at 1300 Morris Drive, Chesterbrook, PA 19087.

          120.     Defendant AmerisourceBergen Corp. sold a large portion of the adulterated and/or

  misbranded VCDs that were ultimately paid for by U.S. consumers and TPPs during the class

  period as defined below.

                               4. “John Doe” Wholesalers
          121.     Upon information and belief, one or more wholesalers distributed adulterated,

  misbranded, and/or unapproved VCDs that were ultimately purchased by consumer class

  members, or reimbursed for by TPP class members. The true names, affiliations, and/or capacities

  of John Doe Wholesalers are not presently known. However, each John Doe proximately caused

  damages to Plaintiffs as alleged below, and each John Doe is liable to Plaintiffs for the acts and

  omissions alleged below as well as the resulting damages. Plaintiffs will amend this Master Class

  Complaint to allege the true names and capacities of the John Does when evidence reveals their

  identities.

                G. Repackager and Relabeler Defendants
          122.     Drug repackagers and relabelers purchase or obtain drugs from manufacturers or

  wholesalers, and then repackage and/or relabel the drugs in small quantities for sale to pharmacies,

  doctors, or others.

          123.     Defendant A-S Medication Solutions, LLC is a Nebraska corporation with its

  principal place of business at 224 North Park Avenue, Fremont, NE 68025.

          124.     A-S Medication Solutions is a repackaging company and is listed as the recalling

  firm for certain batches of VCDs manufactured by Teva Pharmaceuticals and Prinston

  Pharmaceuticals, Inc., with the active pharmaceutical ingredient (“API”) from Defendant Zhejiang

  Huahai Pharmaceutical Co., Ltd.

          125.     Upon information and belief, A-S Medication Solutions sold adulterated and/or

  misbranded VCDs during the class period.
                                                 -31-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 32 of 130 PageID: 6349



         126.    Defendant Bryant Ranch Prepack, Inc. is a California corporation with its principal

  place of business at 1919 N. Victory Place Burbank, CA 91504.

         127.    Bryant Ranch Prepak, Inc. is a repackager for the Teva and Actavis Defendants,

  and sold API from Defendant Zhejiang Huahai Pharmaceutical Co., Ltd.

         128.    Upon information and belief, Bryant Ranch Prepak, Inc. sold adulterated and/or

  misbranded VCDs during the class period.

         129.    Defendant H J Harkins Co., Inc., dba Pharma Pac is a California corporation, with

  its principal place of business at 1400 West Grand Avenue, Suite F, Grover Beach, CA, 93433.

         130.    H.J. Harkins Co. Inc. is a repackager for VCDs manufactured by Prinston

  Pharmaceutical, Inc., which contained API from Defendant Zhejiang Huahai Pharmaceutical Co.,

  Ltd.

         131.    Upon information and belief, H.J. Harkins Co. Inc. sold adulterated and/or

  misbranded VCDs during the class period.

         132.    Defendant Major is a repackager for VCDs sold by the Teva and Actavis

  Defendants which contained API from Defendant Zhejiang Huahai Pharmaceutical Co., Ltd

         133.    Upon information and belief, Major sold adulterated and/or misbranded VCDs

  during the class period.

         134.    Defendant RemedyRepack, Inc. is a Pennsylvania corporation, with its principal

  place of business at 625 Kolter Drive, Suite 4, Indiana, PA 15701.

         135.    Remedy Repack is a repackager for VCDs manufactured by Prinston

  Pharmaceutical, Inc and by Torrent Pharmaceuticals, Ltd., with API coming from Defendant

  Zhejiang Huahai Pharmaceutical Co., Ltd.

         136.    Upon information and belief, RemedyRepack sold adulterated and/or misbranded

  VCDs during the class period.

                                                -32-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 33 of 130 PageID: 6350



         137.    Defendant Northwind Pharmaceuticals is an Indiana corporation with its principal

  place of business at 9402 Uptown Drive, Suite 1100, Indianapolis, IN, 46256.

         138.    Northwind Pharmaceuticals is also a repackager for the Teva and Actavis

  Defendants.

         139.    Upon information and belief, Northwind Pharmaceuticals sold adulterated and/or

  misbranded VCDs during the class period.

         140.    Defendant Preferred Pharmaceuticals, Inc. is a California corporation with its

  principal place of business at 1250 North Lakeview Ave., Unit O, Anaheim CA 92807. Preferred

  Pharmaceuticals, Inc. is a repackager for VCDs manufactured by the Hetero and Camber

  Defendants.

         141.    Upon information and belief, Preferred Pharmaceuticals, Inc. sold adulterated

  and/or misbranded VCDs during the class period.

         142.    Defendant AvKARE, Inc. is a Tennessee corporation with its principal place of

  business at 615 N 1st Street, Pulaski, TN 38478-2403. Defendant AvKARE, Inc. serves as a

  repackager for the Hetero/Camber Defendants, as well as the Teva and Actavis Defendants.

         143.    Upon information and belief, AvKARE, Inc. sold adulterated and/or misbranded

  VCDs during the class period.

             H. True Names / John Doe Defendants 1-50
         144.    The true names, affiliations, and/or capacities, whether individual, corporate,

  partnership, associate, governmental, or otherwise, of John Does 1 through 50 are unknown to

  Plaintiffs at this time. Plaintiffs therefore sue these defendants using fictitious names. Each John

  Doe proximately caused damages to Plaintiffs as alleged below, and each John Doe is liable to

  Plaintiffs for the acts and omissions alleged below as well as the resulting damages. Plaintiffs will

  amend this Master Class Complaint to allege the true names and capacities of the John Does when


                                                  -33-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 34 of 130 PageID: 6351



  evidence reveals their identities.

         145.    At all times relevant to this Master Class Complaint, each of the John Does was the

  agent, servant, employee, affiliate, and/or joint venturer of the other co-defendants and other John

  Does. Moreover, each Defendant and each John Doe acted in the full course, scope, and authority

  of that agency, service, employment, and/or joint venture.

                             III.      JURISDICTION AND VENUE
         146.    This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28

  U.S.C. § 1332(d), because (a) at least one member of the proposed class is a citizen of a state

  different from that of Defendants, (b) the amount in controversy exceeds $5,000,000, exclusive of

  interest and costs, (c) the proposed class consists of more than 100 class members, and (d) none of

  the exceptions under the subsection apply to this action.

         147.    This Court has personal jurisdiction over Defendants pursuant to 28 U.S.C. § 1407,

  and because Defendants have sufficient minimum contacts in New Jersey, and because Defendants

  have otherwise intentionally availed themselves of the markets within New Jersey through their

  business activities, such that the exercise of jurisdiction by this Court is proper and necessary.

         148.    Venue is proper in this District on account of the MDL consolidation pursuant to

  28 U.S.C. § 1407 and because Defendants reside in this District, 28 U.S.C. § 1391(b)(1); “a

  substantial part of the events or omissions giving rise to the claim occurred” in this District, 28

  U.S.C. § 1391(b)(2); and Defendants are subject to the personal jurisdiction of this Court, 28

  U.S.C. § 1391(b)(3).

                               IV.     FACTUAL ALLEGATIONS
             A. Prescription Drug Reimbursement
         149.    Venue is proper in this District on account of the MDL consolidation pursuant to

  28 U.S.C. § 1407 and because Defendants reside in this District, 28 U.S.C. § 1391(b)(1); “a

  substantial part of the events or omissions giving rise to the claim occurred” in this District, 28
                                                  -34-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 35 of 130 PageID: 6352



  U.S.C. § 1391(b)(2); and Defendants are subject to the personal jurisdiction of this Court, 28

  U.S.C. § 1391(b)(3).

         150.    The pharmaceutical supply chain in the United States consists of four major actors:

  pharmaceutical manufacturers, wholesale distributors, pharmacies, and Pharmacy Benefit

  Managers (“PBMs”).

         151.    Pharmaceutical manufacturers produce drugs which they distribute to wholesale

  distributors, who further distribute to retail or mail-order pharmacies. Pharmacies dispense the

  prescription drugs to beneficiaries for consumption. Prescription drugs are processed through

  quality and utilization management screens by PBMs.

         152.    TPPs contract with and pay PBMs to administer their drug programs. PBMs, acting

  as agents for the TPPs, are tasked with developing drug formularies (the list of drugs included in

  coverage at various pricing “tiers”), processing claims, creating a network of retail pharmacies,

  and negotiating with pharmaceutical manufacturers. TPPs pay PBMs to control prescription drug

  costs. In some instances, PBMs are responsible for placing generic drugs, such as VCDs, on the

  TPPs’ formularies.

         153.    In conducting formulary management, TPPs and their PBMs reasonably expect that

  generic prescription drugs reimbursable on their formularies are bioequivalent or otherwise the

  same as their RLD counterparts. As is the case with all generic drugs, TPPs seek to include the

  lowest cost generic drugs possible in their formularies. This is only made possible because of the

  manufacturers’ and distributors’ representations that these generic drugs, such as the Defendants’

  VCDs, comply with their respective ANDAs, which state that the generic drugs are bioequivalent

  to their respective branded drug. Thus, the TPPs permitted the VCDs to be included on their

  formularies based on the Defendants’ misrepresentations that their VCDs were bioequivalent to

  brand-named Diovan, complied with all cGMPs, and were safe for consumption.

                                                -35-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 36 of 130 PageID: 6353



          154.     The formulary placement corresponds with the amount that a plan participant must

  contribute as a co-payment when purchasing a drug—the higher the placement, the lower the co-

  payment, and the higher likelihood that the drug will be purchased by plan beneficiaries in lieu of

  a more expensive alternative, and vice versa. As such, higher formulary placement increases the

  likelihood that a doctor will prescribe the drug. TPPs provide copies of their PBMs’ formularies

  to providers, pharmacists, and patients in their network to aid prescribers’ adherence to the

  formulary.

          155.     The following chart, published by the Wall Street Journal, broadly illustrates the

  pharmaceutical supply chain:14




          156.     When a patient presents his/her prescription at a pharmacy, the drug’s placement

  on the TPP’s formulary will determine the amount of the patient’s co-payment. Once the patient’s

  prescription is filled, the pharmacy submits a claim to the PBMs for reimbursement. PBMs then

  cumulate those individual reimbursements and present them to TPPs for payment.




  14
    Joseph Walker, Drugmakers Point Finger at Middlemen for Rising Drug Prices, WALL ST. J. (Oct. 3, 2016),
  available at https://www.wsj.com/articles/drugmakers-point-finger-at-middlemen-for-rising-drug-prices-
  1475443336 (last accessed June 11, 2019).
                                                       -36-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 37 of 130 PageID: 6354



              B. Generic Drugs Must Be Chemically the Same as Branded Drug Equivalents

          157.    According to FDA, “[a] generic drug is a medication created to be the same as an

  already marketed brand-name drug in dosage form, safety, strength, route of administration,

  quality, performance characteristics, and intended use. These similarities help to demonstrate

  bioequivalence, which means that a generic medicine works in the same way and provides the

  same clinical benefit as its brand-name version. In other words, you can take a generic medicine

  as an equal substitute for its brand-name counterpart.”15

          158.    While brand-name medications undergo a more rigorous review before being

  approved, generic manufacturers are permitted to submit an ANDA, which only requires a generic

  manufacturer to demonstrate that the generic medicine is the same as the brand name version in

  the following ways:

                  a. The active ingredient(s) in the generic medicine is/are the same as in the brand-

                      name drug/innovator drug.

                  b. The generic medicine has the same strength, use indications, form (such as a

                      tablet or an injectable), and route of administration (such as oral or topical).

                  c. The inactive ingredients of the generic medicine are acceptable.

                  d. The generic medicine is manufactured under the same strict standards as the

                      brand-name medicine.

                  e. The container in which the medicine will be shipped and sold is appropriate,

                      and the label is the same as the brand-name medicine’s label.16

          159.    The drugs ingested by Plaintiffs were approved by the FDA, based upon

  Defendants’ representations that they met the above criteria.


  15
      https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm (last accessed June
  5, 2019) (emphasis in original).
  16
     https://www.fda.gov/Drugs/ResourcesForYou/Consumers/BuyingUsingMedicineSafely/GenericDrugs/
  ucm167991.htm.
                                                    -37-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 38 of 130 PageID: 6355



         160.      ANDA applications do not require drug manufacturers to repeat animal studies or

  clinical research on ingredients or dosage forms already approved for safety and effectiveness.17

         161.      Further, because generic drugs are supposed to be nearly identical to their brand-

  name counterparts, they are also supposed to have the same risks and benefits.18

             C. Adulterated or Misbranded Drugs

         162.      The manufacture and sale of any adulterated or misbranded drug is prohibited under

  federal law.19

         163.      The introduction into commerce of any misbranded or adulterated or misbranded

  drug is similarly prohibited.20

         164.      Similarly, the receipt in interstate commerce of any adulterated or misbranded or

  misbranded drug is also unlawful.21

         165.      Among the ways a drug may be adulterated and/or misbranded are:

                   a. “if it has been prepared, packed, or held under unsanitary conditions whereby

                       it may have been contaminated with filth, or whereby it may have been rendered

                       injurious to health;”22

                   b. “if . . . the methods used in, or the facilities or controls used for, its manufacture,

                       processing, packing, or holding do not conform to or are not operated or

                       administered in conformity with current good manufacturing practice…as to

                       safety and has the identity and strength, and meets the quality and

                       purity characteristics, which it purports or is represented to possess;”23




  17
     https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm.
  18
     https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm.
  19
     21 U.S.C. § 331(g).
  20
     21 U.S.C. § 331(a).
  21
     21 U.S.C. § 331(c).
  22
     21 U.S.C. § 351(a)(2)(A).
  23
     21 U.S.C. § 351(a)(2)(B).
                                                     -38-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 39 of 130 PageID: 6356



                    c. “If it purports to be or is represented as a drug the name of which is recognized

                        in an official compendium, and … its quality or purity falls below, the standard

                        set forth in such compendium. …”24

                    d. “If . . . any substance has been (1) mixed or packed therewith so as to reduce its

                        quality or strength or (2) substituted wholly or in part therefor.”25

           166.     A drug is misbranded:

                    a. “If its labeling is false or misleading in any particular.”26

                    b. “If any word, statement, or other information required…to appear on

                        the label or labeling is not prominently placed thereon…in such terms as to

                        render it likely to be read and understood by the ordinary individual under

                        customary conditions of purchase and use.”27

                    c. If the labeling does not contain, among other things, “the proportion of each

                        active ingredient…”28

                    d. “Unless its labeling bears (1) adequate directions for use; and (2) such adequate

                        warnings … against unsafe dosage or methods or duration of administration or

                        application, in such manner and form, as are necessary for the protection of

                        users. …”29

                    e. “If it purports to be a drug the name of which is recognized in an official

                        compendium, unless it is packaged and labeled as prescribed therein.”30

                    f. “if it is an imitation of another drug;”31



  24
     21 U.S.C. § 351(b).
  25
     21 U.S.C. § 351(d).
  26
     21 U.S.C. § 352(a)(1).
  27
     21 U.S.C. § 352(c).
  28
     21 U.S.C. § 352(e)(1)(A)(ii)
  29
     21 U.S.C. § 352(f).
  30
     21 U.S.C. § 352(g).
  31
     21 U.S.C. § 352(i)(2).
                                                     -39-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 40 of 130 PageID: 6357



                  g. “if it is offered for sale under the name of another drug.”32

                  h. “If it is dangerous to health when used in the dosage or manner, or with the

                      frequency     or   duration    prescribed,    recommended,       or   suggested   in

                      the labeling thereof.”33

                  i. If the drug is advertised incorrectly in any manner;34 or

                  j. If the drug’s “packaging or labeling is in violation of an applicable

                      regulation…”35

          167.    As articulated in this Complaint, Defendants’ unapproved drug was adulterated

  and/or misbranded in violation of all of the above-cited reasons.

              D. The Drugs Ingested by Plaintiffs Were Not Valsartan, But New, Unapproved
                 VCDs Not of the Same Quality

          168.    The FDA’s website provides the definition for a drug:

                  The Federal Food Drug and Cosmetic Act (FD&C Act) and FDA
                  regulations define the term drug, in part, by reference to its intended
                  use, as “articles intended for use in the diagnosis, cure, mitigation,
                  treatment, or prevention of disease” and “articles (other than food)
                  intended to affect the structure or any function of the body of man
                  or other animals.” Therefore, almost any ingested or topical or
                  injectable product that, through its label or labeling (including
                  internet websites, promotional pamphlets, and other marketing
                  material), is claimed to be beneficial for such uses will be regulated
                  by FDA as a drug. The definition also includes components of
                  drugs, such as active pharmaceutical ingredients.36

          169.    21 C.F.R. § 210.3(b)(7) defines an “active ingredient” in a drug as “any component

  that is intended to furnish pharmacological activity or other direct effect in the diagnosis, cure,

  mitigation, treatment, or prevention of disease, or to affect the structure or any function of the body

  of man or other animals. The term includes those components that may undergo chemical change


  32
     21 U.S.C. § 352(i)(3).
  33
     21 U.S.C. § 352(j).
  34
     21 U.S.C. § 352(n).
  35
     21 U.S.C. § 352(p).
  36
     https://www.fda.gov/ForIndustry/ImportProgram/ImportBasics/RegulatedProducts/ucm511482.htm#drug.
                                                     -40-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 41 of 130 PageID: 6358



  in the manufacture of the drug product and be present in the drug product in a modified form

  intended to furnish the specified activity or effect.”37

          170.     NDMA and NDEA both have the ability to cause cancer by triggering genetic

  mutations in humans. This mutation affects the structure of the human body, and thus, NDMA

  and NDEA are, by definition, active ingredients in a drug.

          171.     FDA further requires that whenever a new active ingredient is added to a drug, the

  drug becomes an entirely new drug, necessitating a submission of a New Drug Application by the

  manufacturer. Absent such an application, followed by a review and approval by the FDA, this

  new drug remains a distinct, unapproved product.38

          172.     This new and unapproved drug with additional active ingredients (such as

  nitrosamines in the subject VCDs) cannot be required to have the same label as the brand-name

  drug, as the two products are no longer the same.

          173.     At the very least and alternatively, drugs with different and dangerous ingredients

  than their brand-name counterparts are adulterated or misbranded under federal law, and the sale

  or introduction into commerce of adulterated or misbranded drugs is illegal.39

          174.     Because the VCDs ingested by Plaintiffs were never approved or even reviewed by

  the FDA, the FDA never conducted an assessment of safety or effectiveness for these drugs.

          175.     The inclusion of additional active ingredients (NDMA and NDEA), and potentially

  other deviations from Defendants’ ANDA approvals rendered Defendants’ VCDs of a lesser

  quality than FDA-approved generic valsartan.

          176.     Plaintiffs reference federal law in this Complaint not in any attempt to enforce it,

  but to demonstrate that their state-law tort claims do not impose any additional obligations on


  37
     https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=210.3.
  38
     See 21 C.F.R. § 310.3(h).
  39
      See generally https://www.justice.gov/opa/pr/generic-drug-manufacturer-ranbaxy-pleads-guilty-and-agrees-pay-
  500-million-resolve-false (last accessed June 6, 2019).
                                                       -41-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 42 of 130 PageID: 6359



  Defendants, beyond what is already required of them under federal law.

               E. Defendants Made False Statements in the Labeling of its VCDs

           177.     A manufacturer is required to give adequate directions for the use of a

  pharmaceutical drug such that a “layman can use a drug safely and for the purposes for which it is

  intended,”40 and conform to requirements governing the appearance of the label.41

           178.      “Labeling” encompasses all written, printed or graphic material accompanying the

  drug or device,42 and therefore broadly encompasses nearly every form of promotional activity,

  including not only “package inserts” but also advertising.

           179.     “Most, if not all, labeling is advertising. The term ‘labeling’ is defined in the FDCA

  as including all printed matter accompanying any article. Congress did not, and we cannot, exclude

  from the definition printed matter which constitutes advertising.”43

           180.     If a manufacturer labels a drug but omits ingredients, that renders the drug

  misbranded.44

           181.     Because NDMA and/or NDEA were not disclosed by Defendants as ingredients in

  the VCDs ingested by Plaintiffs, the subject drugs were misbranded.

           182.     In addition, by referring to their drugs as “valsartan” or “valsartan HCT” or

  “amlodipine-valsartan” or “amlodipine-valsartan HCT” Defendants were making false statements

  regarding their VCDs.

           183.     It is unlawful to introduce a misbranded drug into interstate commerce.45 Thus, the

  VCDs ingested by individual Plaintiffs were unlawfully distributed and sold.




  40
     21 C.F.R. § 201.5.
  41
     21 C.F.R. § 801.15.
  42
     Id. 65 Fed. Reg. 14286 (March 16, 2000).
  43
     U.S. v. Research Labs., 126 F.2d 42, 45 (9th Cir. 1942).
  44
     21 C.F.R. § 201.6; 201.10.
  45
     21 U.S.C. § 331(a).
                                                          -42-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 43 of 130 PageID: 6360



             F. The Generic Drug Supply Chain in the United States
         184.    The generic drug supply chain from manufacturer to end consumer involves several

  groups of actors and links.

         185.    At the top of the supply chain are generic drug manufacturers (and whomever they

  contract with to manufacture components of pharmaceuticals including, for example, the active

  pharmaceutical ingredient manufacturer (“API”)). Generic drug manufacturers may sell to other

  manufacturers or to so-called repackagers or labelers who sell a particular generic drug

  formulation.

         186.     Wholesalers in turn purchase bulk generic drug product from the generic

  manufacturers and/or labelers and repackager entities. The wholesaler market is extremely

  concentrated, with three entities holding about 92% of the wholesaler market: Cardinal Health,

  Inc.; McKesson Corporation; and Amerisource Bergen Corporation.

         187.    Wholesalers sell the generic drug products they acquire to retail pharmacies, who

  sell them to patients with prescriptions in need of fulfillment. The retail pharmacy market is also

  dominated by several major players.

             G. Background on Current Good Manufacturing Practices (“cGMPs”)
         188.    Under federal law, pharmaceutical drugs must be manufactured in accordance with

  “current Good Manufacturing Practices” (“cGMPs”) to ensure they meet safety, quality, purity,

  identity, and strength standards. See 21 U.S.C. § 351(a)(2)(B).

         189.    21 C.F.R. § 210.1(a) states that the cGMPs establish “minimum current good

  manufacturing practice for methods to be used in, and the facilities or controls to be used for, the

  manufacture, processing, packing, or holding of a drug to assure that such drug meets the

  requirements of the act as to safety, and has the identity and strength and meets the quality and

  purity characteristics that it purports or is represented to possess.” In other words, entities at all

  phases of the design, manufacture, and distribution chain are bound by these requirements.
                                                 -43-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 44 of 130 PageID: 6361



         190.    The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and 211. These

  detailed regulations set forth minimum standards regarding: organization and personnel (Subpart

  B); buildings and facilities (Subpart C); equipment (Subpart D); control of components and drug

  product containers and closures (Subpart E); production and process controls (Subpart F);

  packaging and label controls (Subpart G); holding and distribution (Subpart H); laboratory controls

  (Subpart I); records and reports (Subpart J); and returned and salvaged drug products (Subpart K).

  The FDA has worldwide jurisdiction to enforce these regulations if the facility is making drugs

  intended to be distributed in the United States.

         191.    Any drug not manufactured in accordance with cGMPs is deemed “adulterated

  and/or misbranded” or “misbranded” and may not be distributed or sold in the United States. See

  21 U.S.C. §§ 331(a), 351(a)(2)(B). States have enacted laws adopting or mirroring these federal

  standards.

         192.    Per federal law, cGMPs include “the implementation of oversight and controls over

  the manufacture of drugs to ensure quality, including managing the risk of and establishing the

  safety of raw materials, materials used in the manufacturing of drugs, and finished drug products.”

  21 U.S.C. § 351(j). Accordingly, it is a cGMP violation for a manufacturer to contract out

  prescription drug manufacturing without sufficiently ensuring continuing quality of the

  subcontractors’ operations.

         193.    FDA regulations require a “quality control unit” to independently test drug product

  manufactured by another company on contract:

                 There shall be a quality control unit that shall have the responsibility
                 and authority to approve or reject all components, drug product
                 containers, closures, in-process materials, packaging material,
                 labeling, and drug products, and the authority to review production
                 records to assure that no errors have occurred or, if errors have
                 occurred, that they have been fully investigated. The quality control
                 unit shall be responsible for approving or rejecting drug products
                 manufactured, processed, packed, or held under contract by another
                                                     -44-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 45 of 130 PageID: 6362



                 company. 21 C.F.R. § 211.22(a).


         194.    Indeed, FDA regulations require a drug manufacturer to have “written procedures

  for production and process control designed to assure that the drug products have the identity,

  strength, quality, and purity they purport or are represented to possess.” 21 C.F.R. § 211.100.

         195.    A drug manufacturer’s “[l]aboratory controls shall include the establishment of

  scientifically sound and appropriate specifications, standards, sampling plans, and test procedures

  designed to assure that components, drug product containers, closures, in-process materials,

  labeling, and drug products conform to appropriate standards of identity, strength, quality, and

  purity.” 21 C.F.R. § 211.160.

         196.    “Laboratory records shall include complete data derived from all tests necessary to

  assure compliance with established specifications and standards, including examinations and

  assays” and a “statement of the results of tests and how the results compare with established

  standards of identity, strength, quality, and purity for the component, drug product container,

  closure, in-process material, or drug product tested.” 21 C.F.R. § 211.194.

              H. The Generic Drug Approval Framework
         197.    The Drug Price Competition and Patent Term Restoration Act of 1984 – more

  commonly referred to as the Hatch-Waxman Act – is codified at 21 U.S.C. § 355(j).

         198.    The stated purpose of Hatch-Waxman is to strike a balance between rewarding

  genuine innovation and drug discovery by affording longer periods of brand drug marketing

  exclusivity while at the same time encouraging generic patent challenges and streamlining generic

  drug competition so that consumers gain the benefit of generic drugs at lower prices as quickly as

  possible.

         199.    Brand drug companies submitting a New Drug Application (“NDA”) are required

  to demonstrate clinical safety and efficacy through well-designed clinical trials. 21 U.S.C. § 355

                                                 -45-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 46 of 130 PageID: 6363



  et seq.

            200.   By contrast, generic drug companies submit an ANDA. Instead of demonstrating

  clinical safety and efficacy, generic drug companies need only demonstrate bioequivalence to the

  brand or reference listed drug (“RLD”). Bioequivalence is the “absence of significant difference”

  in the pharmacokinetic profiles of two pharmaceutical products. 21 C.F.R. § 320.1(e).

               1. ANDA Applications Must Demonstrate Bioequivalence
            201.   The bioequivalence basis for ANDA approval is premised on the generally accepted

  proposition that equivalence of pharmacokinetic profiles of two drug products is evidence of

  therapeutic equivalence. In other words, if (1) the RLD is proven to be safe and effective for the

  approved indication through well-designed clinical studies accepted by the FDA, and (2) the

  generic company has shown that its ANDA product is bioequivalent to the RLD, then (3) the

  generic ANDA product must be safe and effective for the same approved indication as the RLD.

            202.   As part of its showing of bioequivalence pursuant to 21 C.F.R. § 314.50(d), the

  ANDA must also contain specific information establishing the drug’s stability, including:

                         a full description of the drug’s substance, including its physical and

                          chemical characteristics and stability; and

                         the specifications necessary to ensure the identity strength, quality and

                          purity of the drug substance and the bioavailability of the drug products

                          made from the substance, including, for example, tests, analytical

                          procedures, and acceptance criteria relating to stability.

            203.   Generic drug manufacturers have an ongoing federal duty of sameness in their

  products. Under 21 U.S.C. § 355(j), the generic manufacturer must show the following things as

  relevant to this case: the active ingredient(s) are the same as the RLD, § 355(j)(2)(A)(ii); and, that

  the generic drug is “bioequivalent” to the RLD and “can be expected to have the same therapeutic


                                                   -46-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 47 of 130 PageID: 6364



  effect,” id. at (A)(iv). A generic manufacturer (like a brand manufacturer) must also make “a full

  statement of the composition of such drug” to the FDA. Id. at (A)(vi); see also § 355(b)(1)(C).

          204.    A generic manufacturer must also submit information to show that the “labeling

  proposed for the new drug is the same as the labeling approved for the [RLD][.]” 21 U.S.C. §

  355(j)(2)(A)(v).

               2. ANDA Applications Must Provide Information About the Manufacturing Plants
                  and Processes
          205.    The ANDA application must also include information about the manufacturing

  facilities of the product, including the name and full address of the facilities, contact information

  for an agent of the facilities, and the function and responsibility of the facilities.

          206.    The ANDA application must include a description of the manufacturing process

  and facility and the manufacturing process flow chart showing that there are adequate controls to

  ensure the reliability of the process.

          207.    Furthermore, the ANDA application must contain information pertaining to the

  manufacturing facility’s validation process which ensures that the manufacturing process produces

  a dosage that meets product specifications.

          3.      ANDA Applications Must Comply with cGMPs
          208.    Additionally, ANDA applications must include certain representations pertaining

  to compliance with cGMPS.

          209.    The ANDA application is required to contain cGMP certifications for both the

  ANDA applicant itself, and also the drug product manufacturer (if they are different entities).

               4. ANDA Approval is Contingent upon Continuing Compliance with ANDA
                  Representations of Sameness
          210.    Upon granting final approval for a generic drug, the FDA will typically state that

  the generic drug is “therapeutically equivalent” to the branded drug. The FDA codes generic drugs


                                                    -47-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 48 of 130 PageID: 6365



  as “A/B rated” to the RLD46 branded drug. Pharmacists, physicians, and patients can expect such

  generic drugs to be therapeutically interchangeable with the RLD, and generic manufacturers

  expressly warrant as much through the inclusion of the same labeling as the RLD delivered to

  consumers in each prescription of its generic products. Further, by simply marketing generic drugs

  pursuant to the brand-name drug’s label under the generic name (e.g., valsartan or valsartan HCT),

  generic manufacturers impliedly warrant that the generic drug is therapeutically equivalent to the

  brand-name drug.

          211.     If a generic drug manufacturer ceases to manufacture a drug that meets all terms of

  its ANDA approval, or in other words, when the drug is not the same as its corresponding brand-

  name drug, then the manufacturer has created an entirely new and unapproved drug.

          212.     If a generic drug manufacturer ceases to manufacture a drug that meets all terms of

  its ANDA approval, or in other words, when the drug is not the same as its corresponding brand-

  name drug, the generic manufacturer may no longer rely on the brand-name drug’s labeling.

          213.     According to the FDA, there are at least sixteen ANDAs approved for generic

  DIOVAN, nine for generic DIOVAN HCT, nine for generic EXFORGE, and five for generic

  EXFORGE HCT.

               I. Approval of ANDAs Related to Valsartan
                                   1. DIOVAN and EXFORGE Background
          214.     Valsartan is a potent, orally active nonpeptide tetrazole derivative which causes a

  reduction in blood pressure, and is used in the treatment of hypertension, heart failure, and post-

  myocardial infarction. Millions of American consumers use VCDs for the treatment of these



  46
    The FDA’s Drug Glossary defines an RLD as follows: “A Reference Listed Drug (RLD) is an approved drug product
  to which new generic versions are compared to show that they are bioequivalent. A drug company seeking approval
  to market a generic equivalent must refer to the Reference Listed Drug in its Abbreviated New Drug
  Application (ANDA). By designating a single reference listed drug as the standard to which all generic versions must
  be shown to be bioequivalent, FDA hopes to avoid possible significant variations among generic drugs and their brand
  name counterpart.”
                                                         -48-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 49 of 130 PageID: 6366



  serious conditions, both as a stand-alone drug, and in combination with other therapies (such as

  amlodipine and hydrochlorothiazide.

         215.    Valsartan and its combination therapy with hydrochlorothiazide are the generic

  versions of the DIOVAN and DIOVAN HCT, which were marketed in tablet form by Novartis

  AG (“Novartis”) beginning in July 2001 (in tablet form) and March 1998, respectively, upon

  approval by the FDA.

         216.    Valsartan’s combination therapy with amlodipine, as well as the combination

  therapy of valsartan, amlodipine and hydrochlorothiazide, are the generic versions of Novartis’s

  branded products EXFORGE and EXFORGE HCT. Novartis received the FDA’s approval for

  EXFORGE in June 2007 and for EXFORGE HCT in April 2009.

         217.    These Valsartan based branded drugs proved to be blockbuster products for

  Novartis. Globally, DIOVAN and DIOVAN HCT generated $5.6 billion in sales in 2011

  according to Novartis’s Form 20-F for that year, of which $2.33 billion was from the United States.

  The same year, EXFORGE and EXFORGE HCT had $325,000,000 in U.S. sales and

  $884,000,000 globally.

         218.    DIOVAN’s, DIOVAN HCT’s, EXFORGE’s, and EXFORGE HCT’s FDA-

  approved labels specify the active and inactive ingredients. None of the contaminants at issue here

  (including NDMA, NDEA, or other nitrosamines) are FDA-approved ingredients of DIOVAN,

  DIOVAN HCT, EXFORGE, or EXFORGE HCT. Nor are any of these contaminants FDA-

  approved ingredients of any generic valsartan-containing product approved pursuant to an ANDA.

         219.    Novartis’s DIOVAN and EXFORGE patents expired in September 2012.

  Defendant Mylan launched a DIOVAN HCT generic in or about September 2012 when its

  valsartan HCT ANDA was approved by the FDA. Generic versions of the other drugs followed

  in the intervening years.

                                                 -49-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 50 of 130 PageID: 6367



             2. ANDA Applications for Generic Valsartan
          220.   Almost a full decade before the DIOVAN patents were set to expire, generic drug

  manufacturers started filing ANDA applications for their own generic versions of the Valsartan

  drug.

          221.   Hatch-Waxman rewards the first generic company to file a substantially complete

  ANDA containing a Paragraph IV certification with a 180-day period of marketing exclusivity. 21

  U.S.C. § 355(j)(5)(B)(iv). The 180-day exclusivity period is triggered upon either a first

  commercial marketing of the drug (including of the RLD) by the 180-day exclusivity holder or the

  date on which a court has entered a judgment finding that the patent subject to the Paragraph IV

  certification is invalid, unenforceable, or not infringed.

          222.   On December 24, 2004, Ranbaxy Labs ("Ranbaxy") filed the first ANDA

  application for Valsartan (the generic equivalent of the DIOVAN product).

          223.   On January 7, 2005, Teva filed the second ANDA application for Valsartan (the

  generic equivalent of the DIOVAN product), for which it received tentative approval on January

  7, 2005.

          224.   On September 15, 2008, Mylan filed an ANDA application for Valsartan (the

  generic equivalent of the DIOVAN product).

          225.   In the intervening years after these three initial ANDA applications, all other

  Defendants filed ANDA applications for either Valsartan (the generic equivalent of the DIOVAN

  product), Valsartan hydrochlorothiazide (the generic equivalent of the DIOVAN HCT product),

  Valsartan Amlodipine (the generic equivalent of the EXFORGE product), and Valsartan

  Amlodipine Hydrochlorothiazide (the generic equivalent of the EXFORGE HCT product).

          226.   Despite the number of ANDAs that had been filed as early as 2004, when

  DIOVAN's patent expired in 2012, no generic entered the market.


                                                   -50-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 51 of 130 PageID: 6368



          227.    As the first to have filed their ANDA application in December of 2004, Ranbaxy

  was entitled to exclusivity, and as such, no other ANDAs would be approved until Ranbaxy

  received final approval.

          228.    Defendants Mylan and Teva were among those who had tentative approval and

  were ready to launch their generic DIOVAN Product upon expiration of the DIOVAN patent in

  2012.

          229.    Indeed, Defendant Mylan launched its generic DIOVAN HCT product, for which

  it had filed an ANDA and received approval, on September 21, 2012, the same day the DIOVAN

  patent was set to expire.

          230.    After delaying its approval due to gross manufacturing defects plaguing Ranbaxy’s

  Indian API manufacturing facilities, the FDA finally approved Ranbaxy's generic Valsartan in

  June of 2014.

          231.    Six months later, after Ranbaxy's period of exclusivity expired, Mylan's generic

  DIOVAN product launched on January 5, 2015, and Teva's generic VCDs launched January 6,

  2015. The entry of the rest of the generic equivalents of these drugs followed thereafter.

          232.    Par Pharmaceuticals received approval of the first generic EXFORGE in September

  2014, and Teva received approval of the first generic EXFORGE HCT in December 2014. The

  entry of the rest of the generic equivalents of these drugs followed thereafter.

             J. Starting as Early as 2007, Defendants Were Actively Violating cGMPs in Their
                Foreign Manufacturing Facilities
          233.    For some time, Defendants have known that generic drugs manufactured overseas,

  particularly in China and India, were found or suspected to be less safe and effective than their

  branded equivalents or domestically-made generics due to their grossly inadequate manufacturing

  processes, procedures and compliance with cGMPs.

          234.    Defendants’ foreign manufacturing operations were no exception to this.

                                                  -51-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 52 of 130 PageID: 6369



               1. ZHP’s Inadequate Manufacturing Processes               Results    in   Adulterated,
                  Misbranded, and/or Unapproved VCDs
            235.   ZHP has Active Pharmaceutical Ingredient (“API”) manufacturing facilities located

  in Linhai City, Zhejiang Province, China. According to ZHP’s website, ZHP was one of the first

  Chinese companies approved to sell generic drugs in the United States, and it remains one of

  China’s largest exporters of pharmaceuticals to the United States and the European Union.

            236.   ZHP serves as a contract API manufacturer of numerous defendants’ VCDs as set

  forth supra at Part II, and Defendants thus have a quality assurance obligation with respect to

  ZHP’s processes and finished products as set forth above pursuant to federal law.

            237.   ZHP has a history of deviations from FDA’s cGMP standards that began almost as

  soon as ZHP was approved to export pharmaceuticals to the United States.

            238.   On or about March 27-30, 2007, the FDA inspected ZHP’s Xunqiao Linhai City

  facilities. That inspection revealed “deviations from current good manufacturing processes

  (CGMP)” at the facility. Those deviations supposedly were later corrected by ZHP. The results of

  the inspection and the steps purportedly taken subsequent to it were not made fully available to the

  public.

            239.   The FDA inspected ZHP’s same Xunqiao facility again on November 14-18, 2016.

  The inspection revealed four violations of cGMPs. First, “[w]ritten procedures designed to prevent

  contamination of drug products purporting to be sterile are not followed.” Second, ZHP had failed

  “to establish laboratory controls that include scientifically sound and appropriate specifications,

  standards, sampling plans, and test procedures designed to assure that drug products conform to

  appropriate standards of identity, strength, quality, and purity.” Third, “[p]rocessing areas are

  deficient regarding the system for cleaning and disinfecting the equipment.” Last, “data is not

  recorded contemporaneously.”

            240.   On May 15-19, 2017, the FDA inspected ZHP’s facility at Coastal Industrial Zone,

                                                  -52-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 53 of 130 PageID: 6370



  Chuannan No. 1 Branch, Linhai City, Zhejiang Province, China. ZHP manufactures all of its

  valsartan API at this Chuannan facility. That inspection resulted in the FDA’s finding that ZHP

  repeatedly re-tested out of specification (“OOS”) samples until obtaining a desirable result. This

  practice allegedly dated back to at least September 2016 per the FDA’s letter and investigation up

  to that point. The May 2017 inspection also resulted in FDA’s finding that “impurities occurring

  during analytical testing are not consistently documented/quantitated.” These findings were not

  made fully available to the public. However, this information was shared or available to ZHP’s

  finished-dose manufacturers, as well as those Defendants further down the distribution chain.

         241.    Furthermore, for OOS sampling results, ZHP routinely invalidated these results

  without conducting any kind of scientific investigation into the reasons behind the OOS sample

  result. In fact, in one documented instance, the OOS result was attributed to “pollution from the

  environment” surrounding the facility. These manipulations of sampling were components of a

  pattern and practice of systematic data manipulation designed to fail to detect and/or intentionally

  conceal and recklessly disregard the presence of harmful impurities such as NDMA and NDEA.

         242.    The May 2017 inspection also found that ZHP’s “facilities and equipment [were]

  not maintained to ensure [the] quality of drug product” manufactured at the facility. These issues

  included the FDA’s finding that: equipment that was rusting and rust was being deposited into

  drug product; equipment was shedding cracking paint into drug product; there was an

  accumulation of white particulate matter; and there were black metallic particles in API batches.

         243.    The FDA inspector “noted reoccurring complaints pertained to particulate matter

  in API . . . and for discrepancies in testing between [ZHP] and their consignees. . . . . To address

  the firm’s handling of complaints describing testing disparities, [the inspector] had the firm

  generate a list of such complaints, as well as associated pie charts . . . . From 2015 until May 2017,

  13 complaints related to discrepancies between [ZHP]’s test results and their consignees results.

                                                  -53-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 54 of 130 PageID: 6371



  Of these complaints 85% had what the firm termed ‘Customer has no subsequent feedback or

  treatment.’ Specifically, this 85% was further broken down into 3 categories: the batch subject to

  the complaint was sent to other consignees who did not report a complaint, there is a test method

  discrepancy and feedback was provided to the consignee without a response and the consignee

  failed to respond but continued to purchase API from [ZHP].”

         244.    On November 29, 2018, the FDA issued Warning Letter 320-19-04 to ZHP based

  on its July 23 to August 3, 2018 inspection of its Chuannan facility. The letter summarized

  “significant deviations from [cGMPs] for [APIs].” The FDA consequently informed ZHP that its

  “API are adulterated and/or misbranded within the meaning of section 501(a)(2)(B) of the Federal

  Food, Drug, and Cosmetic Act (FD&C Act), 21 U.S.C. 351(a)(2)(B).”

         245.    The FDA explained that ZHP repeatedly failed “to ensure that quality-related

  complaints are investigated and resolved,” including complaints related to peaks of NDMA in its

  products as early as 2012.

         246.    ZHP also failed “to evaluate the potential effect that changes in the manufacturing

  process may have on the quality of [its] API.” More specifically, ZHP “approved a [V]alsartan

  API process change . . . that included the use of the solvent [redacted]. [ZHP’s] intention was to

  improve the manufacturing process, increase product yield, and lower production costs. However,

  [ZHP] failed to adequately assess the potential formation of mutagenic impurities[, such as

  NDMA,] when [it] implemented the new process. Specifically, [it] did not consider the potential

  for mutagenic or other toxic impurities to form from [redacted] degradants, including the primary

  [redacted] degradant, [redacted]. According to [ZHP’s] ongoing investigation, [redacted] is

  required for the probable human carcinogen NDMA to form during the valsartan API

  manufacturing process.”

         247.    The FDA added that ZHP “also failed to evaluate the need for additional analytical

                                                -54-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 55 of 130 PageID: 6372



  methods to ensure that unanticipated impurities were appropriately detected and controlled in [its]

  [V]alsartan API before [it] approved the process change. [ZHP is] responsible for developing and

  using suitable methods to detect impurities when developing, and making changes to, [its]

  manufacturing processes.”

          248.     ZHP claimed that it had followed “common industry practice.” Importantly, the

  FDA reminded ZHP that “common industry practice may not always be consistent with CGMP

  requirements and that [it is] responsible for the quality of drugs [it] produce[s].” The FDA

  “strongly” recommended that ZHP hire a cGMP consultant and referred ZHP to four guides on

  cGMPs.

          249.     On September 28, 2018, the FDA stopped allowing ZHP to deliver drugs made at

  its Chuannan facility into the United States. The Warning Letter stated that “[f]ailure to correct

  these deviations may also result in FDA continuing to refuse admission of articles manufactured

  at [ZHP’s Chuannan facility] into the United States under section 801(a)(3) of the FD&C Act, 21

  U.S.C. 381(a)(3). Under the same authority, articles may be subject to refusal of admission, in that

  the methods and controls used in their manufacture do not appear to conform to CGMP within the

  meaning of section 501(a)(2)(B) of the FD&C Act, 21 U.S.C. 351(a)(2)(B).”

          250.     After the recalls of ZHP’s VCDs, FDA Laboratory Analysis testing would later

  reveal that valsartan API manufactured by ZHP at its Linhai City facilities contained NDMA levels

  hundreds of times in excess of the FDA’s interim limits47 of 96 ng/day or 0.3 ppm.48 Specifically,

  VCDs manufactured at ZHP for ZHP’s subsidiary Prinston Pharmaceutical contained NDMA

  levels of between 15,180 and 16,300 ng, while Valsartan HCT manufactured at ZHP contained




  47
    To be clear, ZHP’s VCDs should not contain any NDMA.
  48
    https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products; see also
  https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-announcements-angiotensin-ii-
  receptor-blocker-arb-recalls-valsartan-losartan (last accessed June 5, 2019).
                                                       -55-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 56 of 130 PageID: 6373



  NDMA levels of between 13,180 and 20,190 ng.49 ZHP valsartan API manufactured for Teva and

  Torrent Pharmaceuticals contained similarly high levels of NDMA.

             251.    In addition, FDA Laboratory Analysis testing would later reveal that valsartan API

  manufactured by ZHP at ZHP’s Linhai City facilities for Torrent Pharmaceuticals contained

  NDEA levels upwards of fifty times in excess of the FDA’s interim limits50 of 26.5 ng/day or 0.083

  ppm. Specifically, FDA testing reveals up to 1,310 ng of NDEA in Torrent Pharmaceuticals’

  VCDs. ZHP valsartan API manufactured for Teva contained similarly high levels of NDEA (up to

  770 ng).

                 2. Aurobindo’s Inadequate Manufacturing Processes Results in Adulterated,
                    Misbranded, and/or Unapproved VCDs
             252.    Aurobindo has API manufacturing facilities located in Hyderabad, Telangana,

  India.

             253.    Aurobindo manufactures VCD for each Aurobindo Defendant at these facilities,

  and Aurobindo Defendants thus have quality assurance obligations with respect to Aurobindo’s

  processes and finished products as set forth above pursuant to federal law.

             254.    Aurobindo has a history of deviations from FDA’s cGMP standards.

             255.    After an inspection of a Hyderabad facility from June 27 to July 1, 2016, the FDA

  told Aurobindo that its “[i]investigations are inadequate.” The FDA explained that Aurobindo

  failed to initiate stability testing, and “[t]he deviation record contains field ‘Number of previous

  deviations in this product/system.’ This field requires previous deviations of the same product or

  deviation type to be reported, no previous deviations were reported in this field.” Moreover, “[t]his

  is a repeat observation from the 2014 inspection.”




  49
       Id.
  50
       To be clear, Torrent Pharmaceuticals’ and Teva’s VCDs should not contain any NDEA.
                                                         -56-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 57 of 130 PageID: 6374



         256.    Three months later, the FDA returned to Aurobindo’s Hyderabad facilities and

  found four noteworthy manufacturing problems. First, “[a]n [redacted] Field Alert was not

  submitted within three working days of receipt of information concerning significant chemical,

  physical, or other change or deterioration in a distributed drug product.” Second, “[l]aboratory

  controls do not include the establishment of scientifically sound and appropriate test procedures

  designed to assure that conform [sic] to appropriate standards of identity, strength, quality and

  purity.” Third, “[t]here are no written procedures for production and process controls designed to

  assure that the drug products have the identity, strength, quality, and purity they purport or are

  represented to possess.” Fourth, the “use of instruments and recording devices not meeting

  establishes specifications was observed.”

         257.    In October 2016, the FDA observed that Aurobindo’s nearby Borpatla facility had

  inadequately validated equipment cleaning procedures.

         258.    In April 2017, the FDA observed that the manufacturing equipment in Aurobindo’s

  Hyderabad facilities “is not always maintained to achieve its intended purposes.” “Laboratory

  controls do not include the establishment of scientifically sound and appropriate test procedures

  designed to assure that components and drug products conform to appropriate standards of identity,

  strength, quality and purity.” “Changes to written procedures are not drafted, reviewed and

  approved by the appropriate organizational unit.” “[C]orrective and preventative actions (CAPAs),

  identified and initiated because of out of specifications (OOS) laboratory investigations, do not

  correlate to the identified root cause. In certain cases, CAPAs are not initiated at all.” “Equipment

  used in the manufacture, processing, packing or holding of drug products is not of appropriate

  design to facilitate operations for its intended use.” “Appropriate controls are not exercised over

  computers or related systems to assure that changes in master production and control records or




                                                  -57-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 58 of 130 PageID: 6375



  other records are instituted only by authorized personnel.” “Procedures designed to prevent

  microbiological contamination of drug products purporting to be sterile are not established.”

         259.      Four months later, the FDA reiterated that “[t]here are no written procedures for

  production and process controls designed to assure that the drug products have the identity,

  strength, quality, and purity they purport or are represented to possess.” Second, “[c]ontrol

  procedures are not established which validate the performance of those manufacturing processes

  that may be responsible for causing variability in the characteristics of in-process material and the

  drug product.”

         260.      In February 2018, the FDA made nine more disturbing observations at Aurobindo’s

  Hyderabad facilities. First, “[a]septic processing areas are deficient regarding systems for

  maintaining any equipment used to control the aseptic conditions.” Second, “[e]quipment and

  utensils are not cleaned, maintained and sanitized at appropriate intervals to prevent contamination

  that would alter the safety, identity, strength, quality or purity of the drug product.” Third,

  “[e]quipment used in the manufacture, processing, packing or holding of drug products is not of

  appropriate design to facilitate operations for its intended use.” Fourth, “[b]uildings used in

  manufacture, processing, packing or holding of drug products are not free of infestation by rodents,

  birds[,] insects, and other vermin.” Fifth, “[p]rocedures for the cleaning and maintenance of

  equipment are deficient regarding sufficient detail of the methods, equipment, and materials used

  in the cleaning and maintenance operation, and the methods of disassembly and reassembling

  equipment as necessary to assure proper cleaning and maintenance.” Sixth, “[e]mployees engaged

  in the manufacture, processing, packing and holding of a drug product lack the training required

  to perform their assigned functions.” Seventh, the “statistical quality control criteria fail to include

  appropriate acceptance levels and rejection levels.” Eighth, “[e]stablished laboratory control

  mechanisms are not followed and documented at the time of performance.” Lastly, “[a]ppropriate

                                                   -58-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 59 of 130 PageID: 6376



  controls are not exercised over computers or related systems to assure that changes in master

  production and control records or other records are instituted only by authorized personnel.”

          261.   It is clear Aurobindo has made no efforts at correct any of the previously identified

  errors, and continues to engage in grossly inadequate manufacturing processes. During an

  inspection one month ago this year (May 2019), an investigator made note of a panoply of serious

  issues which continue to call the integrity of the API manufacturing operations into question.

          262.   For example, in determining that the Medchal, Telangaga facility was not following

  quality control measures, and likewise did not have quality control procedures in place, the

  investigator observed “loose handwritten notebooks with what appears to be laboratory test data

  results.”

          263.   Additionally, while Aurobindo claimed to have performed tests and quality control

  activities on API as a result of the FDA’s investigation into adulterated VCDs, during the

  inspection, the investigator found that the API was not being adequately retained and/or

  appropriately identified, calling Aurobindo’s testing of this API into question. More troubling, the

  API sampled and analyzed by the investigator was to set to be shipped into the United States.

          264.   The investigator also found a slew of data integrity issues. The investigator

  observed “multiple sequences where interrupted sample injections were injected and showed that

  the sample did not run, shown on the chromatogram as “incomplete data.” The testing systems

  also allowed certain employees to “verify incomplete data in raw data file.” The investigator found

  that the quality control reviewers attested to practices which “contradict actual review practices

  performed by reviews.” Were these baseline data issues not enough, the investigator also noted

  that the facility did not retain adequate backup of the data, other than the assorted loose notebooks

  found lying around the facility.

          265.   The investigator also noted that in addition to all of the gross processing and data

                                                  -59-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 60 of 130 PageID: 6377



  integrity issues, even the building itself did not have the “suitable construction to facility cleaning,

  maintenance and proper operations.” The investigator noted that in a stability sample storage

  room, they observed a “PVC pipe connected to an air conditioner unit on one end, and paced in a

  blue plastic bucket on the other end with approximate 50% of the bucket filled with condensate

  water.” There were four other similar setups in other critical rooms in the facility.

          266.     After the recalls of Aurobindo’s VCDs, FDA Laboratory Analysis testing would

  later reveal that valsartan API manufactured by Aurobindo contained NDEA exceedances well in

  excess of the FDA’s interim limits51 of 26.5 ng/day or 0.083 ppm.52

               3. Mylan’s Inadequate Manufacturing Processes Results in Adulterated,
                  Misbranded, and/or Unapproved VCDs
          267.      While ZHP and Aurobindo started off as foreign companies who eventually

  expanded their operations into the United States, Mylan’s history begins in the United States back

  in 1961, in White Sulfur Springs, West Virginia.

          268.     From the founding of the company, to roughly the mid-2000s, Mylan either

  manufactured their own products domestically in the United States, or contracted with foreign

  companies to order API for their finished dosage products.

          269.     However, in late 2005, Mylan’s CEO at the time, Robert Coury, was facing a crisis

  due to the fact that the US-based company was losing market share to Indian drug companies that

  made their own API in-house and operated at rock-bottom costs. At the time, Mylan was having

  to order API from Chinese and Indian suppliers.

          270.     Consequently, in December of 2005, Coury hammered out a deal to acquire Matrix

  Laboratories, an India-based company which had been one of Mylan’s ingredient suppliers. At



  51
    To be clear, Aurobindo’s valsartan products should not contain any NDEA.
  52
        https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products; see     also
  https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-announcements-angiotensin-ii-
  receptor-blocker-arb-recalls-valsartan-losartan (last accessed June 5, 2019).
                                                       -60-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 61 of 130 PageID: 6378



  the time of the acquisition of Matrix Laboratories, a former Ranbaxy employee53 named Rajiv

  Malik was the CEO of Matrix.

          271.     After the Mylan acquisition in 2006, Malik became the executive vice president in

  charge of global technical operations.

          272.     Malik’s impact on Mylan was immediate – he reoriented the company towards

  India. Very quickly, the number of drug applications for generics Mylan submitted to the FDA

  tripled, and the approvals doubled.

          273.     Indeed, Malik’s compensation structure was based, in part, on the number of

  ANDA applications filed with global regulators.

          274.     As the focus shifted to bringing more and more drugs to market, employees in both

  India and the United States began to experience a shift in the company, where speed was prized

  above all else. Employees who insisted on adhering to cGMPs felt sidelined and were tagged as

  slow.

          275.     In 2013, Malik was tasked with overseeing Mylan’s biggest foreign acquisition yet

  – a $1.6 billion purchase of Agila Specialties, a manufacturing facility in India.

          276.     In comments regarding the potential acquisition, Mylan CEO Heather Bresch

  touted the “state-of-the-art, high quality” manufacturing platforms in the industry.54

          277.     However, months after Mylan announced the acquisition, the FDA conducted an

  investigation of the facility in June of 2013. In a scathing investigation report, it found that key

  pieces of equipment were stored in non-sterile areas, and then never resanitized before use;

  employees failed to wash their hands in the bathroom; technicians were wearing gloves that were


  53
     A full narrative into Ranbaxy’s grossly inadequate manufacturing processes can be found in Katherine Eban’s Bottle
  of Lies. Ranbaxy faced criminal and civil sanctions as a result of their grossly inadequate fraudulent, and, indeed,
  criminal, manufacturing processes and procedures. The book details how Malik was described by Ranbaxy colleagues
  as the “Houdini of the generic drug world.” Katherine Eban, Bottle of Lies (2019) at p. 28. Rajiv Malik is still a
  President of Mylan, N.V., and sits on the Board of Directors to this day.
  54
     http://newsroom.mylan.com/press-releases?item=122875 (last accessed June 14, 2019)
                                                         -61-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 62 of 130 PageID: 6379



  flaking and had pinholes; and supposedly sterile gloves were found to be stored in boxes with

  crushed insects.55

          278.     Making matters worse, after the June inspection, in a letter written by the FDA in

  September, the FDA found that Agila’s written response “minimizes the importance of ensuring

  glove integrity and its potential impact on product quality.” It also found that the issues led the

  FDA to “question [Agila’s] understanding of basic microbiology and microbial controls that are

  critical for the manufacture of sterile products.”56

          279.     However, despite these gross manufacturing issues, Mylan moved full-speed ahead

  on its billion-dollar acquisition, eventually obtaining the company and their manufacturing

  facilities.

          280.     Throughout 2014 and 2015, the FDA continued to investigate Mylan’s Indian

  manufacturing facilities, routinely uncovering a multitude of violations of the cGMPs, and finding

  that Mylan responded with letters that lacked corrective action. These violations included failure

  to establish and follow written procedures to prevent microbiological contamination of drug

  products, lack of assurance that the manufacturing facilities were sterile, and failures to thoroughly

  investigate unexplained discrepancies in batches or whether the components met specifications.57

          281.     In 2015, a former Mylan employee sat down with FDA employees and alleged that

  the research and development centers in Hyderabad had become a hub for data fraud.58

          282.     The Mylan whistleblower identified specific applications for drugs that were due

  to be launched into the American market, claiming that in order to generate passing results for

  some drug products, Mylan had manipulated the testing, by switching the tests from batch testing


  55
     Katherine Eban, Bottle of Lies (2019) at p. 324.
  56
     https://www.fiercepharma.com/regulatory/fda-warns-agila-plant-over-torn-gloves (last accessed June 14, 2019);
  https://www.law360.com/articles/475958/print?section=lifesciences (last accessed May 23, 2019).
  57
     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/mylan-
  laboratories-limited-464863-08062015 (last accessed May 23, 2019)
  58
     See Katherine Eban, Bottle of Lies (2019) at p. 328.
                                                        -62-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 63 of 130 PageID: 6380



  to pilot batches (which were easier to control, but not as reliable in ensuring the results as they

  were smaller in size).59

           283.     The Mylan whistleblower also claimed that the Mylan team had evolved its

  fraudulent methods to evade detection. For example, instead of deleting manipulated data from

  the plant’s software systems, which would have left a trail of metadata that could be uncovered by

  the FDA, plant managers were deliberately corrupting the data they wanted to hide. 60

           284.     In July of 2016, upset by the failure of the FDA to investigate, the Mylan

  whistleblower sent an email to FDA officials that said: “I learned that Mylan’s strategy of

  providing employment to FDA members has been working very well…Perhaps the agency awaits

  a definitive tragedy to occur on U.S. soil to due sub-standard generic products not meeting the

  safety & efficacy standards.” 61

           285.     The email had the intended effect. Two months later, in September 2016, the FDA

  inspected the Mylan India facilities.62

           286.     Over the course of the week-long inspection, the FDA found evidence that the

  plant’s software system was riddled with error messages showing “instrument malfunction,” or

  “power loss,” as though Mylan was literally pulling the plug from the wall to stop the creation of

  metadata showing failed testing.

           287.     In confidential correspondence with the FDA, Mylan tried to explain the high

  number of data error messages (42 over a seven-day period), but provided insufficient and illogical

  responses, arguing that there may have been accidental knocking of cables off of tables, or through

  electronic loss of signals. For another error that was observed (150 times over seven days), the

  partial explanation given by Mylan was that some software settings led to the “unintended


  59
     Id.
  60
     Id.
  61
     See Katherine Eban, Bottle of Lies (2019) at p. 329.
  62
     Id.
                                                            -63-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 64 of 130 PageID: 6381



  consequence of a number of repetitive error messages.” 63

          288.    The FDA didn’t buy these excuses. In a stern warning letter sent to Malik in April

  of 2017, the FDA effectively froze the site’s applications until the company took corrective

  actions. The letter noted that Mylan’s quality systems did not “adequately ensure the accuracy

  and integrity of the data.” 64

          289.    But Mylan’s issues were not solely limited to its India operations. Several months

  after the April 2017 letter regarding the India operations, Mylan operations in West Virginia were

  under scrutiny.     The allegations were that laboratory technicians had failed to investigate

  anomalous results and had instead falsified records to cover-up any anomalous results. Regulators

  were “stunned” by the lapses, finding the practices “egregious,” and questioned whether Mylan

  was being “transparent at all of its sites.” 65

          290.    The inspectors also found bins full of shredded documents, including quality-

  control records, in parts of the factory where every piece of paper is supposed to be saved. 66

          291.    The list of alleged infractions became so long that a fourth inspector was added. A

  warning letter, the FDA’s strongest rebuke, was drafted. 67

          292.    Ultimately, the FDA’s director of the Office of Manufacturing Quality, Tom

  Cosgrove, made the controversial decision, over the strenuous objections of staff in two separate

  FDA divisions, to downgrade the investigators’ negative findings at Morgantown, WV from

  Official Action Indicated to Voluntary Action Indicated. 68

          293.    In an email to FDA colleagues, Cosgrove acknowledged their view that the

  company’s practices were “more widespread and that Mylan’s investigation was insufficient,” but


  63
     See Katherine Eban, Bottle of Lies (2019) at p. 331
  64
     Id.
  65
     See Katherine Eban, Bottle of Lies (2019) at p. 332
  66
     https://www.bloomberg.com/news/features/2019-01-29/america-s-love-affair-with-cheap-drugs-has-a-hidden-cost
  67
     https://www.bloomberg.com/news/features/2019-01-29/america-s-love-affair-with-cheap-drugs-has-a-hidden-cost
  68
     See Katherine Eban, Bottle of Lies (2019) at p. 333
                                                      -64-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 65 of 130 PageID: 6382



  ultimately defended his decision and said that he had no reason to believe that Mylan would not

  “remediate voluntarily.” 69

          294.     However, while Mylan’s Morgantown plant was no longer receiving intensive

  agency scrutiny, it did little to resolve the issues.

          295.     In early 2018, a whistleblower from inside the Morgantown plant reached out to

  the FDA to report deteriorating conditions, from understaffing to cleaning lapses.                        The

  whistleblower from inside the plant claimed that Mylan management was focused on creating a

  “façade of documents” to fend off the FDA, according to an agency memo that detailed the

  allegations. The whistleblower also notified the FDA that Mylan had brought in a team of

  employees from India to the Morgantown, WV facility, to rapidly close a backlog of company

  investigations, and that employees were instructed not to question their work.70

          296.     Consequently, the FDA inspected the Morgantown, WV facility again in March

  and April of 2018. The inspectors found a host of new violations, including that Mylan’s

  manufacturing equipment was not cleaned at appropriate intervals to prevent contamination, and

  that Mylan’s attempts to address the purported testing from the 2016 inspection was “not

  adequate.” 71

          297.     On November 20, 2018, Mylan initiated a recall on the consumer level of select

  lots of VCDs, due to adulteration of the products with NDEA.

              4. Hetero’s Inadequate Manufacturing Processes Results in Adulterated,
                 Misbranded, and/or Unapproved VCDs
          298.     Defendant Hetero maintains six API manufacturing facilities in India, which have

  been approved by the FDA to produce active ingredients for drugs being sold and marketed in the

  United States.


  69
     Id.
  70
     Id.
  71
     https://www.bloomberg.com/news/features/2019-01-29/america-s-love-affair-with-cheap-drugs-has-a-hidden-cost
                                                      -65-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 66 of 130 PageID: 6383



            299.   Hetero has a history of deviations from FDA’s cGMP standards.

            300.   In December of 2016, during an inspection of an oral solid dose drug product

  manufacturing facility, the FDA observed, through closed circuit TV surveillance, that Hetero

  Quality Assurance technicians and “other individuals” were recorded destroying and altering

  records pertaining to commercial batch manufacturing immediately before the FDA’s onsite

  regulatory inspection. According to a scathing letter, the FDA noted that the following occurred:

               a. Hetero employees brought in a document shredder into the “DOCUMENTS
                  STORAGE AREA” four days prior to the FDA inspection;
               b. The FDA observed extensive shredding of what appeared to be “controlled
                  documents” as well as “extensive signing of documents” by Quality Assurance
                  technicians. The FDA noted that the documents were of a color consistent with
                  batch packaging records and batch manufacturing record. Hetero failed to maintain
                  documentation of what had been shredded;
               c. One day prior to the FDA inspection a Hetero contract employee in the Quality
                  Assurance division removed documents from the shredder and placed them in his
                  pocket; and
               d. At 1:13am the morning the FDA inspectors were set to arrive at Hetero for their
                  regulatory inspections, individuals were seen shredding documents.

            301.   In addition to the documented destruction of these manufacturing records, the FDA

  further observed that production and control records were not prepared for each batch of drug

  product produced and did not include complete information relating to the production and control

  of each batch.

            302.   Additionally, data derived from Hetero’s programmable logic controller for

  compression machines was inconsistent with batch records and validation reports that were

  submitted to the FDA in support of applications to manufacture and market drugs in the United

  States.

            303.   Hetero also failed to include findings of any investigations and follow-up that

  occurred as a result of investigations into complaints about their drugs.

            304.   During the December 2016 inspection, equipment at Hetero was found to have not

  been cleaned and maintained at appropriate intervals to “prevent contamination that would alter
                                                  -66-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 67 of 130 PageID: 6384



  the safety, identity, strength, quality and purity” of Hetero drug products.

         305.    During the December 2016 visit, FDA inspectors found that “accuracy, sensitivity

  and reproducibility of test methods” were not established and documented.

         306.    In an August 15, 2017, warning letter, the FDA strongly recommended that Hetero

  engage “a consultant, qualified as set forth in 21 CFR 211.34” to assist Hetero Labs in meeting

  cGMP requirements, but that, ultimately, “executive management remains responsible for fully

  resolving all deficiencies and ensuring ongoing cGMP compliance.”

         307.    In February of 2018, FDA investigators discovered other manufacturing flaws at

  an API Manufacturing facility.

         308.    For example, the FDA found that there was a “failure” by Hetero to “thoroughly

  review any unexplained discrepancy and failure of a batch or any of its components to meet any

  of its specifications,” whether or not the batch had been already distributed.

         309.    The FDA investigators further found during that February 2018 inspection that

  Hetero employees who were engaged in the processing, holding and testing of a drug product

  lacked the training and experience required to perform their assigned functions. Indeed, in a walk-

  through with FDA investigators, several quality-control personnel could not explain their assigned

  functions and processes after “repeated opportunities” to do so.

         310.    Additionally, FDA investigators concluded that there was “no assurance” that

  equipment used in API production was being maintained and/or kept under proper conditions for

  manufacturing operations “to prevent the contamination of the products handled and/or processed

  in the equipment.” Likewise, equipment at the Hetero was found to have not been cleaned and

  maintained at appropriate intervals to “prevent contamination that would alter the safety, identity,

  strength, quality and purity” of Hetero’s drug products.

         311.    After the recalls of Hetero’s VCDs, FDA Laboratory Analysis testing would later

                                                  -67-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 68 of 130 PageID: 6385



  reveal that valsartan 320mg API manufactured by Hetero contained NDMA levels in excess of the

  FDA’s interim limits72 of 96 ng/day or 0.3 ppm.73

               K. The Contamination of the VCDs
               1. The Nitrosamine Contaminant NDMA
          312.     N-nitrosodimethylamine, commonly known as NDMA, is an odorless, yellow

  liquid.74

          313.     According to the U.S. Environmental Protection Agency, “NDMA is a semivolatile

  chemical that forms in both industrial and natural processes.”75

          314.     NDMA can be unintentionally produced in and released from industrial sources

  through chemical reactions involving other chemicals called alkylamines.

          315.     The American Conference of Governmental Industrial Hygienists classifies NDMA

  as a confirmed animal carcinogen.76

          316.     The US Department of Health and Human Services (DHHS) similarly states that

  NDMA is reasonably anticipated to be a human carcinogen.77 This classification is based upon

  DHHS’s findings that NDMA caused tumors in numerous species of experimental animals, at

  several different tissue sites, and by several routes of exposure, with tumors occurring primarily

  in the liver, respiratory tract, kidney, and blood vessels.78

          317.     Exposure to NDMA can occur through ingestion of food, water, or medication

  containing nitrosamines.79




  72
     To be clear, Hetero’s valsartan products should not contain any NDMA.
  73
     https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products; see also
  https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-announcements-angiotensin-ii-
  receptor-blocker-arb-recalls-valsartan-losartan.
  74
     https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf.
  75
     https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
  76
     https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
  77
     https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
  78
     https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
  79
     https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
                                                       -68-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 69 of 130 PageID: 6386



          318.    Exposure to high levels of NDMA has been linked to liver damage in humans.80

          319.    According to the Agency for Toxic Substances and Disease Registry, “NDMA is

  very harmful to the liver of humans and animals. People who were intentionally poisoned on one

  or several occasions with unknown levels of NDMA in beverage or food died of severe liver

  damage accompanied by internal bleeding.”81

          320.    Other studies showed an increase in other types of cancers, including but not limited

  to stomach, colorectal, intestinal, kidney, liver, and other digestive tract cancers.

          321.    On July 27, 2018, the FDA put out a press release, explaining the reason for its

  concern regarding the presence of NDMA found in VCDs. In that statement, the FDA provided,

  in relevant part:

                  NDMA has been found to increase the occurrence of cancer in
                  animal studies…Consuming up to 96 nanograms NDMA/day is
                  considered reasonably safe for human ingestion.2
                  …
                  The amounts of NDMA found in the recalled batches of valsartan
                  exceeded these acceptable levels.82

          322.    The Environmental Protection Agency classified NDMA as a probable human

  carcinogen “based on the induction of tumors at multiple sites in different mammal species

  exposed to NDMA by various routes.”83

          323.    The World Health Organization’s (“WHO”) International Agency for Research on

  Cancer (“IARC”) classifies NDMA as one of sixty-six agents that are “probably carcinogenic to

  humans” (Classification 2A).

          324.    Anecdotally, NDMA has also been used in intentional poisonings.84


  80
     https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
  81
     https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf, p. 2.
  82
     https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
  83
     https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
  84
     See Quartz, A COMMON BLOOD-PRESSURE MEDICINE IS BEING RECALLED BECAUSE OF A TOXIC INGREDIENT,
  https://qz.com/1330936/the-fda-is-recalling-a-common-blood-pressure-drug-because-it-was-mixed-with-ndma/ (last
  accessed June 5, 2019).
                                                      -69-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 70 of 130 PageID: 6387



               2. The Nitrosamine Contaminant NDEA
          325.     N-Nitrosodiethylamine, often referred to as NDEA, is a yellow, oily liquid that is

  soluble in water.85

          326.     Like NDMA, NDEA is also classified by DHHS and EPA as a probable human

  carcinogen and a known animal carcinogen.86

          327.     NDEA is an even more potent carcinogen than NDMA.

          328.     According to the U.S. Environmental Protection Agency, even short-term exposure

  to NDEA can damage the liver in humans. Animal studies also demonstrate that chronic ingestion

  of NDEA can cause liver tumors and other types of tumors as well, including in the kidneys.

          329.     Hematological effects were also reported in animal studies.87

          330.     Tests conducted on rats, mice, and hamsters demonstrated that NDEA has high-to-

  extreme toxicity from oral exposure.88

          331.     The New Jersey Department of Health notes that NDEA “should be handled as a

  CARCINOGEN and MUTAGEN – WITH EXTREME CAUTION.”89

          332.     The New Jersey Department of Health also states that “[t]here may be no safe level

  of exposure to a carcinogen, so all contact should be reduced to the lowest possible level.”90

          333.     The New Jersey Department of Health notes that NDEA is classified as a probable

  human carcinogen, as it has been shown to cause liver and gastrointestinal tract cancer, among

  others.91

          334.     The IARC of WHO classifies NDEA as one of sixty-six agents that are “probably



  85
     https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
  86
     https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/68448a-eng.php; see also
  https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620499.htm
  87
     https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
  88
     https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
  89
     https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf (emphasis in original).
  90
     https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf.
  91
     https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf.
                                                         -70-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 71 of 130 PageID: 6388



  carcinogenic to humans” (Classification 2A).

              3. Formation of NDMA and/or NDEA in Defendants’ Adulterated, Misbranded,
                 and/or Unapproved VCDs
          335.     NDMA and NDEA are both considered genotoxic compounds, as they both contain

  nitroso groups, which are gene-mutating groups.92

          336.     The reason Defendants’ manufacturing process produced these compounds is

  linked to the tetrazole group that most ARB drugs have, including VCDs. Solvents used to produce

  the tetrazole ring, such as N-Dimethylformamide (DMF), can result in the formation of drug

  impurities or new active ingredients, such as NDMA and NDEA, as a byproduct of the chemical

  reactions.93

          337.     The pharmaceutical industry has been aware of the potential for the formation of

  nitrosamines in pharmaceutical drugs at least as far back as 2005.94

              L. Defendants Had Actual and/or Constructive Notice of NDMA and/or NDEA
                 Contamination of their Adulterated, Misbranded, and/or Unapproved VCDs
          338.     The FDA has concluded that “NDMA and NDEA are probable human carcinogens

  and should not be present in drug products.” As alleged above, the VCDs manufactured by the

  API and Finished Dose Manufacturer defendants were found to contain dangerously high levels

  of nitrosamines, including NDMA and NDEA, sometimes reaching levels hundreds of times

  higher than the FDA’s interim safety limits.

          339.     NDMA and NDEA are not FDA-approved ingredients for DIOVAN, EXFORGE,

  or their generic equivalents. Moreover, none of Defendants’ VCDs identify NDMA, NDEA, or

  other nitrosamines as an ingredient on the products’ labels or elsewhere. This is because these

  nitrosamines are probable human carcinogen active ingredients and are not approved to be



  92
     https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-miss-them-0001.
  93
     https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-miss-them-0001.
  94
     http://www.pharma.gally.ch/UserFiles/File/proofs%20of%20article.pdf.
                                                      -71-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 72 of 130 PageID: 6389



  included in valsartan API. Their inclusion in Defendants’ VCDs renders the VCDs adulterated and

  misbranded compared to Defendants’ warranties and representations.

          340.    If Defendants had not routinely disregarded the FDA’s cGMPs, including those

  discussed throughout this Complaint and the FDA’s investigation reports and warning letter, and

  deliberately manipulated and disregarded sampling data suggestive of impurities, or had fulfilled

  their quality assurance obligations, Defendants would have identified the presence of these

  nitrosamine contaminants almost immediately.

          341.    ZHP changed its valsartan manufacturing processes in or about 2012, if not earlier.

  It is not yet known when the processes changed at Defendants’ other API manufacturing facilities.

          342.    According to the European Medicines Agency (“EMA”) – which has similar

  jurisdiction to that of the FDA – “NDMA was an unexpected impurity believed to have formed as

  a side product after [ZHP] introduced changes to its manufacturing process in 2012.”95

          343.    Most assuredly, NDMA and NDEA are not FDA-approved ingredients for

  DIOVAN, EXFORGE, or their generic equivalents. None of Defendants’ VCDs identifies NDMA,

  NDEA, or any other nitrosamine as an ingredient on the products’ labels or elsewhere. Their

  inclusion in Defendants’ VCDs renders the VCDs adulterated and misbranded compared to

  Defendants’ warranties and representations.

          344.    If Defendants had not routinely disregarded the FDA’s cGMPs and deliberately

  manipulated and disregarded sampling data suggestive of impurities, or had fulfilled their quality

  assurance obligations, Defendants would have found the NDMA and NDEA contamination almost

  immediately.

          345.    21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and testing of



  95
      See European Medicines Agency, UPDATE ON REVIEW OF RECALLED VALSARTAN MEDICINES, at
  http://www.ema.europa.eu/ema/index.jsp?curl=pages/news_and_events/news/2018/08/news_detail_003000.jsp&mi
  d=WC0b01ac058004d5c1 (last accessed June 5, 2019).
                                                   -72-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 73 of 130 PageID: 6390



  in-process materials and drug products[.]” Subsection (c) states the following:

                  In-process materials shall be tested for identity, strength, quality,
                  and purity as appropriate, and approved or rejected by the quality
                  control unit, during the production process, e.g., at commencement
                  or completion of significant phases or after storage for long periods.

  21 C.F.R. § 211.110(c).

          346.    And as shown above, Defendants’ own quality control units are and were

  responsible for approving or rejecting drug products manufactured, processed, packed, or held

  under contract by each API manufacturer.

          347.    If these sampling-related and quality-control-related cGMPs were properly

  observed by Defendants, the nitrosamine contamination in Defendants’ VCDs would have been

  discovered in 2012 (or perhaps earlier for other API manufacturers). Defendants were thus on (at

  minimum) constructive notice that their VCDs were adulterated and/or misbranded as early as

  2012.

          348.    However, there are indications that Defendants had actual knowledge of their

  VCDs’ contamination with NDMA and NDEA and quality, and made efforts to conceal or destroy

  the evidence.

          349.    As alleged above, FDA investigators visited ZHP’s facilities in May 2017. In the

  words of FDA inspectors, ZHP “invalidat[ed] [OOS] results [without] scientific justification” and

  did not implement “appropriate controls … to ensure the integrity of analytical testing,” and

  routinely disregarded sampling anomalies suggestive of impurities.

          350.    These discoveries by the FDA’s investigators suggest that ZHP and Defendants

  were specifically aware of impurities in the drugs being manufactured by ZHP, including

  specifically contamination of Defendants’ VCDs with NDMA. The efforts to manipulate data

  constituted an explicit effort to conceal and destroy evidence and to willfully and recklessly

  introduce adulterated and/or misbranded VCDs into the U.S. market.
                                                  -73-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 74 of 130 PageID: 6391



           351.   Defendants were or should have been aware of ZHP’s cGMP violations as early as

  2012, if not earlier.

           352.   Indeed, Defendant Solco and ZHP (as well as Huahai US) are owned by the same

  corporate parent, Huahai Pharmaceutical. All of these entities should be imputed with actual

  knowledge of ZHP’s willful deviations from cGMPs because of their corporate affiliations and

  overlapping operations and employees or agents. For instance, Solco and Huahai US have offices

  in the same office building in Cranbury, New Jersey.

           353.   And yet, Defendants knowingly, recklessly, and/or negligently introduced

  adulterated and/or misbranded VCDs containing dangerous amounts of nitrosamines into the U.S.

  market. Defendants failed to recall their generic VCDs because they feared permanently ceding

  market share to competitors. And Defendants issued the “voluntary” recall of their VCDs only

  after the FDA had threatened an involuntary recall.

               M. Other Contaminants
           354.   Testing and evaluation is ongoing of VCDs manufactured, distributed, or sold by

  Defendants. Besides NDMA and NDEA, ongoing investigation suggests other impurities, such as

  NMBA, may exist as well in the VCDs at issue.

               N. FDA Announces Voluntary Recall of Defendants’ Adulterated and/or
                  Misbranded VCDs
           355.   On or about July 13, 2018, the FDA announced voluntary recalls by Defendants

  and other manufacturers for their VCDs manufactured by ZHP.96 The recall is for products

  distributed as early as October 2015. However, as alleged above, it is likely that Defendants’ VCDs

  manufactured 2012 and beyond were also contaminated with NDMA and NDEA.

           356.   On or about July 27, 2018, the FDA announced expanded recalls of additional


  96
       FDA News Release, FDA   ANNOUNCES VOLUNTARY RECALL OF SEVERAL MEDICINES CONTAINING VALSARTAN
  FOLLOWING                    DETECTION               OF                IMPURITY,                at
  https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm (last accessed June 5, 2019).
                                                    -74-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 75 of 130 PageID: 6392



  VCDs manufactured by Defendants and non-parties, and repackaged by third parties.97

         357.    As stated in the FDA’s July 13, 2018 statement:

                 The U.S. Food and Drug Administration is alerting health care
                 professionals and patients of a voluntary recall of several drug
                 products containing the active ingredient valsartan, used to treat
                 high blood pressure and heart failure. This recall is due to an
                 impurity, N-nitrosodimethylamine (NDMA), which was found in
                 the recalled products. However, not all products containing
                 valsartan are being recalled. NDMA is classified as a probable
                 human carcinogen (a substance that could cause cancer) based on
                 results from laboratory tests. The presence of NDMA was
                 unexpected and is thought to be related to changes in the way the
                 active substance was manufactured.

         358.    Subsequently, the FDA announced numerous additional recalls of VCDs and other

  similar products manufactured, distributed, or sold by Defendants as well as non-parties.98 The

  FDA has not released the results of its investigation into when Hetero, Mylan, and Aurobindo

  started manufacturing adulterated and/or misbranded VCDs.

         359.    The recalls caused direct economic loss to consumers and TPPs. When the FDA

  announced the recalls of VCDs, consumers were notified (typically by their pharmacies among

  others) and were advised to obtain prescriptions for safe alternative drug to VCDs. Upon receipt

  of a prescription for a safe alternative drug, patients presented their prescriptions to be filled at a

  pharmacy and they and their TPPs paid for replacement drugs. Upon receipt of substitute drugs,

  patients stopped using Defendants’ inferior recalled VCDs, which were worthless and illegally

  sold to them. Consumers and TPPs thereby paid to replace the recalled VCDs with substitute

  drugs, effectively paying twice for drugs intended to treat the same medical conditions and for use

  over the same (or an overlapping) time period, when they should only have paid once.




  97
          FDA       News      Release,     FDA       UPDATES        ON       VALSARTAN       RECALLS, at
  https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm (last accessed June 5, 2019).
  98
     FDA UPDATES ON ANGIOTENSIN II RECEPTOR BLOCKER (ARB) RECALLS INCLUDING VALSARTAN, LOSARTAN AND
  IRBESARTAN, https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm (last accessed June 5, 2019).
                                                   -75-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 76 of 130 PageID: 6393



              O. Defendants’ Warranties and Fraudulent and Deceptive Statements to
                 Consumers Regarding Their Generic VCDs
          360.    Each Defendant made and breached express and implied warranties and also made

  affirmative misrepresentations and omissions to consumers about their adulterated and/or

  misbranded VCDs.

          1. Warranties Common to All Manufacturer Defendants

          361.    The FDA maintains a list of “Approved Drug Products with Therapeutic

  Equivalence Evaluations” commonly referred to as the Orange Book.99 The Orange Book is a

  public document; Defendants sought and received the inclusion of their VCD products in the

  Orange Book upon approval of their ANDAs. In securing FDA approval to market generic VCDs

  in the United States as an Orange Book-listed drug, Defendants were required to demonstrate that

  their generic VCDs was bioequivalent to their RLDs.

          362.    Therapeutic equivalence for purposes of generic substitution is a continuing

  obligation on the part of the manufacturer. For example, according to the FDA’s Orange Book,

  therapeutic equivalence depends in part on the manufacturer’s continued compliance with cGMPs.

          363.    Each Defendant’s VCD(s) is/are accompanied by an FDA-approved label. By

  presenting consumers with an FDA-approved VCD label, Defendants, as generic manufacturers,

  made representations and express or implied warranties to consumers and TPPs of the “sameness”

  of their products to the VCD’s RLD, and that their products were consistent with the safety,

  quality, purity, identity, and strength characteristics reflected in the FDA-approved labels and/or

  were not adulterated and/or misbranded or misbranded.

          364.    By introducing their respective VCDs into the United States market as a therapeutic



  99
    FDA, APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS (ORANGE BOOK) SHORT
  DESCRIPTION, at
  https://www.fda.gov/drugs/informationondrugs/approveddrugs/approveddrugproductswiththerapeuticequivalenceev
  aluationsorangebook/default.htm (last accessed June 5, 2019).
                                                     -76-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 77 of 130 PageID: 6394



  equivalent to their RLDs and with the FDA-approved label that is the same as that of the RLDs,

  Defendants represent and warrant to end users and TPPs that their VCDs are in fact the same as

  and are therapeutically interchangeable with their RLDs. Much of the generic drugs supply chain,

  including the most critical components of that supply chain (end-user patients and reimbursing

  TPPs) rely on these representations and warranties.

         365.    In addition, each Defendant affirmatively misrepresented and warranted to

  consumers and TPPs through their websites, brochures, and other marketing or informational

  materials that their VCDs complied with cGMPs and did not contain (or were not likely to contain)

  any ingredients besides those identified on the products’ FDA-approved labels.

         366.    The presence of nitrosamines in Defendants’ VCDs: (1) renders Defendants’ VCDs

  non-bioequivalent (i.e., not the same) to their RLDs and thus non-therapeutically interchangeable

  with them, thus breaching Defendants’ express warranties of sameness; (2) was the result of gross

  deviations from cGMPs rendering Defendants’ VCDs non-therapeutically equivalent to their

  RLDs, thus breaching Defendants’ express warranties of sameness; and (3) results in Defendants’

  VCDs containing an ingredient that is not also contained in their RLDs, also breaching Defendants’

  express warranty of sameness (and express warranty that the products contained the ingredients

  listed on each Defendant’s FDA-approved label). Each Defendant willfully, recklessly, or

  negligently failed to ensure their VCDs’ labels and other advertising or marketing statements

  accurately conveyed information about their products.

         367.    The presence of nitrosamines in Defendants’ VCDs and Defendants’ serial and

  willful failures to comply with cGMPs and other shortcomings in Defendants’ generic drug

  manufacturing processes have resulted in Defendants’ VCDs being adulterated and/or misbranded

  compared to Defendants’ representations and warranties.

         368.    At all relevant times, Defendants have also impliedly warranted that their VCDs

                                                -77-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 78 of 130 PageID: 6395



  were merchantable and fit for their ordinary purposes.

         369.    Naturally, due to their status as probable human carcinogens as listed by both the

  IARC and the U.S. EPA, NDMA and NDEA are not FDA-approved ingredients in VCDs. The

  presence of NDMA and other similar nitrosamines or impurities in Defendants’ VCDs means that

  Defendants have violated implied warranties to Plaintiffs and Class Members. The presence of

  NDMA or NDEA in Defendants’ VCDs results in Defendants’ VCDs being non-merchantable and

  not fit for its ordinary purposes (i.e., as a therapeutically interchangeable generic version of their

  RLDs), breaching Defendants’ implied warranty of merchantability and/or fitness for ordinary

  purposes.

         370.    For these and other reasons, Defendants’ VCDs are therefore adulterated,

  misbranded, and/or unapproved, and it was illegal for Defendants’ to have introduced such VCDs

  in the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B), 331(g).

         371.    Adulterated, misbranded, and/or unapproved VCDs contaminated with cancer-

  causing compounds are essentially worthless. No reasonable consumer (including Plaintiffs)

  would purchase (or reimburse for) these nitrosamine-laden VCDs.             Nor could they, as an

  adulterated, misbranded, and/or unapproved VCD cannot even be legally sold or purchased within

  the United States. At a minimum, adulterated, misbranded, and/or unapproved VCDs were worth

  less than their non-contaminated equivalents.            Further, adulterated, misbranded, and/or

  unapproved VCDs do not possess the same safety and efficacy profile as their branded equivalents.

  As such, the VCDs were not what they were supposed to be.

         372.    Moreover, every consumer (and every TPP’s insured) who purchased and ingested

  a VCD, including Plaintiffs (or Plaintiffs’ insureds), has been exposed to a non-bargained for

  carcinogenic agent with mutagenic properties that operates at the cellular and sub-cellular levels,

  and may give rise to future potential health consequences.

                                                  -78-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 79 of 130 PageID: 6396



          373.     The recalls were meant to quickly remove unsafe products from the market. While

  FDA advised patients to continue taking VCDs, it only did so because of the risks associated with

  untreated high blood pressure.

          374.     In response to the recall, pharmacies and health care providers throughout the

  United States contacted affected patients to advise them of the recall and to recommend that they

  contact their doctors to request a replacement or an alternative treatment option.

          375.     Because of the seriousness of the impurity—unsafe levels of a carcinogen— all or

  virtually all patients immediately stopped taking the tainted drug products after receiving notice

  of the recall. They were prescribed a safe alternative. VCDs had no use and were discarded.

          2. ZHP Defendants’ Warranties

          376.     On its January 29, 2019 website,100 ZHP stated that it “has established an

  independent, strict and sound quality mangement [sic] system in accordance with GMP.” ZHP

  further claims that it “ensure[s] that production is operated in accordance with GMP and product

  quality meets the required specifications,” and that ZHP’s “workshops of formulation are designed

  in strict compliance with the international cGMP standard, where the most advanced automatic

  pharmaceutical production equipment in the world was introduced.”

          377.     Huahai US assisted Prinston in obtaining approval of its ANDA for its VCDs.

          378.     Prinston lists its valsartan as equivalent to Diovan on its website.101

          379.     Furthermore, Solco states on the “About Solco” page of its website that “[b]y using

  the same active ingredients, [Solco] produce[s] products which are identical (equivalent) to the

  branded medication.”102




  100
      ZHP completely changed its website sometime in February or March 2019.
  101
      Prinston, PRODUCT LIST, http://www.prinstonpharm.com/Products_List.html#v (last visited Apr. 5, 2019).
  102
      Solco, OVERVIEW, http://solcohealthcare.com/about-solco.html (last accessed Apr. 5, 2019).
                                                        -79-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 80 of 130 PageID: 6397



          380.    On the “Drug Safety” page of its website, Solco states that “Solco Healthcare is

  committed in providing . . . its patients with high quality, FDA-approved generic medications.”103

          381.    Solco lists its valsartan products on its website with the statement that the

  “Reference Listed Drug” is “Diovan®” along with a link to download Solco’s valsartan

  Prescribing Information.104

          3. Hetero Defendants’ Warranties

          382.    In touting itself, Hetero claims that it has “over 36 advanced manufacturing

  facilities strategically located across the world – including India, USA, China, Russia, Egypt,

  Mexico and Indonesia. Approved by stringent global regulatory authorities, Hetero facilities have

  integrated quality systems and processes to ensure adherence to cGMP (current Good

  Manufacturing practices). They are also vertically integrated and can be utilised for large-scale

  production of APIs, formulations in various dosage forms rapidly. We make continuous

  investments in upgradation of manufacturing facilities with special emphasis on deploying

  advanced machinery and adopting latest technologies to comply with 21 CFR. Besides enabling

  us consistently to produce high quality medicines at an affordable cost, it also helps us in passing

  through regulatory audits with relative ease. It is these advantages that make us the partner of

  choice for major global pharmaceutical companies.”105

          383.    Indeed, Hetero further describes itself as “a research-driven pharmaceutical

  company, is committed to the development, manufacturing and marketing of active pharmaceutical

  ingredients (APIs), intermediates and finished dosages. Today, Hetero is recognized as a world

  leader in process chemistry, API manufacturing, formulation development, manufacturing and


  103
      Solco, TRADE PARTNER INFORMATION, http://solcohealthcare.com/trade-partner-information.html#DrugSafety
  (last accessed Apr. 5, 2019).
  104
      Solco, VALSARTAN TABLETS, http://www.solcohealthcare.com/product/valsartan-tablets#NDC-43547-367-03
  (last accessed Apr. 5, 2019).
  105
      Hetero, MANUFACTURING CAPABILITIES, https://www.heteroworld.com/manufacturing.php (last accessed June 6,
  2019).
                                                      -80-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 81 of 130 PageID: 6398



  commercialization. Hetero has around 18 state-of-the-art manufacturing facilities, which are

  cGMP compliant and have been approved by various Ministries of Health and regulatory

  authorities like US FDA, WHO, MCC - South Africa, MHRA-UK, TGA – Australia, PMDA –

  Japan, KFDA (Korea) among others. The company has a rich manufacturing product portfolio of

  over 200 products across a wide range of therapeutic categories. Hetero has a strong global

  presence in over 120 countries and has been offering API’s and generic formulations to partners

  across the globe. . . . . Hetero, a privately-owned company, is recognized as one of the top 10

  companies in the Indian pharmaceutical industry with an annual turnover of US$ 1.2 billion. With

  a dedication and support of its 15,000 employees, Hetero continues its commitment to manufacture

  high-quality drugs and save millions of lives across the world.”106

          384.    Specifically with respect to its manufacturing of API, Hetero purports to be

  “proficient in achieving regulatory approvals worldwide of both APIs and formulations. With an

  integrated quality system to ensure adherence to cGMP practices, Hetero is committed to quality

  and its manufacturing facilities are approved by global regulatory agencies. In addition, Hetero

  continues to invest in its state-of-the-art manufacturing facilities and capabilities to ensure that it

  is able to provide the highest level of quality standards in the pharmaceutical industry.”107

          385.    Hetero likewise goes to great lengths in describing its products as the same as the

  brand drug. It states that its generic drugs are “copies of brand-name drugs and are the same as

  those brand name drugs in dosage form, safety, strength, route of administration, quality,

  performance characteristics and intended use. Health care professionals and consumers can be

  assured that FDA approved generic drug products have met the same rigid standards as the

  innovator drug. All generic drugs approved by FDA have the same high quality, strength, purity



  106
      Camber, OUR PARENT COMPANY: HETERO, http://camberpharma.com/about-us/hetero (last accessed June 6,
  2019).
  107
      Camber, GLOBAL RESOURCES, http://camberpharma.com/global-resources (last accessed June 6, 2019).
                                                     -81-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 82 of 130 PageID: 6399



  and stability as brand-name drugs. And, the generic manufacturing, packaging, and testing sites

  must pass the same quality standards as those of brand name drugs. . . . . Generic drugs look

  different because certain inactive ingredients, such as colors and flavorings, may be different.

  These ingredients do not affect the performance, safety or effectiveness of the generic drug. They

  look different because trademark laws in the U.S. do not allow a generic drug to look exactly like

  other drugs already on the market. . . . . To find out if there is a generic equivalent for your brand-

  name drug, visit FDA.gov to view a catalog of FDA-approved drug products, as well as drug

  labeling. Since there is a lag time after generic products are approved and they appear in the

  "Orange Book", you should also consult the most recent monthly approvals for "First Generics" at

  FDA.gov.”108

          386.    Camber compares its valsartan to DIOVAN on its website’s product catalog.109

          4. Mylan Defendants’ Warranties

          387.    Mylan has a section of its website discussing generics, and claims that “[g]eneric

  pharmaceuticals are the same as existing approved brand-name drugs in active ingredient, dosage

  form, safety, strength, route of administration, quality and performance characteristics. Generic

  medications are just as safe and effective as their brand-name counterparts, and often cost less.”
  110



          388.    Mylan also guarantees that “consumers can be assured that FDA-approved generic

  products have net the same rigid manufacturing standards as the innovator drug.”

          389.    According its website as of November 2018, “Mylan offers one of the broadest

  portfolios of active pharmaceutical ingredients (API)—the ingredients responsible for the

  therapeutic effects of different medicines—to more than 100 countries. Quality begins at step one.



  108
      Camber, ABOUT GENERICS, http://camberpharma.com/generics (last accessed June 6, 2019)
  109
      Camber, PRODUCT, http://camberpharma.com/products?&filter=V (last accessed June 6, 2019).
  110
      https://www.mylan.com/en/products/generics (last accessed June 5, 2019).
                                                      -82-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 83 of 130 PageID: 6400



  Mylan uses an established testing and verification process to ensure the suitability of active

  ingredients used in our medicines. Direct access to API makes Mylan one of the few global

  generics companies with a comprehensive, vertically integrated supply chain and helps us maintain

  deep insight into diverse markets and therapeutic segments. . . . . With a commitment to quality,

  state-of-the-art API manufacturing facilities, global regulatory accreditations, a strong pipeline and

  speed-to-market capabilities, Mylan is an ideal API partner.”111

          390.    According to Mylan’s website, “[b]eing a manufacturer of API makes Mylan one

  of the few global generics companies with a comprehensive, vertically integrated supply chain”

  that Mylan touts as “provid[ing] us with an extra measure in the quality process that we can

  own[.]”112

          391.    Mylan’s online product catalog lists its generic VCDs as equivalent to their

  RLDs.113

          5. Torrent Defendants’ Warranties

          392.    Torrent Pharmaceutical’s website states that they, “strongly believe in providing

  quality medicines at affordable price to the patients. In this quest, primarily, we have inclined

  ourselves towards safeguarding both the qualitative and quantitative aspects with the help of our

  robust manufacturing technologies and manufacturing facilities.”114

          6. Aurobindo Defendants’ Warranties

          393.    Aurobindo’s website states that it is “Committed to Quality and Safety.”115




  111
      Mylan changed this part of its website sometime after November 2018.
  112
      https://www.mylan.com/en/products/active-pharmaceutical-ingredients (last accessed June 6, 2019).
  113
      Mylan, PRODUCT CATALOG, https://www.mylan.com/en/products/product-catalog/ (last accessed June 6, 2019)
  (clicking on the relevant product shows the page and RLD reference for each VCD).
  114
       Torrent Pharmaceuticals, MANUFACTURING, http://www.torrentpharma.com/Index.php/site/info/manufacturing
  (last accessed June 5, 2019).
  115
      Aurobindo, HOMEPAGE, https://www.aurobindo.com/ (last visited June 5, 2019).
                                                     -83-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 84 of 130 PageID: 6401



          394.    On January 6, 2015, Aurobindo announced that it had received FDA approval to

  manufacture and market valsartan, adding that valsartan is the “the generic equivalent to the

  reference listed drug product (RLD) Diovan®.”

          395.    According to Aurobindo USA, “[a]s a truly integrated company, we assure

  continuity and quality from start to finish.”116 Aurobindo also “[s]eek[s] to attain the highest

  quality standards.”117

          396.    Aurobindo USA’s website lists DIOVAN as its valsartan’s “Brand Reference.”118

          397.    Aurolife states, “The Aurolife family consists of an experienced management team

  with expertise in manufacturing, R&D, Quality Assurance and Quality control, finance and

  regulatory affairs. Aurolife has 100,000 square feet state-of-the-art US FDA approved cGMP

  compliant manufacturing facility with an investment of over US $50 million.”119

          7. Teva Defendants’ Warranties

          398.    Teva has a “Generics FAQs” on its website.120 In response to the question “Are

  generic drugs safe?” Teva states the following:

                  A generic drug is bioequivalent to the original innovative drug and
                  meets the same quality standards. The active ingredient, the content,
                  the dosage form and the usage of a generic drug are similar to those
                  of an innovative drug. Generic drugs are essentially the same as the
                  original drug, but are offered at a lower price.

          399.    In response to the question “How do you ensure generic drug safety, having tried it

  in only a limited number of patients?” Teva states the following:

                  The generic product's active pharmaceutical ingredient (API) is
                  identical to that of the innovative drug, its purity profile is similar



  116
      Aurobindo USA, AUROCONTROL, https://www.aurobindousa.com/company/our-story/aurocontrol/ (last accessed
  June 5, 2019).
  117
      Aurobindo USA, OUR STORY, https://www.aurobindousa.com/company/our-story/ (last accessed June 5, 2019).
  118
      Aurobindo USA, VALSARTAN TABLETS, https://www.aurobindousa.com/product-category/valsartan-tablets/ (last
  accessed June 5, 2019).
  119
      Aurolife, ABOUT AUROLIFE, http://aurolifepharma.com/aboutus.html (last accessed June 5, 2019).
  120
      Teva, PRODUCTS, at http://www.tevapharm.com/our_products/generic_qa/ (last accessed June 5, 2019).
                                                     -84-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 85 of 130 PageID: 6402



                   and it is found to be bioequivalent; therefore its safety and efficacy
                   are also comparable.

          400.     Similarly, under the webpage titled “Uncompromising Quality,” Teva states that it

  knows that its products affect patient health. Teva further states that it “guarantee[s] the quality of

  our products” with through Teva’s “impeccable adherence to … [cGMPs][.]”

          401.     Teva’s website states that “Our state-of-the-art manufacturing facilities feature the

  most advanced testing equipment to guarantee the quality of our products. Equipment is tested and

  certified, and every manufacturing process is validated. All supplier procedures are strictly

  supervised to ensure that only the highest grade materials are used in our products.”121

          402.     According to Teva, “[o]ur manufacturing network is continuously optimized so that

  our customers can have full confidence in our supply chain. This is enabled by high-volume,

  technologically-advanced distribution facilities. These facilities allow us to deliver new products

  swiftly and reliably. We continually review our capabilities and capacity. This ensures that we can

  consistently deliver best-in-class products. Our customers know that their end-consumers are

  receiving high-quality healthcare and wellness pharmaceuticals.”122

          403.     In a May 16, 2018 catalog of “all Teva and Actavis products,” Teva, Actavis, Teva

  USA, Arrow, and Actavis Pharma all stated that their VCDs were “bioequivalent” to their RLDs.

          404.     Teva USA’s website states, “Teva’s commitment to quality is uncompromising and

  we manufacture according to the highest quality and compliance standards. This focus is evident

  at every stage of the development and production of our medicines. All of our manufacturing

  processes are validated and products are tested and certified, using state-of-the-art testing




  121
      Teva, Company PROFILE: UNCOMPROMISING QUALITY,
  https://www.tevapharm.com/about/profile/quality_assurance/ (last accessed June 5, 2019).
  122
      Id.
                                                        -85-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 86 of 130 PageID: 6403



  equipment throughout the manufacturing process designed to ensure adherence to the highest

  quality and compliance standards.”123

          405.     Teva USA’s Code of Conduct affirms, “To ensure we are in compliance and

  working in accordance with sound quality principles in our research laboratories, in our clinical

  trials, and in our manufacturing plants and distribution centers, we adhere to the systems and

  internal controls for ‘Good Operating Practices,’ or ‘GxP,’ including Good Laboratory Practices

  (GLP), Good Clinical Practices (GCP), Good Manufacturing Practices (GMP) Good

  Pharmacovigilance Practices (GVP) and Good Distribution Practices (GDP).”124

          406.     Teva USA maintains a Brand-to-Generic Medication Reference on its website.125

  Before its recall of VCDs, this Reference included VCDs and their RLD equivalents.

          8. Warranties Common to All Retail Pharmacy Defendants

          407.     Retail pharmacies are where consumers purchase and fill prescriptions for

  pharmaceuticals. As a result, retail pharmacies and consumers have direct privity of contract. With

  each sale of prescription drugs, retail pharmacies impliedly warrant to consumers that the

  prescription drugs being sold to them are merchantable and/or fit for its ordinary uses.

          408.     By selling pharmaceutical prescription drugs in the stream of commerce, each

  Retail Pharmacy Defendant warrants that the generic drugs for which they receive payments from

  are the same as existing brand-named drugs in active ingredient, dosage form, safety, strength,

  methods of administration, quality, and performance characteristics. More generally, Retail

  Pharmacy Defendants warrant that prescription drugs they sell are of a standard quality.

          409.     On account of the existence of these strict liability implied warranties, most retail


  123
      Teva USA, ABOUT TEVA: QUALITY YOU CAN TRUST, https://www.tevausa.com/About-Teva/article-
  pages/quality/ (last accessed June 5, 2019).
  124
      Teva USA, TEVA CODE OF CONDUCT, https://www.tevausa.com/About-Teva/article-pages/Code-of-Conduct/
  (last accessed June 5, 2019).
  125
      Teva USA. PATIENTS: RESOURCES, https://www.tevagenerics.com/patients/resources/ (last accessed June 5,
  2019).
                                                      -86-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 87 of 130 PageID: 6404



  pharmacies secure indemnification from manufacturer defendants for breach of such warranties.

         410.    Further, each Retail Pharmacy Defendant is obligated under the Drug Supply Chain

  Security Act to quarantine and investigate potentially illegitimate (including adulterated and/or

  misbranded) drugs.    Retail Pharmacy Defendants knew or should have known, based on

  information provided or available from each manufacturer or Wholesaler Defendant, of the actual

  or potential adulteration, misbranding, or contamination of VCDs they purchased from

  manufacturer defendants. Retail Pharmacy Defendants expressly or impliedly warranted VCDs

  they sold were not adulterated, misbranded, or contaminated, when in fact that was not the case.

         9. Wholesaler Defendants’ Warranties

         411.    Each Wholesaler Defendant is obligated under the Drug Supply Chain Security Act

  to quarantine and investigate potentially illegitimate (including adulterated and/or misbranded)

  drugs. Wholesaler Defendants knew or should have known, based on information provided or

  available from each manufacturer defendant, of the actual or potential adulteration, misbranding,

  or contamination of VCDs they purchased from manufacturer defendants. Wholesaler Defendants

  expressly or impliedly warranted VCDs they sold were not adulterated, misbranded, or

  contaminated, when in fact that was not the case.

         10. Repackager and Relabeler Defendants’ Warranties

         412.    By selling drugs in the stream of commerce, each repackager and relabeler

  defendant warrants that the generic drugs they sell are same as existing brand-named drugs in

  active ingredient, dosage form, safety, strength, methods of administration, quality, and

  performance characteristics.

         413.    Further, each repackager and relabeler defendant is obligated under the Drug

  Supply Chain Security Act to quarantine and investigate potentially illegitimate (including

  adulterated and/or misbranded) drugs.


                                                -87-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 88 of 130 PageID: 6405



             P. New Revelations Continue to Unfold About Other Manufacturing Plants
         414.    The recall of Defendants’ VCDs is only the tip of the iceberg. Just two weeks after

  the FDA’s initial recall announcement, the FDA issued another announcement expanding the recall

  to other VCDs manufactured at another plant in India, and by other non-parties. See supra at Part

  II.N. On August 20, 2018 the FDA announced that it was going to test all VCDs for NDMA.126

  Because of Defendants’ and non-parties’ ongoing fraud and deception, the full scope of

  Defendants’ and non-parties’ unlawful conduct is not yet known. Indeed, grossly inadequate

  manufacturing processes have been observed in Aurobindo’s facility as recently as one month ago

  (May, 2019), nearly a year after the recall of the VCDs.

             Q. Fraudulent Concealment and Tolling
         415.    Plaintiffs’ and Class Members’ causes of action accrued on the date the FDA

  announced the recall of Defendants’ generic VCDs.

         416.    Alternatively, any statute of limitation or prescriptive period is equitably tolled on

  account of fraudulent concealment. Defendants each affirmatively concealed from Plaintiffs and

  other Class Members their unlawful conduct. Each Defendant affirmatively strove to avoid

  disclosing their knowledge of their and other Defendants’ cGMP violations with respect to their

  VCDs, and of the fact that their VCDs were adulterated and/or misbranded and contaminated with

  nitrosamines, and were not the same as their RLDs.

         417.    For instance, no Defendant revealed to the public that their VCDs contained

  nitrosamines or was otherwise adulterated, misbranded, and/or unapproved, or non-therapeutically

  equivalent to their RLDs until the FDA’s recall announcement in July 2018. The inspection report

  which preceded the recall announcement was heavily redacted (including the names of the drugs

  affected by ZHP’s cGMP violations), and prior inspection reports or warnings were not fully


  126
     FDA Statement, STATEMENT   FROM   FDA COMMISSIONER, at http://freepdfhosting.com/1c7e5ed26e.pdf (last
  accessed June 5, 2019).
                                                   -88-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 89 of 130 PageID: 6406



  available to the public, if at all.

            418.   To the contrary, each Defendant continued to represent and warrant that their

  generic VCDs were the same as and therapeutically interchangeable with their RLDs.

            419.   For instance, Huahai US publicly announced on its website that, contrary to the

  FDA’s pronouncements, that no impurity was discovered until June 2018.127

            420.   Because of this, Plaintiffs and other Class Members did not discover, nor could they

  have discovered through reasonable and ordinarily diligence, each Defendant’s deceptive,

  fraudulent, and unlawful conduct alleged herein. Defendants’ false and misleading explanations,

  or obfuscations, lulled Plaintiffs and Class Members into believing that the prices paid for their

  VCDs were appropriate for what they believed to be non-adulterated or misbranded drugs despite

  their exercise of reasonable and ordinary diligence.

            421.   As a result of each Defendant’s affirmative and other acts of concealment, any

  applicable statute of limitations affecting the rights of Plaintiffs and other Class Members has been

  tolled. Plaintiffs and/or other Class Members exercised reasonable diligence by among other

  things promptly investigating and bringing the allegations contained herein. Despite these or other

  efforts, Plaintiffs were unable to discover, and could not have discovered, the unlawful conduct

  alleged herein at the time it occurred or at an earlier time so as to enable this complaint to be filed

  sooner.

                              V.        CLASS ACTION ALLEGATIONS
            422.   Plaintiffs bring this action both individually and as a class action pursuant to Fed.

  R. Civ. P. 23(a), 23(b)(2) and 23(b)(3) against Defendants on their own behalf and on behalf of

  the Nationwide Class defined below:

                   All individuals and entities in the United States and its territories
                   and possessions who, since at least January 1, 2012 to the present,

  127
      Huahai US, PRESS RELEASE – UPDATE ON VALSARTAN API – A STATEMENT           FROM THE   COMPANY, at
  https://www.huahaius.com/media.html (last accessed June 5, 2019).
                                                   -89-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 90 of 130 PageID: 6407



                 paid any amount of money for a valsartan-containing drug (intended
                 for personal or household use) that was manufactured, distributed,
                 or sold by any Defendant.

         423.    The Nationwide Class has two sub-classes:

                 All consumers in the United States and its territories and possessions
                 who, since at least January 1, 2012 to the present, paid any amount
                 of money for a valsartan-containing drug (intended for personal or
                 household use) that was manufactured, distributed, or sold by any
                 Defendant.

                 All TPPs in the United States and its territories and possessions that,
                 since at least January 1, 2012 to the present, paid any amount of
                 money for a valsartan-containing drug (intended for personal or
                 household use) that was manufactured, distributed, or sold by any
                 Active Pharmaceutical Ingredient, Finished Dose, Wholesaler,
                 Repackager/Relabeler, or Retail Pharmacy Defendant.


         424.    Plaintiffs allege additional sub-classes for all individuals and TPPs in each State,

  territory, or possession – or combination(s) of States, territories, or possessions to the extent class

  members from these jurisdictions can be grouped together for purposes of class treatment – who,

  since at least January 1, 2012 to the present, paid any amount of money out of pocket for a

  valsartan-containing drug (intended for personal or household use) that was manufactured,

  distributed, or sold by any Defendant. These include but are not limited to the following:

             a. Plaintiffs Borkowski, Cacaccio, Duffy, and Nelson seek to represent a New York

                 sub-class and/or subclass(es) of states with similar applicable laws to New York.

             b. Plaintiff Bruner seeks to represent a New Mexico sub-class and/or sub-class(es) of

                 states with similar applicable laws to New Mexico.

             c. Plaintiff Burnett seeks to represent a North Carolina sub-class and/or sub-class(es)

                 of states with similar applicable laws to North Carolina.

             d. Plaintiff Byrd seeks to represent a South Carolina sub-class and/or sub-class(es) of

                 states with similar applicable laws to South Carolina.


                                                   -90-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 91 of 130 PageID: 6408



           e. Plaintiff Cleaver seeks to represent a New Jersey sub-class and/or sub-class(es) of

              states with similar applicable laws to New Jersey.

           f. Plaintiffs Erwin and Lee seek to represent a Texas sub-class and/or sub-class(es) of

              states with similar applicable laws to Texas.

           g. Plaintiffs Gildner and Wineinger seek to represent an Indiana sub-class and/or sub-

              class(es) of states with similar applicable laws to Indiana.

           h. Plaintiff Semmel seeks to represent a Pennsylvania sub-class and/or sub-class(es)

              of states with similar applicable laws to Pennsylvania.

           i. Plaintiff Hamel seeks to represent a California sub-class and/or sub-class(es) of

              states with similar applicable laws to California.

           j. Plaintiff Kaplan seeks to represent an Ohio sub-class and/or sub-class(es) of states

              with similar applicable laws to Ohio.

           k. Plaintiff Longwell seeks to represent a Massachusetts sub-class and/or sub-

              class(es) of states with similar applicable laws to Massachusetts.

           l. Plaintiff McGilvery seeks to represent a Mississippi sub-class and/or sub-class(es)

              of states with similar applicable laws to Mississippi.

           m. Plaintiff Molinaro seeks to represent a Florida sub-class and/or sub-class(es) of

              states with similar applicable laws to Florida.

           n. Plaintiffs Mullins and Roberts seek to represent a Virginia sub-class and/or sub-

              class(es) of states with similar applicable laws to Virginia.

           o. Plaintiff Neal seeks to represent a Louisiana sub-class and/or sub-class(es) of states

              with similar applicable laws to Louisiana.

           p. Plaintiff O’Neill seeks to represent a Kansas sub-class and/or sub-class(es) of states

              with similar applicable laws to Kansas.

                                               -91-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 92 of 130 PageID: 6409



              q. Plaintiff Powell seeks to represent a Georgia sub-class and/or sub-class(es) of states

                   with similar applicable laws to Georgia.

              r. Plaintiff Stimma seeks to represent a Connecticut sub-class and/or sub-class(es) of

                   states with similar applicable laws to Connecticut.

              s. Plaintiffs reserve the right to amend this Complaint to add additional class

                   representatives as appropriate or necessary for additional sub-classes for one or

                   more states.

           425.    Collectively, the foregoing Nationwide Class and its sub-classes are referred to as

  the “Class.”

           426.    Excluded from the Class are: (a) any judge or magistrate presiding over this action,

  and members of their families; (b) Defendants and affiliated entities, and their employees, officers,

  directors, and agents; (c) Defendants’ legal representatives, assigns and successors; and (d) all

  persons who properly execute and file a timely request for exclusion from any Court-approved

  class.

           427.    Plaintiffs reserve the right to narrow or expand the foregoing class definition, or to

  create or modify subclasses as the Court deems necessary.

           428.    Plaintiffs meet the prerequisites of Rule 23(a) to bring this action on behalf of the

  Class.

           429.    Numerosity: While the exact number of Class Members cannot be determined

  without discovery, they are believed to consist of potentially millions of valsartan consumers

  nationwide. The Class Members are therefore so numerous that joinder of all members is

  impracticable.

           430.    Commonality: Common questions of law and fact exist as to all Class Members,

  including but not limited to:

                                                    -92-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 93 of 130 PageID: 6410



         a. Whether each Defendant made express or implied warranties of “sameness” to

             Plaintiffs and Class Members regarding their generic VCDs;

         b. Whether each Defendant’s VCDs were in fact the same as their RLDs consistent with

             such express or implied warranties;

         c. Whether each Defendant’s VCDs were contaminated with NDMA, NDEA, or similar

             contaminants;

         d. Whether each Defendant’s VCDs containing NMDA, NDEA, or similar contaminants

             were adulterated and/or misbranded;

         e. Whether Defendants violated cGMPs regarding the manufacture of their VCDs;

         f. Whether each Defendant falsely claimed that its VCDs were the same as their RLDs

             and thus therapeutically interchangeable;

         g. Whether each Defendant affirmatively misrepresented or omitted facts regarding its

             compliance with cGMPs;

         h. Whether Plaintiffs and other Class Members have been injured as a result of each

             Defendant’s unlawful conduct, and the amount of their damages;

         i. Whether a common damages model can calculate damages on a class-wide basis;

         j. When Plaintiffs’ and Class Members’ causes of action accrued; and

         k. Whether Defendants fraudulently concealed Plaintiffs’ and Class Members’ causes of

             action.

         431.    Typicality: Plaintiffs’ claims are typical of Class Members’ claims. Plaintiffs and

  Class Members all suffered the same type of economic harm. Plaintiffs have substantially the

  same interest in this matter as all other Class Members, and their claims arise out of the same set

  of facts and conduct as the claims of all other Class Members.

         432.    Adequacy of Representation: Plaintiffs are committed to pursuing this action and

                                                   -93-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 94 of 130 PageID: 6411



  have retained competent counsel experienced in pharmaceutical litigation, consumer fraud

  litigation, class actions, and federal court litigation. Accordingly, Plaintiffs and their counsel will

  fairly and adequately protect the interests of Class Members. Plaintiffs’ claims are coincident with,

  and not antagonistic to, those of the other Class Members they seek to represent. Plaintiffs have

  no disabling conflicts with Class Members and will fairly and adequately represent the interests of

  Class Members.

         433.    The elements of Rule 23(b)(2) are met. Defendants have acted on grounds that

  apply generally to Class Members so that preliminary and/or final injunctive relief and

  corresponding declaratory relief is appropriate respecting the Class as a whole.

         434.    The requirements of Rule 23(b)(3) are met. The common questions of law and fact

  enumerated above predominate over the questions affecting only individual Class Members, and

  a class action is the superior method for fair and efficient adjudication of the controversy.

  Although many other Class Members have claims against Defendants, the likelihood that

  individual Class Members will prosecute separate actions is remote due to the time and expense

  necessary to conduct such litigation. Serial adjudication in numerous venues would not be

  efficient, timely or proper. Judicial resources would be unnecessarily depleted by resolution of

  individual claims. Joinder on an individual basis of thousands of claimants in one suit would be

  impractical or impossible. In addition, individualized rulings and judgments could result in

  inconsistent relief for similarly situated Plaintiffs. Plaintiffs’ counsel, highly experienced in

  pharmaceutical litigation, consumer fraud litigation, class actions, and federal court litigation,

  foresee little difficulty in the management of this case as a class action.

                              FIRST CAUSE OF ACTION
                          BREACH OF EXPRESS WARRANTIES
             (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                             AGAINST ALL DEFENDANTS)

         435.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
                                                   -94-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 95 of 130 PageID: 6412



  herein.

            436.   This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.

            437.   Plaintiffs, and each member of the Class, formed a contract with Defendants at the

  time Plaintiffs and the other Class members purchased the VCDs. The terms of the contract include

  the promises and affirmations of fact made by Defendants on the VCDs’ packaging and through

  marketing and advertising, including that the product would be bioequivalent to the name-brand

  medication, and would be of same “quality” and have the same safety and efficacy profile as the

  RLD. This labeling, marketing, and advertising constitute express warranties and became part of

  the basis of the bargain, and are part of the standardized contract between Plaintiffs and the

  members of the Class and Defendants.

            438.   Each Defendant expressly warranted that its VCDs were fit for its ordinary use, i.e.,

  as an FDA-approved generic pharmaceutical that is therapeutically equivalent to and

  interchangeable with their RLDs. In other words, Defendants expressly warranted that their

  products were the same as their RLDs.

            439.   Each Defendant sold VCDs that they expressly warranted were compliant with

  cGMP and not adulterated or misbranded.

            440.   Each Defendant’s VCDs did not conform to each Defendant’s express

  representations and warranties because the product was not manufactured in compliance with

  cGMP and was adulterated and misbranded.

            441.   At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the implied

  warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313; Alaska Stat.

  § 45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code §

                                                   -95-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 96 of 130 PageID: 6413



  2313; Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313;

  D.C. Code. § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat.

  § 490:2-313; Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-

  1-2-313; Kan. Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. §

  2-313; Md. Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann.

  § 440.2313; Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-

  313; Mont. Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-

  A:2-313; N.J. Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313;

  N.C. Gen. Stat. Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla.

  Stat. tit. 12A § 2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31,

  § 3841, et seq.; R.I. Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313;

  Tenn. Code Ann. § 47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-

  313; Va. Code § 8.2-313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code

  § 62A 2-313; Wis. Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313.

         442.    At the time that each Defendant marketed and sold its VCDs, they recognized the

  purposes for which the products would be used, and expressly warranted the products were the

  same as their RLDs, and cGMP compliant and not adulterated or misbranded. These affirmative

  representations became part of the basis of the bargain in every purchase by Plaintiffs and other

  Class Members including but not limited to express representations made in referring to their

  VCDs as valsartan, valsartan HCT, amlodipine-valsartan, and and/or amlodipine-valsartan HCT.

         443.    Each Defendant breached its express warranties with respect to its VCDs as they

  were not of merchantable quality, were not fit for their ordinary purpose, and did not comply with

  cGMP and was adulterated and misbranded.

         444.    Plaintiffs and each member of the Class would not have purchased the VCDs had

                                                -96-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 97 of 130 PageID: 6414



  they known these drugs were not the same as the RLD, did not contain the same ingredients, did

  not have the same safety and efficacy profile of the RLD, and contained NDMA and NDEA.

         445.    As a direct and proximate result of each Defendant’s breach of implied warranty,

  Plaintiffs and other Class Members have been injured and suffered damages in the amount of the

  purchase price of their medications, the purchase price of any replacement medications, and any

  consequential damages resulting from the purchases, in that the VCDs they purchased were so

  inherently flawed, unfit, or unmerchantable as to have no market value.

                             SECOND CAUSE OF ACTION
                          BREACH OF EXPRESS WARRANTIES
            (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                  ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

         446.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein, except as to Retail Pharmacy Defendants.

         447.    This cause of action is alleged on behalf of TPP Class Members against all

  Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

  applicable law permits non-consumers to assert this cause of action.

         448.    Each TPP Claim Defendant expressly warranted that its VCDs were fit for its

  ordinary use, i.e., as an FDA-approved generic pharmaceutical that is therapeutically to and

  interchangeable with their RLDs. In other words, TPP Claim Defendants expressly warranted that

  their products were the same as their RLDs.

         449.    Each TPP Claim Defendant sold VCDs that they expressly warranted were

  compliant with cGMP and/or not adulterated and/or misbranded.

         450.    Each TPP Claim Defendant’s VCDs did not conform to each TPP Claim

  Defendant’s express representations and warranties because the product was not manufactured in

  compliance with cGMP and was adulterated and misbranded.

         451.    At all times relevant all fifty States and the District of Columbia and Puerto Rico
                                                -97-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 98 of 130 PageID: 6415



  have codified and adopted the provisions of the Uniform Commercial Code governing the implied

  warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-313; Alaska Stat.

  § 45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code §

  2313; Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313;

  D.C. Code. § 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat.

  § 490:2-313; Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-

  1-2-313; Kan. Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. §

  2-313; Md. Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann.

  § 440.2313; Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-

  313; Mont. Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-

  A:2-313; N.J. Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313;

  N.C. Gen. Stat. Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla.

  Stat. tit. 12A § 2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31,

  § 3841, et seq.; R.I. Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313;

  Tenn. Code Ann. § 47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-

  313; Va. Code § 8.2-313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code

  § 62A 2-313; Wis. Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313.

         452.   At the time that each TPP Claim Defendant marketed and sold its VCDs, they

  recognized the purposes for which the products would be used, and expressly warranted the

  products were the same as their RLDs, and cGMP compliant and not adulterated or misbranded.

  These affirmative representations became part of the basis of the bargain in every purchase by

  Plaintiffs and other Class Members, including but not limited to express representations made in

  referring to their VCDs as valsartan, valsartan HCT, amlodipine-valsartan, and and/or amlodipine-

  valsartan HCT.

                                                -98-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 99 of 130 PageID: 6416



            453.   Each TPP Claim Defendant breached its express warranties with respect to its

  VCDs as they were not of merchantable quality, were not fit for its ordinary purpose, and did not

  comply with cGMP and were adulterated and misbranded.

            454.   As a direct and proximate result of each TPP Claim Defendant’s breach of implied

  warranty, Plaintiffs and other Class Members have been injured and suffered damages, in that TPP

  Claim Defendants’ VCDs they purchased were so inherently flawed, unfit, or unmerchantable as

  to have significantly diminished or no intrinsic market value.

                                THIRD CAUSE OF ACTION
                  BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
                                     AND FITNESS
               (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                               AGAINST ALL DEFENDANTS)

            455.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

  herein.

            456.   This cause of action is alleged on behalf of consumer Class Members against all

  Defendants.

            457.   At all times relevant all fifty States and the District of Columbia and Puerto Rico

  have codified and adopted the provisions of the Uniform Commercial Code governing the implied

  warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat.

  § 45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code §

  2314; Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314;

  D.C. Code. § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat.

  § 490:2-314; Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-

  2-314; Ky. Rev. Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann.

  § 2-314; Md. Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. §

  440.2314; Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-

                                                  -99-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 100 of 130 PageID: 6417



   314; Mont. Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-

   A:2-314; N.J. Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314;

   N.C. Gen. Stat. Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla.

   Stat. tit. 12A § 2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31,

   § 3841, et seq.; R.I. Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314;

   Tenn. Code Ann. § 47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-

   314; Va. Code § 8.2-314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code

   § 62A 2-314; Wis. Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.

          458.    Each Defendant was a merchant within the meaning of the above statutes.

          459.    Each Defendant’s VCDs constituted “goods” or the equivalent within the meaning

   of the above statutes.

          460.    Each Defendant was obligated to provide Plaintiffs and other Class Members

   reasonably fit VCDs for the purpose for which the product was sold, and to conform to the

   standards of the trade in which Defendants are involved such that the product was of fit and

   merchantable quality.

          461.    Each Defendant knew or should have known that its VCDs were being

   manufactured and sold for the intended purpose of human consumption as a therapeutic equivalent

   to their RLDs (or is strictly liable in the event of lack of actual or constructive knowledge), and

   impliedly warranted that their VCDs were of merchantable quality and fit for that purpose.

          462.    Each Defendant breached its implied warranty because each Defendant’s VCDs

   were not of merchantable quality, nor fit for the product’s ordinary purpose, and did not conform

   to the standards generally applicable to such goods.

          463.    Plaintiffs and other Class members purchased the VCDs in reliance upon

   Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

                                                 -100-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 101 of 130 PageID: 6418



          464.    The VCDs were not altered by Plaintiffs or Class members.

          465.    As a direct and proximate result of each Defendant’s breach of implied warranty,

   Plaintiffs and other Class Members have been injured and suffered damages, in that Defendants’

   VCDs they purchased was so inherently flawed, unfit, or unmerchantable as to have significantly

   diminished or no intrinsic market value.

                              FOURTH CAUSE OF ACTION
                 BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
                                    AND FITNESS
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                   ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

          466.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein, except as to Retail Pharmacy Defendants.

          467.    This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

   applicable law permits non-consumers to assert this cause of action.

          468.    At all times relevant all fifty States and the District of Columbia and Puerto Rico

   have codified and adopted the provisions of the Uniform Commercial Code governing the implied

   warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat.

   § 45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code §

   2314; Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314;

   D.C. Code. § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat.

   § 490:2-314; Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-

   2-314; Ky. Rev. Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann.

   § 2-314; Md. Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. §

   440.2314; Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-

   314; Mont. Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-

                                                 -101-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 102 of 130 PageID: 6419



   A:2-314; N.J. Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314;

   N.C. Gen. Stat. Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla.

   Stat. tit. 12A § 2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31,

   § 3841, et seq.; R.I. Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314;

   Tenn. Code Ann. § 47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-

   314; Va. Code § 8.2-314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code

   § 62A 2-314; Wis. Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.

           469.   Each TPP Claim Defendant was a merchant within the meaning of the above

   statutes.

           470.   Each TPP Claim Defendant’s VCDs constituted “goods” or the equivalent within

   the meaning of the above statutes.

           471.   Each TPP Claim Defendant was obligated to provide Plaintiffs and other Class

   Members reasonably fit VCDs for the purpose for which the product was sold, and to conform to

   the standards of the trade in which TPP Claim Defendants are involved such that the product was

   of fit and merchantable quality.

           472.   Each TPP Claim Defendant knew or should have known that its VCDs were being

   manufactured and sold for the intended purpose of human consumption as a therapeutic equivalent

   to their RLDs (or is strictly liable in the event of lack of actual or constructive knowledge), and

   impliedly warranted that same was of merchantable quality and fit for that purpose.

           473.   Each TPP Claim Defendant breached its implied warranty because each TPP Claim

   Defendant’s VCDs were not of merchantable quality, nor fit for the product’s ordinary purpose,

   and did not conform to the standards generally applicable to such goods.

           474.   As a direct and proximate result of each TPP Claim Defendant’s breach of implied

   warranty, Plaintiffs and other Class Members have been injured and suffered damages, in that TPP

                                                 -102-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 103 of 130 PageID: 6420



   Claim Defendants’ VCDs they purchased were so inherently flawed, unfit, or unmerchantable as

   to have significantly diminished or no intrinsic market value.

                                 FIFTH CAUSE OF ACTION
                   MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             475.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             476.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             477.   Each Defendant is a “warrantor” within the meaning of the Magnuson-Moss

   Warranty Act.

             478.   Plaintiffs and other Class Members are “consumers” within the meaning of the

   Magnuson-Moss Warranty Act.

             479.   Each Defendant expressly or impliedly warranted their VCDs as alleged in the First

   and Second Causes of Action.

             480.   Under 15 U.S.C. § 2310(d)(1), Plaintiffs and Other Class Members were “damaged

   by the failure of a supplier, warrantor, or service contractor to comply with any obligation under

   this chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

   damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1). Plaintiffs sue pursuant to

   this section to recover money damages and for legal and equitable relief on behalf of itself and the

   Class Members.

             481.   No Defendant has acted on the opportunity to cure its failure with respected to its

   warranted VCDs.

             482.   Likewise, pursuant to 15 U.S.C. § 2310(d)(2), upon prevailing in this action,

   Plaintiffs are entitled to receive an award of attorneys’ fees and expenses and pray for the same.
                                                   -103-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 104 of 130 PageID: 6421




                               SIXTH CAUSE OF ACTION
                 MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                   ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

          483.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein, except as to Retail Pharmacy Defendants.

          484.    This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

   applicable law permits non-consumers to assert this cause of action.

          485.    Each TPP Claim Defendant is a “warrantor” within the meaning of the Magnuson-

   Moss Warranty Act.

          486.    Plaintiffs and other Class Members are “consumers” within the meaning of the

   Magnuson-Moss Warranty Act.

          487.    Each TPP Claim Defendant expressly or impliedly warranted their VCDs as alleged

   in the First and Second Causes of Action.

          488.    Under 15 U.S.C. § 2310(d)(1), Plaintiffs and Other Class Members were “damaged

   by the failure of a supplier, warrantor, or service contractor to comply with any obligation under

   this chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

   damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1). Plaintiffs sue pursuant to

   this section to recover money damages and for legal and equitable relief on behalf of themselves

   and the Class Members.

          489.    No TPP Claim Defendant has acted on the opportunity to cure its failure with

   respected to its warranted VCDs.

          490.    Likewise, pursuant to 15 U.S.C. § 2310(d)(2), upon prevailing in this action,

   Plaintiffs are entitled to receive an award of attorneys’ fees and expenses and pray for the same.

                                                  -104-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 105 of 130 PageID: 6422




                                SEVENTH CAUSE OF ACTION
                  FRAUD (AFFIRMATIVE MISREPRESENTATION, OMISSION, AND
                                     CONCEALMENT)
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             491.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             492.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             493.   Defendants affirmatively misrepresented material facts including, inter alia, that

   their VCDs were therapeutically equivalent to their RLDs and/or complied with cGMPs and/or

   were not adulterated and/or misbranded.

             494.   Defendants omitted material facts including, inter alia, that their VCDs were not

   therapeutically equivalent to their RLDs and did not comply with cGMPs and/or were adulterated,

   misbranded, and/or unapproved.

             495.   Defendants’ actions had the effect of fraudulently inducing customers to pay in

   whole or in part for Defendants’ VCDs – products which Defendants knew or should have known

   were not therapeutically equivalent to their RLDs and/or did not comply with GMPs and/or were

   adulterated and/or misbranded. Plaintiffs and other Class Members would not have purchased

   Defendants’ VCDs had they known the truth. Indeed, Plaintiffs and other Class Members could

   not have paid for Defendants’ VCDs had they known the truth because Defendants’ VCDs were

   illegally manufactured, illegally imported, illegally distributed, and illegally sold to Plaintiffs and

   Class Members based on Defendants’ fraudulent misrepresentations and omissions.

             496.   Defendants knew, or reasonably should have known, that their misrepresentations

   were materially false or misleading, or that the omission of material facts rendered such

   representations false or misleading.

                                                   -105-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 106 of 130 PageID: 6423



          497.   Defendants also knew, or had reason to know, that their misrepresentations and

   omissions would induce Class members to pay for some or all of the cost of Defendants’ VCDs.

          498.   Defendants’ misrepresentations and omissions were material.

          499.   Defendants’ actively concealed their misrepresentations and omissions from the

   Class, government regulators, and the public.

          500.   To the extent applicable, Defendants intended their misrepresentations and

   omissions to induce Plaintiffs and other Class Members to pay for Defendants’ VCDs.

          501.   But for these misrepresentations and omissions, Plaintiffs and other Class Members

   would have not have paid for Defendants’ VCDs.

          502.   To the extent applicable, Plaintiffs and other Class Members were justified in

   relying on Defendants’ misrepresentations and omissions. The same or substantively identical

   misrepresentations and omissions were communicated, to each Class member, including through

   product labeling and other statements by Defendants. No reasonable consumer would have paid

   what they did for Defendants’ VCDs but for Defendants’ unlawful conduct. To the extent

   applicable, reliance may be presumed in these circumstances.

          503.   Plaintiffs and other Class Members were damaged by reason of Defendants’

   misrepresentations and omissions alleged herein.


                              EIGHTH CAUSE OF ACTION
                FRAUD (AFFIRMATIVE MISREPRESENTATION, OMISSION, AND
                                   CONCEALMENT)
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                   ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

          504.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein, except as to Retail Pharmacy Defendants.

          505.   This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

                                                   -106-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 107 of 130 PageID: 6424



   applicable law permits non-consumers to assert this cause of action.

          506.    TPP Claim Defendants affirmatively misrepresented material facts including, inter

   alia, that their VCDs were therapeutically equivalent to their RLDs and/or complied with cGMPs

   and/or were not adulterated and/or misbranded.

          507.    TPP Claim Defendants omitted material facts including, inter alia, that their VCDs

   were not therapeutically equivalent to their RLDs and did not comply with cGMPs and/or were

   adulterated, misbranded, and/or unapproved.

          508.    TPP Claim Defendants’ actions had the effect of fraudulently inducing customers

   to pay in whole or in part for TPP Claim Defendants’ VCDs – product which TPP Claim

   Defendants knew or should have known was not therapeutically equivalent to their RLDs and did

   not comply with GMPs and were adulterated and misbranded. Plaintiffs and other Class Members

   would not have paid some or all of the amounts they paid for TPP Claim Defendants’ VCDs had

   they known the truth. Indeed, Plaintiffs and other Class Members could not have paid for TPP

   Claim Defendants’ VCDs had they known the truth because TPP Claim Defendants’ VCDs were

   illegally manufactured, illegally imported, illegally distributed, and illegally sold to Plaintiffs and

   Class Members based on TPP Claim Defendants’ fraudulent misrepresentations and omissions.

          509.    TPP Claim Defendants knew, or reasonably should have known, that their

   misrepresentations were materially false or misleading, or that the omission of material facts

   rendered such representations false or misleading.

          510.    TPP Claim Defendants also knew, or had reason to know, that their

   misrepresentations and omissions would induce Class members to pay for some or all of the cost

   of TPP Claim Defendants’ VCDs.

          511.    TPP Claim Defendants’ misrepresentations and omissions were material.

          512.    TPP Claim Defendants actively concealed their misrepresentations and omissions

                                                   -107-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 108 of 130 PageID: 6425



   from the Class, government regulators, and the public.

             513.   To the extent applicable, TPP Claim Defendants intended their misrepresentations

   and omissions to induce Plaintiffs and other Class Members to pay for TPP Claim Defendants’

   VCDs.

             514.   But for these misrepresentations and omissions, Plaintiffs and other Class Members

   would not have paid for TPP Claim Defendants’ VCDs.

             515.   To the extent applicable, Plaintiffs and other Class Members were justified in

   relying on TPP Claim Defendants’ misrepresentations and omissions. The same or substantively

   identical misrepresentations and omissions were communicated to each Class member, including

   through product labeling and other statements by TPP Claim Defendants. No reasonable consumer

   would have paid what they did for TPP Claim Defendants’ VCDs but for TPP Claim Defendants’

   unlawful conduct. To the extent applicable, reliance may be presumed in these circumstances.

             516.   Plaintiffs and other Class Members were damaged by reason of TPP Claim

   Defendants’ misrepresentations and omissions alleged herein.

                                 NINTH CAUSE OF ACTION
                       NEGLIGENT MISREPRESENTATION AND OMISSION
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             517.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             518.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             519.   Each Defendant had or undertook a duty to accurately and truthfully represent to

   the quality, nature, and characteristics of its VCDs.

             520.   Each Defendant failed to exercise ordinary care in making representations (or in

   failing to disclose facts) concerning the quality, nature, and characteristics of its VCDs.
                                                   -108-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 109 of 130 PageID: 6426



          521.    Each Defendant negligently misrepresented or omitted facts regarding the quality,

   nature, and characteristics of its VCDs.

          522.    Each Defendant’s statements were false at the time the misrepresentations were

   made (or at the time omissions were not made).

          523.    Each Defendant knew, or reasonably should have known, that its representations

   alleged herein were materially false or misleading, or that omission of material facts rendered such

   representations false or misleading. Each Defendant also knew, or had reason to know, that its

   misrepresentations and omissions would induce Class members to make purchases of each

   Defendant’s VCDs.

          524.    As a direct and proximate result of each Defendant’s acts and omissions described

   herein, Plaintiffs and other Class Members have suffered harm, and will continue to do so.

          525.    Each Defendant’s misrepresentations or omissions were material and a substantial

   factor in Plaintiffs’ and other Class Members’ paying for VCDs.

          526.    Each Defendant intended its misrepresentations or omissions to induce Plaintiff and

   Class members to make purchases of VCDs, , or had reckless disregard for same.

          527.    But for these misrepresentations (or omissions), Plaintiffs and other Class Members

   would not have made purchases of Defendants’ VCDS.

          528.    Plaintiffs and other Class Members were justified in relying on Defendants’

   misrepresentations or omissions. The same or substantively identical misrepresentations were

   communicated, and/or the same or substantively identical omissions were not communicated, to

   each Class Member.

          529.    Plaintiffs and other Class Members were damaged by reason of each Defendant’s

   misrepresentations or omissions alleged herein.

                                 TENTH CAUSE OF ACTION
                        NEGLIGENT MISREPRESENTATION AND OMISSION
                                                  -109-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 110 of 130 PageID: 6427



             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                   ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

          530.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein, except as to Retail Pharmacy Defendants.

          531.    This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

   applicable law permits non-consumers to assert this cause of action.

          532.    Each TPP Claim Defendant had or undertook a duty to accurately and truthfully

   represent to the quality, nature, and characteristics of its VCDs.

          533.    Each TPP Claim Defendant failed to exercise ordinary care in making

   representations (or in failing to disclose facts) concerning the quality, nature, and characteristics

   of its VCDs.

          534.    Each TPP Claim Defendant negligently misrepresented or omitted facts regarding

   the quality, nature, and characteristics of its VCDs.

          535.    Each TPP Claim Defendant’s statements were false at the time the

   misrepresentations were made (or at the time omissions were not made).

          536.    Each TPP Claim Defendant knew, or reasonably should have known, that its

   representations alleged herein were materially false or misleading, or that omission of material

   facts rendered such representations false or misleading. Each TPP Claim Defendant also knew, or

   had reason to know, that its misrepresentations and omissions would induce Class members to

   make purchases of each TPP Claim Defendant’s VCDs.

          537.    As a direct and proximate result of each TPP Claim Defendant’s acts and omissions

   described herein, Plaintiffs and other Class Members have suffered harm, and will continue to do

   so.

          538.    Each TPP Claim Defendant’s misrepresentations or omissions were material and a
                                                  -110-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 111 of 130 PageID: 6428



   substantial factor in Plaintiffs’ and other Class Members’ paying for VCDs.

             539.   Each TPP Claim Defendant intended its misrepresentations or omissions to induce

   Plaintiff and Class members to make purchases of VCDs, or had reckless disregard for whether

   they would do so.

             540.   But for these misrepresentations (or omissions), Plaintiffs and other Class Members

   would not have purchased TPP Claim Defendants’ VCDS.

             541.   Plaintiffs and other Class Members were justified in relying on TPP Claim

   Defendants’ misrepresentations or omissions.              The same or substantively identical

   misrepresentations were communicated, and/or the same or substantively identical omissions were

   not communicated, to each Class Member.

             542.   Plaintiffs and other Class Members were damaged by reason of each TPP Claim

   Defendant’s misrepresentations or omissions alleged herein.


                               ELEVENTH CAUSE OF ACTION
                     VIOLATION OF STATE CONSUMER PROTECTION LAWS
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             543.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             544.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             545.   Each Defendant has violated the consumer protection statutes as follows:

                    a.     Defendants have engaged in unfair competition or unfair or deceptive acts

                           or practices in violation of Ala. Code § 8-19-1, et seq.;

                    b.     Defendants have engaged in unfair competition or unfair or deceptive acts

                           or practices in violation of Alaska Stat. § 45.50.471, et seq.;


                                                   -111-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 112 of 130 PageID: 6429



              c.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;

              d.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ark. Code § 4-88-101, et seq.;

              e.    Defendants have violated the California Unfair Competition Law by

                    engaging in unfair or deceptive acts or practices in violation of Cal. Bus.

                    Prof. Code § 17200, et seq.;

              f.    Defendants have violated the California Consumers Legal Remedies Act,

                    Cal. Civ. Code §§ 1750, et seq.;

              g.    Defendants have violated the California False Advertising Law, Cal. Bus.

                    & Prof. Code §§ 17500, et seq.

              h.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

              i.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;

              j.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of 6 Del. Code § 2511, et seq.;

              k.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of D.C. Code § 28-3901, et seq.;

              l.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Fla. Stat. § 501.201, et seq.;

              m.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ga. State 10-1-392, et seq.;

              n.    Defendants have engaged in unfair competition or unfair or deceptive acts

                                             -112-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 113 of 130 PageID: 6430



                    or practices in violation of Haw. Rev. Stat. § 480, et seq.;

              o.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Idaho Code § 48-601, et seq.;

              p.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation 815 ILCS 505/1, et seq.;

              q.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;

              r.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Iowa Code Ann. § 714H, et seq.;

              s.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Kan. Stat. § 50-623, et seq.;

              t.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

              u.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of La. Rev. Stat. § 51:1401, et seq.;

              v.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants have

                    engaged in unfair competition or unfair or deceptive acts or practices in

                    violation of Md. Com. Law Code § 13-101, et seq.;

              w.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

              x.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Mich. Stat. § 445.901, et seq.;

              y.    Defendants have engaged in unfair competition or unfair or deceptive acts

                                            -113-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 114 of 130 PageID: 6431



                    or practices in violation of Minn. Stat. § 325F.67, et seq.;

              z.    Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Miss. Code Ann. § 75-24-1, et seq.;

              aa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;

              bb.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Mont. Code § 30-14-101, et seq.;

              cc.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

              dd.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;

              ee.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

              ff.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

              gg.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;

              hh.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

              ii.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.Y. Gen. Bus. Law § 350, et seq.;

              jj.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

              kk.   Defendants have engaged in unfair competition or unfair or deceptive acts

                                             -114-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 115 of 130 PageID: 6432



                    or practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

              ll.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

              mm.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

              nn.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Or. Rev. Stat. § 646.605, et seq.;

              oo.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of 73 Pa. Stat. § 201-1, et seq.;

              pp.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

              qq.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of S.C. Code Laws § 39-5-10, et seq.;

              rr.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of S.D. Code Laws § 37-24-1, et seq.;

              ss.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Tenn. Code § 47-18-101, et seq.;

              tt.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;

              uu.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Utah Code Ann. § 13-11-1, et seq.;

              vv.   Defendants have engaged in unfair competition or unfair or deceptive acts

                    or practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;

              ww.   Defendants have engaged in unfair competition or unfair or deceptive acts

                                             -115-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 116 of 130 PageID: 6433



                         or practices in violation of Va. Code § 59.1-196, et seq.;

                  xx.    Defendants have engaged in unfair competition or unfair or deceptive acts

                         or practices in violation of Wash. Rev. Code § 19.86.010, et seq.;

                         Defendants have engaged in unfair competition or unfair or deceptive acts

                         or practices in violation of W. Va. Code § 46A-6-101, et seq.;

                  yy.    Defendants have engaged in unfair competition or unfair or deceptive acts

                         or practices in violation of Wis. Stat. § 100.20, et seq.;

                  zz.    Defendants have engaged in unfair competition or unfair or deceptive acts

                         or practices in violation of Wyo. Stat. § 40-12-100, et seq.; and

                  aaa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                         or practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable statute

                         for the Commonwealth of Puerto Rico.

          546.    Each Defendant’s conduct constitutes trade or commerce or other actionable

   activity within the meaning of the above statutes.

          547.    Each Plaintiff and other Class Member is a consumer or person aggrieved by

   Defendants’ misconduct within the meaning of the above statutes.

          548.    To the extent applicable, each Defendant knew, intended, or should have known

   that their fraudulent and deceptive acts, omissions, or concealment would induce reliance and that

   reliance can be presumed under the circumstances. As a direct and proximate result of Defendants’

   unfair methods of competition and unfair or deceptive acts or practices, Plaintiffs and other Class

   Members have suffered damages– an ascertainable loss – in an amount to be proved at trial.


                             TWELFTH CAUSE OF ACTION
                   VIOLATION OF STATE CONSUMER PROTECTION LAWS
             (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                   ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)


                                                  -116-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 117 of 130 PageID: 6434



          549.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein, except as to Retail Pharmacy Defendants.

          550.    This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

   applicable law permits non-consumers to assert this cause of action.

          551.    Each TPP Claim Defendant has violated the consumer protection statutes as

   follows:

                  a.     TPP Claim Defendants have engaged in unfair competition or unfair or

                         deceptive acts or practices in violation of Ala. Code § 8-19-1, et seq.;

                  b.     TPP Claim Defendants have engaged in unfair competition or unfair or

                         deceptive acts or practices in violation of Alaska Stat. § 45.50.471, et seq.;

                  c.     TPP Claim Defendants have engaged in unfair competition or unfair or

                         deceptive acts or practices in violation of Arizona Rev. Stat. § 44-1522, et

                         seq.;

                  d.     TPP Claim Defendants have engaged in unfair competition or unfair or

                         deceptive acts or practices in violation of Ark. Code § 4-88-101, et seq.;

                  e.     TPP Claim Defendants have violated the California Unfair Competition

                         Law by engaging in unfair or deceptive acts or practices in violation of Cal.

                         Bus. Prof. Code § 17200, et seq.;

                  f.     TPP Claim Defendants have violated the California Consumers Legal

                         Remedies Act, Cal. Civ. Code §§ 1750, et seq.;

                  g.     TPP Claim Defendants have violated the California False Advertising Law,

                         Cal. Bus. & Prof. Code §§ 17500, et seq.

                  h.     TPP Claim Defendants have engaged in unfair competition or unfair or

                                                 -117-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 118 of 130 PageID: 6435



                    deceptive acts or practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

              i.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Conn. Gen. Stat. § 42-110b, et

                    seq.;

              j.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of 6 Del. Code § 2511, et seq.;

              k.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of D.C. Code § 28-3901, et seq.;

              l.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Fla. Stat. § 501.201, et seq.;

              m.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Ga. State 10-1-392, et seq.;

              n.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Haw. Rev. Stat. § 480, et seq.;

              o.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Idaho Code § 48-601, et seq.;

              p.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation 815 ILCS 505/1, et seq.;

              q.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Ind. Code Ann. § 24-5-0.5.1, et

                    seq.;

              r.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Iowa Code Ann. § 714H, et seq.;

              s.    TPP Claim Defendants have engaged in unfair competition or unfair or

                                             -118-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 119 of 130 PageID: 6436



                    deceptive acts or practices in violation of Kan. Stat. § 50-623, et seq.;

              t.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

              u.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of La. Rev. Stat. § 51:1401, et seq.;

              v.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of 5 Me. Rev. Stat. § 207, et seq.;

                    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Md. Com. Law Code § 13-101, et

                    seq.;

              w.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

              x.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Mich. Stat. § 445.901, et seq.;

              y.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Minn. Stat. § 325F.67, et seq.;

              z.    TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Miss. Code Ann. § 75-24-1, et

                    seq.;

              aa.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0

                    10, et seq.;

              bb.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Mont. Code § 30-14-101, et seq.;

                                            -119-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 120 of 130 PageID: 6437



              cc.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

              dd.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Nev. Rev. Stat. § 598.0903, et

                    seq.;

              ee.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

              ff.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

              gg.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;

              hh.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

              ii.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 350, et seq.;

              jj.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

              kk.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of N.D. Cent. Code § 51-15-01, et

                    seq.;

              ll.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

              mm.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

                                             -120-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 121 of 130 PageID: 6438



              nn.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Or. Rev. Stat. § 646.605, et seq.;

              oo.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of 73 Pa. Stat. § 201-1, et seq.;

              pp.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

              qq.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of S.C. Code Laws § 39-5-10, et seq.;

              rr.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of S.D. Code Laws § 37-24-1, et seq.;

              ss.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Tenn. Code § 47-18-101, et seq.;

              tt.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Tex. Bus. & Com. Code § 17.41,

                    et seq.;

              uu.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Utah Code Ann. § 13-11-1, et seq.;

              vv.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et

                    seq.;

              ww.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Va. Code § 59.1-196, et seq.;

              xx.   TPP Claim Defendants have engaged in unfair competition or unfair or

                    deceptive acts or practices in violation of Wash. Rev. Code § 19.86.010, et

                                            -121-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 122 of 130 PageID: 6439



                          seq.; TPP Claim Defendants have engaged in unfair competition or unfair

                          or deceptive acts or practices in violation of W. Va. Code § 46A-6-101, et

                          seq.;

                  yy.     TPP Claim Defendants have engaged in unfair competition or unfair or

                          deceptive acts or practices in violation of Wis. Stat. § 100.20, et seq.;

                  zz.     TPP Claim Defendants have engaged in unfair competition or unfair or

                          deceptive acts or practices in violation of Wyo. Stat. § 40-12-100, et seq.;

                          and

                  aaa.    TPP Claim Defendants have engaged in unfair competition or unfair or

                          deceptive acts or practices in violation of 23 L.P.R.A. § 1001, et seq., the

                          applicable statute for the Commonwealth of Puerto Rico.

          552.    Each TPP Claim Defendant’s conduct constitutes trade or commerce or other

   actionable activity within the meaning of the above statutes.

          553.    Each Plaintiff and other Class Member is a consumer or persons aggrieved by TPP

   Claim Defendants’ misconduct within the meaning of the above statutes.

          554.    To the extent applicable, each TPP Claim Defendant knew, intended, or should

   have known that their fraudulent and deceptive acts, omissions, or concealment would induce

   reliance and that reliance can be presumed under the circumstances. As a direct and proximate

   result of TPP Claim Defendants’ unfair methods of competition and unfair or deceptive acts or

   practices, Plaintiffs and other Class Members have suffered damages– an ascertainable loss – in

   an amount to be proved at trial.

                            THIRTEENTH CAUSE OF ACTION
                                 UNJUST ENRICHMENT
              (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                              AGAINST ALL DEFENDANTS)

          555.    Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
                                                  -122-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 123 of 130 PageID: 6440



   herein.

             556.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             557.   As alleged herein, Defendants were unjustly enriched at the expense of Plaintiffs

   and other Class Members by virtue of the latter’s paying for Defendants’ VCDs.

             558.   Defendants profited immensely from introducing a carcinogen into the United

   States for human consumption. On top of that, because Defendants’ VCDs were adulterated and

   misbranded, their distribution and sale in the United States was illegal.

             559.   Plaintiffs and other Class Members were unjustly deprived of money obtained by

   Defendants as a result of the improper amounts paid for Defendants’ VCDs. It would be

   inequitable and unconscionable for Defendants to retain the profit, benefit, and other compensation

   obtained from Plaintiffs and other Class Members as a result of their wrongful conduct alleged in

   this Complaint.

             560.   Plaintiffs and other Class Members are entitled to seek and do seek restitution from

   Defendants as well as an order from this Court requiring disgorgement of all profits, benefits, and

   other compensation obtained by Defendants by virtue of its wrongful conduct.

                              FOURTEENTH CAUSE OF ACTION
                                  UNJUST ENRICHMENT
               (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                     ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

             561.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein, except as to Retail Pharmacy Defendants.

             562.   This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

   applicable law permits non-consumers to assert this cause of action.

             563.   As alleged herein, TPP Claim Defendants were unjustly enriched at the expense of
                                                   -123-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 124 of 130 PageID: 6441



   Plaintiffs and other Class Members by virtue of the latter’s paying for TPP Claim Defendants’

   VCDs.

             564.   TPP Claim Defendants profited immensely from introducing a carcinogen into the

   United States for human consumption. On top of that, because TPP Claim Defendants’ VCDs were

   adulterated and/or misbranded, their distribution and sale in the United States was illegal.

             565.   Plaintiffs and other Class Members were unjustly deprived of money obtained by

   TPP Claim Defendants as a result of the improper amounts paid for TPP Claim Defendants’ VCDs.

   It would be inequitable and unconscionable for TPP Claim Defendants to retain the profit, benefit,

   and other compensation obtained from Plaintiffs and other Class Members as a result of their

   wrongful conduct alleged in this Complaint.

             566.   Plaintiffs and other Class Members are entitled to seek and do seek restitution from

   TPP Claim Defendants as well as an order from this Court requiring disgorgement of all profits,

   benefits, and other compensation obtained by TPP Claim Defendants by virtue of its wrongful

   conduct.

                               FIFTEENTH CAUSE OF ACTION
                                      NEGLIGENCE
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             567.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             568.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             569.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

   reasonable and due care in the manufacturing of its VCDs.

             570.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the VCDs it

   sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs
                                                   -124-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 125 of 130 PageID: 6442



   and were not adulterated or misbranded.

            571.   Each Defendant owed a duty to care to Plaintiffs and the Class because they were

   the foreseeable, reasonable, and probable user of VCDs and victim of each Defendant’s fraudulent

   and deceptive activities. Each Defendant knew, or should have known, that its VCDs were not

   therapeutically equivalent to their RLDs and did not comply with cGMPs and were adulterated

   and misbranded, and each was in the best position to uncover and remedy these shortcomings.

            572.   Each Defendant failed to do this. Each Defendant inadequately oversaw the

   manufacture and sale of its own VCDs. Each Defendant knew that ignoring the manufacturing

   issues surrounding its VCDs would damage Plaintiffs and the Class and increase its own profits.

            573.   Each Defendant maintained or should have maintained a special relationship with

   Plaintiffs and the Class, as they were obligated to ensure that its VCDs complied with cGMPs and

   was not adulterated or misbranded.

            574.   Each Defendant’s own actions and inactions created a foreseeable risk of harm to

   Plaintiffs and the Class. Each Defendant’s misconduct included, but was not limited to, failing to

   oversee actions taken in the manufacture and sale of its VCDs.

            575.   Each Defendant breached duties owed to Plaintiffs and the Class by failing to

   exercise reasonable care sufficient to protect the interests and meet the needs of Plaintiffs and the

   Class.

            576.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiffs

   and the Class has suffered injury and are entitled to damages in an amount to be proven at trial.



                              SIXTEENTH CAUSE OF ACTION
                                     NEGLIGENCE
              (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                    ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

            577.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
                                                  -125-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 126 of 130 PageID: 6443



   herein, except as to Retail Pharmacy Defendants.

          578.    This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

   applicable law permits non-consumers to assert this cause of action.

          579.    Each TPP Claim Defendant owed a duty to Plaintiffs and the Class to use and

   exercise reasonable and due care in the manufacturing of its VCDs.

          580.    Each TPP Claim Defendant owed a duty to Plaintiffs and the Class to ensure that

   the VCDs it sold in the United States were therapeutically equivalent to their RLDs and complied

   with cGMPs and were not adulterated or misbranded.

          581.    Each TPP Claim Defendant owed a duty to care to Plaintiffs and the Class because

   they were the foreseeable, reasonable, and probable user of VCDs and victim of each TPP Claim

   Defendant’s fraudulent and deceptive activities. Each TPP Claim Defendant knew, or should have

   known, that its VCDs were not therapeutically equivalent to their RLDs and did not comply with

   cGMPs and were adulterated and misbranded, and each was in the best position to uncover and

   remedy these shortcomings.

          582.    Each TPP Claim Defendant failed to do this.           Each TPP Claim Defendant

   inadequately oversaw the manufacture and sale of its own VCDs. Each TPP Claim Defendant

   knew that ignoring the manufacturing issues surrounding its VCDs would damage Plaintiffs and

   the Class and increase its own profits.

          583.    Each TPP Claim Defendant maintained or should have maintained a special

   relationship with Plaintiffs and the Class, as they were obligated to ensure that its VCDs complied

   with cGMPs and were not adulterated or misbranded.

          584.    Each TPP Claim Defendant’s own actions and inactions created a foreseeable risk

   of harm to Plaintiffs and the Class. Each TPP Claim Defendant’s misconduct included, but was

                                                 -126-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 127 of 130 PageID: 6444



   not limited to, failing to oversee actions taken in the manufacture and sale of its VCDs.

             585.   Each TPP Claim Defendant breached the duties owed to Plaintiffs and the Class by

   failing to exercise reasonable care sufficient to protect the interests and meet the needs of Plaintiffs

   and the Class.

             586.   As a direct and proximate result of each TPP Claim Defendant’s negligent, and

   possibly grossly negligent conduct, Plaintiffs and the Class have suffered injury and are entitled to

   damages in an amount to be proven at trial.

                             SEVENTEENTH CAUSE OF ACTION
                                   NEGLIGENCE PER SE
                (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                                AGAINST ALL DEFENDANTS)

             587.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein.

             588.   This cause of action is alleged on behalf of consumer Class Members against all

   Defendants.

             589.   Each Defendant owed a duty to Plaintiffs and the Class to use and exercise

   reasonable and due care in the manufacturing of its VCDs.

             590.   Each Defendant owed a duty to Plaintiffs and the Class to ensure that the VCDs it

   sold in the United States were therapeutically equivalent to their RLDs and complied with cGMPs

   and were not adulterated or misbranded.

             591.   Each Defendant owed a duty to Plaintiffs and the Class because each state, territory,

   and possession has adopted /or adheres to federal cGMP and adulteration standards.

             592.   Each Defendant failed to comply with federal cGMPs and federal adulteration

   standards.

             593.   As a result of each Defendant’s failures to do so, each Defendant’s own actions and

   inactions created a foreseeable risk of harm to Plaintiffs and the Class.
                                                    -127-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 128 of 130 PageID: 6445



               594.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiffs

   and the Class have suffered injury and are entitled to damages in an amount to be proven at trial.

                                EIGHTEENTH CAUSE OF ACTION
                                     NEGLIGENCE PER SE
                 (INDIVIDUALLY AND ON BEHALF OF TPP CLASS MEMBERS AGAINST
                       ALL DEFENDANTS EXCEPT PHARMACY DEFENDANTS)

               595.   Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth

   herein, except as to Retail Pharmacy Defendants.

               596.   This cause of action is alleged on behalf of TPP Class Members against all

   Defendants except Retail Pharmacy Defendants (“TPP Claim Defendants”), and to the extent

   applicable law permits non-consumers to assert this cause of action.

               597.   Each TPP Claim Defendant owed a duty to Plaintiffs and the Class to use and

   exercise reasonable and due care in the manufacturing of its VCDs.

               598.   Each TPP Claim Defendant owed a duty to Plaintiffs and the Class to ensure that

   the VCDs it sold in the United States were therapeutically equivalent to their RLDs and complied

   with cGMPs and were not adulterated or misbranded.

               599.   Each TPP Claim Defendant owed a duty to Plaintiffs and the Class because each

   state, territory, and possession has adopted or adheres to federal cGMP and adulteration standards.

               600.   Each TPP Claim Defendant failed to comply with federal cGMPs and federal

   adulteration standards.

               601.   As a result of each TPP Claim Defendant’s failures to do so, each TPP Claim

   Defendant’s own actions and inactions created a foreseeable risk of harm to Plaintiffs and the

   Class.

               602.   As a direct and proximate result of each TPP Claim Defendant’s negligent conduct,

   Plaintiffs and the Class have suffered injury and are entitled to damages in an amount to be proven

   at trial.
                                                     -128-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 129 of 130 PageID: 6446



                                       PRAYER FOR RELIEF
         WHEREFORE, Plaintiffs pray for the following judgment:

               A.        An order certifying this action as a class action;

               B.        An order appointing Plaintiffs as Class Representatives, and appointing

         undersigned counsel as Class Counsel to represent the Class;

               C.        A declaration that Defendants are liable pursuant to each and every one of

         the above-enumerated causes of action;

               D.        An order awarding appropriate preliminary and/or final injunctive relief

         against the conduct of Defendants described herein;

               E.        Payment to Plaintiffs and Class Members of all damages, exemplary or

         punitive damages, and/or restitution associated with the conduct for all causes of action in

         an amount to be proven at trial, including but not limited to the full amounts paid or

         reimbursed for the VCDs; the costs to replace or return VCDs because of recalls;

         Defendants’ ill-gotten gains; and/or the increases in the amounts paid for non-adulterated,

         non-misbranded, VCDs in the wake of the recalls;

                F.       An award of attorneys’ fees, expert witness fees, and costs, as provided by

         applicable law and/or as would be reasonable from any recovery of monies recovered for

         or benefits bestowed on the Class Members;

               G.        An award of statutory penalties to the extent available;

               H.        Interest as provided by law, including but not limited to pre-judgment and

         post-judgment interest as provided by rule or statute; and

                I.       Such other and further relief as this Court may deem just, equitable, or

         proper.

                                           JURY DEMAND
         Plaintiffs respectfully request a trial by jury on all causes of action so triable.
                                                   -129-
Case 1:19-md-02875-RBK-JS Document 398 Filed 03/13/20 Page 130 of 130 PageID: 6447



    Dated: March 13, 2020                                Respectfully Submitted,


    /s/ Ruben Honik                                      /s/ Daniel Nigh
    Ruben Honik                                          Daniel Nigh
    GOLOMB & HONIK, P.C.                                 LEVIN, PAPANTONIO, THOMAS, MITCHELL
    1835 Market Street, Ste. 2900                         RAFFERTY & PROCTOR, P.A.
    Philadelphia, PA 19103                               316 South Baylen Street
    Phone (215) 985-9177                                 Pensacola, FL 32502
    rhonik@golombhonik.com                               Phone: (850) 435-7013
                                                         dnigh@levinlaw.com

    /s/ Adam Slater                                      /s/ Conlee S. Whiteley

    Adam Slater                                          Conlee S. Whiteley
    MAZIE, SLATER, KATZ & FREEMAN, LLC                   KANNER & WHITELEY, LLC
    103 Eisenhower Pkwy, 2nd Flr.                        701 Camp Street
    Roseland, NJ 07068                                   New Orleans, LA 70130
    Phone (973) 228-9898                                 Phone: (504)-524-5777
    aslater@mazieslater.com                              c.whiteley@kanner-law.com

                                    MDL Plaintiffs’ Co-Lead Counsel


    /s/ Andrés Rivero
    Andrés Rivero
    RIVERO MESTRE LLP
    2525 Ponce de Leon Blvd., Suite 1000
    Miami, FL 33134
    Phone (305) 445-2500
    ariveros@riveromestre.com

       Counsel for MSP Recovery Claims, Series LLC


   /s/ Peter D. St. Phillip, Jr.                         /s/ Gregory P. Hansel
   Peter D. St. Phillip, Jr.                             Gregory P. Hansel
   LOWEY DANNENBERG, P.C.                                PRETI, FLAHERTY, BELIVEAU & PACHIOS LLP
   44 S. Broadway, Suite 1100                            One City Center
   White Plains, NY 10601                                P.O. Box 9546
   Phone: (914) 997-0500                                 Portland, ME 04112
   pstphillip@lowey.com                                  Phone: (207) 791-3000
                                                         ghansel@preti.com

      Counsel for Maine Auto Dealers Association, Inc.
                     Insurance Trust



                                             -130-
